

SENIOR FACILITIES AGREEMENT
EUR 600,000,000 TERM FACILITY
EUR 60,000,000 REVOLVING FACILITY



DATED 30 APRIL 2015
between


UGI FRANCE
as Parent, Guarantor, Security Grantor and Borrower

and
BARCLAYS BANK PLC
BNP PARIBAS
CAISSE RÉGIONALE DE CRÉDIT AGRICOLE MUTUEL DE PARIS ET D’ILE DE FRANCE ("CADIF")
CRÉDIT LYONNAIS SA ("LCL")
ING BANK N.V. (acting through its French branch)
NATIXIS
SOCIÉTÉ GÉNÉRALE CORPORATE & INVESTMENT BANKING (the corporate and investment
banking division of Société Générale)
as Mandated Lead Arrangers, Underwriters and Bookrunners
 
HSBC France
as Senior Mandated Lead Arranger




NATIXIS
as Facility Agent and Security Agent




THE ORIGINAL LENDERS







--------------------------------------------------------------------------------





TABLE OF CONTENTS


CLAUSE
 
PAGE
1.
INTERPRETATION
6


2.
THE FACILITIES
30


3.
PARTICIPATION OF LENDERS
31


4.
CONDITIONS PRECEDENT
33


5.
DRAWDOWN PROCEDURES
36


6.
INTEREST
38


7.
SELECTION OF INTEREST PERIODS
41


8.
MARKET DISRUPTION
41


9.
REPAYMENT OF DRAWINGS
43


10.
PREPAYMENT AND CANCELLATION
43


11.
PAYMENTS
49


12.
TAX GROSS UP AND INDEMNITIES
52


13.
CHANGE IN CIRCUMSTANCES
56


14.
FEES, EXPENSES AND STAMP DUTIES
58


15.
GUARANTEE AND SECURITY INTEREST
60


16.
REPRESENTATIONS AND WARRANTIES
62


17.
UNDERTAKINGS
68


18.
EVENTS OF DEFAULT
83


19.
THE AGENTS AND THE OTHER FINANCE PARTIES
88


20.
PRO RATA PAYMENTS
95


21.
SET-OFF
96


22.
NOTICES
96


23.
CONFIDENTIAL INFORMATION
97


24.
CHANGES TO PARTIES
97


25.
LENDERS' DECISIONS
101


26.
INDEMNITIES
105


27.
MISCELLANEOUS
106


28.
CONFIDENTIALITY OF FUNDING RATES
107


29.
GOVERNING LAW AND SUBMISSION TO JURISDICTION
108






2

--------------------------------------------------------------------------------



LIST OF SCHEDULES
PAGE
SCHEDULE 1
ORIGINAL LENDERS
109


SCHEDULE 2
SECURITY DOCUMENTS
110


SCHEDULE 3
CONDITIONS PRECEDENT
112


SCHEDULE 4
DRAWDOWN REQUEST - ADVANCES
120


SCHEDULE 5
TRANSFER CERTIFICATE
121


SCHEDULE 6
AUDITORS CERTIFICATE
122


SCHEDULE 7
FORM OF EFFECTIVE GLOBAL RATE LETTER
123


SCHEDULE 8
STORAGE AND LOGISTICS COMPANIES
125


SCHEDULE 9
TRANSFER REQUEST
126


SCHEDULE 10
FORM OF ACCESSION DEED
127


SCHEDULE 11
FORM OF INCREASE CONFIRMATION
128








3

--------------------------------------------------------------------------------





THIS FACILITIES AGREEMENT IS ENTERED BETWEEN:


1.
UGI FRANCE, a société par actions simplifiée, incorporated under the laws of
France under registration number 452 431 232 RCS Nanterre, having its registered
office at Immeuble Les Renardières, 3 Place de Saverne, 92400 Courbevoie, and
represented by duly authorised signatories for the purpose of this Agreement
(the "Parent");

2.
BARCLAYS BANK PLC, a public limited company, incorporated under the laws of
England under registration number 1026167, having its registered office at 1
Churchill Place, London, E14 5HP, United Kingdom, and represented by duly
authorized signatories for the purpose of this Agreement, as mandated lead
arranger, underwriter and bookrunner of the Facilities (a "Mandated Lead
Arranger, Underwriter and Bookrunner");

3.
BNP PARIBAS, a société anonyme incorporated under the laws of the Republic of
France under registration number 662 042 449 RCS Paris and having its registered
office at 16 boulevard des Italiens, 75002, Paris, France, and represented by
duly authorized signatories for the purpose of this Agreement, as mandated lead
arranger, underwriter and bookrunner of the Facilities (a "Mandated Lead
Arranger, Underwriter and Bookrunner");

4.
CAISSE RÉGIONALE DE CRÉDIT AGRICOLE MUTUEL DE PARIS ET D’ILE DE FRANCE
("CADIF"), a société coopérative à capital variable, établissement de crédit,
société de courtage d’assurances, incorporated under the laws of France, having
its registered office at 26, Quai de la Rapée, 75012 Paris, registered with the
registry of commerce and companies of Paris under number 775 665 615 and with
the Registre des Intermédiaires en Assurances under number 07 008 015, and
represented by duly authorized signatories for the purpose of this Agreement, as
mandated lead arranger, underwriter and bookrunner of the Facilities (a
"Mandated Lead Arranger, Underwriter and Bookrunner");

5.
CRÉDIT LYONNAIS ("LCL"), a société anonyme, incorporated under the laws of
France under registration number 954 509 741 RCS Lyon , with registered capital
of euro 1 847 860.375, and having its registered office at 18, rue de la
République, 69002 Lyon, France and its administrative office at 20 avenue de
Paris, 94811 Villejuif, France, and represented by duly authorized signatories
for the purpose of this Agreement, as mandated lead arranger, underwriter and
bookrunner of the Facilities (a "Mandated Lead Arranger, Underwriter and
Bookrunner");

6.
ING BANK N.V. (acting through its French branch), a company incorporated in the
Netherlands, with its registered office at Bijlmerplein 888 – 1102 MG Amsterdam,
the Netherlands, registered with the trade register of the Chamber of Commerce
of Amsterdam under number 33031431, acting for the purpose hereof through its
French branch, located at Immeuble Lumière, 40 avenue des Terroirs de France,
75012 Paris, France, registered with the trade and companies register of Paris
under number 791 866 890, and represented by duly authorized signatories for the
purpose of this Agreement, as mandated lead arranger, underwriter and bookrunner
of the Facilities (a "Mandated Lead Arranger, Underwriter and Bookrunner");

7.
NATIXIS, a société anonyme, incorporated under the laws of France under
registration number 542 044 524 RCS Paris, having its registered office at 30,
avenue Pierre Mendès France 75013 Paris, and represented by duly authorized
signatories for the purpose of this Agreement, as mandated lead arranger,
underwriter and bookrunner of the Facilities (a "Mandated Lead Arranger,
Underwriter and Bookrunner");


4

--------------------------------------------------------------------------------



8.
SOCIÉTÉ GÉNÉRALE CORPORATE & INVESTMENT BANKING (the corporate and investment
banking division of Société Générale), a société anonyme incorporated under the
laws of the Republic of France under registration number 552 120 222 RCS Paris
and having its registered office at 29 boulevard Haussman, 75009 Paris, France,
and represented by duly authorized signatories for the purpose of this
Agreement, as mandated lead arranger, underwriter and bookrunner of the
Facilities (a "Mandated Lead Arranger, Underwriter and Bookrunner");

9.
HSBC France, a société anonyme incorporated under the laws of France under
registration number 775 670 284 RCS Paris, having its registered office at 103
avenue des Champs Elysée, 75008 Paris, and represented by duly authorized
signatories for the purpose of this Agreement, as senior mandated lead arranger
of the Facilities (the "Senior Mandated Lead Arranger");

10.
NATIXIS in its capacity as facility agent for the Lenders under the Finance
Documents (the "Facility Agent");

11.
NATIXIS in its capacity as agent for the Finance Parties under the Security
Documents (the "Security Agent"); and

12.
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Lenders) as lenders
(the "Original Lenders").



WHEREAS:


The Parent has requested the Lenders to make available to it a EUR 600,000,000
Term Facility for the purpose of financing the Acquisition and the Refinancing
and to the Borrowers under the Revolving Facility, a EUR 60,000,000 Revolving
Facility for the general corporate and working capital purposes of the Group.



5

--------------------------------------------------------------------------------



IT IS HEREBY AGREED AS FOLLOWS:


1.
INTERPRETATION

1.1
Definitions

In this Agreement:
"Acceptable Bank" means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of BBB+ or
higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or Baa1 or
higher by Moody's Investors Service Limited or a comparable rating from an
internationally recognized credit rating agency.
"Accession Deed" means a document substantially in the form set out in ‎Schedule
10 (Form of Accession Deed).
"Accounting Half-Year" means each period of approximately twenty six (26) weeks
ending on the last day of September and March in a Financial Year.
"Accounts" means the Annual Accounts or the Half-Year Accounts, as the case may
be.
"Acquisition" means the acquisition by the Parent on the Closing Date of one
hundred per cent. (100%) of the shares comprising the share capital and voting
rights of TotalGaz in accordance with the Acquisition Documents.
"Acquisition Costs" means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent in connection with the Acquisition or the
Acquisition Documents.
"Acquisition Documents" means the Sale and Purchase Agreement and any other
document designated as such by the Facility Agent and the Parent.
"Adjustment Date" has the meaning given to such term in Clause 6.6.2.
"Advances" means the Term Advance and the Revolving Advances.
"Affiliate" means a Subsidiary or a Holding Company of another person or any
other Subsidiary of a Holding Company of that other person.
"Agency Fee Letter" means the agency fee letter dated the date hereof and
executed between the Agents and the Parent.
"Agents" means the Facility Agent and the Security Agent.
"Agreement" means this facilities agreement.
"AGZ Holding" means AGZ Holding, a société anonyme, incorporated under the laws
of France under registration number 413 765 108 RCS Nanterre, having its
registered office at Immeuble Les Renardières, 3 Place de Saverne, 92400
Courbevoie.
"Annual Accounts" means the consolidated audited annual accounts of the Group
delivered or to be delivered to the Facility Agent under Clause 17.10.2(i)
(Financial statements).

6

--------------------------------------------------------------------------------



"Antargaz" means Antargaz a société anonyme, incorporated under the laws of
France under registration number 572 126 043 RCS Nanterre, having its registered
office at Immeuble Les Renardières, 3 Place de Saverne, 92400 Courbevoie.
"Antargaz Belgium" means Antargaz Belgium N.V., a company incorporated under the
laws of Belgium under registration number 0881.334.278 RPR Brussels, having its
registered office at De Kleetlaan 5A, 1831 Diegem.
"Approved Accounting Principles" means (i) at Signing Date, French GAAP and,
subject to those principles, the accounting principles, standards and practices
on the basis of which the Original Audited Accounts were prepared and (ii) as
from the Closing Date, US GAAP.
"Approved Projections" means the business plan remitted to the Lenders on the
Signing Date.
"Auditors" means Deloitte & Touche, Ernst & Young, KPMG, PricewaterhouseCoopers,
Mazars, RSM Salustro Reydel or Grant Thorton and/or any other first-ranking firm
of accountants.
"Available Commitment" means, in relation to a Facility, a Commitment under that
Facility minus (subject as set out below):
(i)
the amount of its participation in any outstanding Advance under that Facility;
and

(ii)
in relation to any proposed Drawing, the amount of its participation in any
other Drawings that are due to be made under that Facility on or before the
proposed Drawdown Date.

For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Drawing under the Revolving Facility only, the amounts of that
Lender's participation in any Revolving Advance that are due to be repaid or
prepaid on or before the proposed Drawdown Date shall not be deducted from that
Lender's Revolving Commitment.
"Availability Period" means:
(i)
in relation to the Term Facility, the period starting on the Signing Date and
ending on the Closing Date (inclusive), and

(ii)
in relation to the Revolving Facility, the period starting on the day after the
Closing Date and ending one (1) month before the Final Repayment Date.

"Basel III" means:
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and


7

--------------------------------------------------------------------------------



(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

"Basel III Costs" means any Increased Costs which are attributable to or result
from the implementation or application of, or compliance with, any of the
changes designed to strengthen any capital standards or introduce minimum
liquidity or other requirements referenced in Basel III and additional to
Increased Costs arising under Basel II.
"Borrowers" means
(i)
the Original Borrower;

(ii)
following the Acquisition and subject to the delivery of an Accession Deed,
TotalGaz as Borrower under the Revolving Facility; and

(iii)
subject to the delivery of an Accession Deed, Antargaz as Borrower under the
Revolving Facility.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Paris and in relation to any date for
payment or purchase of euro, any TARGET Day.
"Cash" means cash at bank credited to an account in the name of a Group Company
and to which that Group Company is beneficially entitled which is repayable on
demand (or within thirty (30) days of demand) without condition.
"Cash Equivalents" means marketable debt securities (valeurs mobilières de
placement) denominated in Euro with a maturity of three (3) months or less to
which a Group Company is beneficially entitled, and which can be promptly
realized by that Group Company without condition.
"Centre of Main Interests" has the meaning given to it in Article 3(1) of
Council Regulation (EC) NO 1346/2000 of 29 May 2000 on insolvency proceedings.
"Certain Funds Advance" means an Advance made or to be made under the Term
Facility during the Certain Funds Period where such Advance is to be made solely
for the purpose of financing the Acquisition and the Acquisition Costs, and up
to an amount of EUR 258,000,000.
"Certain Funds Period" means the period commencing on the Signing Date and
ending on 30 June 2015.
"Clean-Up Period" means the period commencing on the Closing Date and ending on
the date falling forty five (45) days after the Closing Date.
"Closing Date" means the date of completion of the Acquisition which shall occur
no later than 30 June 2015.
"Commitment" means, in relation to any Lender, its Term Commitment or its
Revolving Commitment.
"Compliance Certificate" means any certificate delivered to the Facility Agent
in accordance with Clause 17.10.3 (Compliance Certificates).

8

--------------------------------------------------------------------------------



"Core Business" means the existing core business of the Group as at the Signing
Date, consisting of (i) the purchase, storage, transport and distribution of gas
and liquefied petroleum gas (including butane and propane-based LPG) and their
substitutes and derivatives, (ii) the manufacture, trade and repairing of
equipment relating to the making, storage, transport, distribution and use of
gas and liquefied petroleum gas (including butane and propane-based LPG) and
their substitutes and derivatives, (iii) the purchase and sale of patents,
licences, manufacturing processes, trademarks and factory models and designs in
connection with (i) and (ii) and (iv) all other ancillary and related activities
in relation to (i) to (iii).
"CRD IV" means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
"CRR" means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.
"Default" means an Event of Default or a Potential Event of Default.
"Default Interest Period" has the meaning given to such term in Clause 6.4
(Default interest).
"Defaulting Lender" means any Revolving Lender which has failed to make its
participation in a Revolving Advance available or has notified the Facility
Agent that it will not make its participation in a Revolving Advance available
by the Drawdown Date of that Revolving Advance in accordance with Clause 3.1
(Basis of participation) unless its failure to pay is caused by administrative
or technical error; or a Disruption Event; and in both cases, the relevant
payment is made within five (5) Business Days of its due date.
"Derivative Instrument" means any forward rate agreement, option, swap, cap,
floor, any combination or hybrid of the foregoing and any other financial
derivative agreement.
"Disruption Event" means either or both of (a) a material disruption to those
payment or communications systems or to those financial markets which are, in
each case, required to operate in order for payments to be made in connection
with the Facilities (or otherwise in order for the transactions contemplated by
the Finance Documents to be carried out) which disruption is not caused by, and
is beyond the control of, any of the Parties; or (b) the occurrence of any other
event which results in a disruption (of a technical or systems-related nature)
to the treasury or payments operations of a Party preventing that, or any other
Party, from performing its payment obligations under the Finance Documents or
from communicating with other Parties in accordance with the terms of the
Finance Documents; and which (in either such case) is not caused by, and is
beyond the control of, the Party whose operations are disrupted.
"Drawdown Date" means the date for the making of a Drawing, as specified by the
relevant Borrower in the relevant Drawdown Request.
"Drawdown Request" means a notice requesting an Advance in the form set out in
Schedule 4 (Drawdown Request - Advances).
"Drawing" means a utilization by a Borrower of a Facility;
"EBITDA" means (without double counting) the consolidated profit of the Group
determined in accordance with US GAAP for the relevant Testing Period:
(i)
before any deduction of corporation tax or other Taxes on income or gains;


9

--------------------------------------------------------------------------------



(ii)
before any deduction for Interest Payable;

(iii)
after deducting (to the extent otherwise included) Interest Receivable;

(iv)
excluding extraordinary items;

(v)
after deducting (to the extent otherwise included) the amount of profit (or
adding back the amount of loss) of:

(a)
any Group Company (other than the Obligors) which is attributable to any third
party (other than a Group Company) which is a shareholder in that Group Company;
and

(b)
any company or other person which is not a Group Company but whose profits or
losses are taken into account in the calculation of the consolidated profit of
the Group for that Testing Period;

(c)
after adding back or deducting, as the case may be, the amount of any loss or
gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading) during that Testing Period, to
the extent included in arriving at EBITDA for that Testing Period;

(vi)
before deducting amortisation of any goodwill or any intangible assets;

(vii)
before deducting any depreciation on fixed assets;

(viii)
before amortisation of any Refinancing Costs;

(ix)
after adding back or deducting, as the case may be, the variation of any
provision during that Testing Period which does not have any cash impact; and

(x)
after deducting the transition expenses.

For the avoidance of doubt, "EBITDA" shall not be reduced by the Refinancing
Costs incurred and paid by the Group during that Testing Period.
"Effective Global Rate" has the meaning given to that term under Clause 6.8
(Effective global rate).
"Effective Global Rate Letter" has the meaning given to that term under Clause
6.8 (Effective global rate).
"Environment" means any and all living organisms (including man), ecosystems,
gases, air, vapours, liquids, water, land, surface and sub-surface soils, rock
and all other natural resources or part of such resources, including artificial
or man-made buildings, structures or enclosures.
"Environmental Approval" means any consent required under or in relation to
Environmental Laws.
"Environmental Laws" means all international, European Union, national, federal,
state or local statutes, orders, regulations or other law or subordinate
legislation or common law or guidance notes or regulatory codes of practice,
circulars and equivalent controls (including judicial interpretation of any of
the foregoing) concerning the Environment or health and safety which are in
existence now or in the future and are binding at any time on any Group Company

10

--------------------------------------------------------------------------------



in the relevant jurisdiction in which that Group Company has been or is
operating (including by the export of its products or its waste to that
jurisdiction).
"EURIBOR" means, in relation to any Advance:
(i)
the applicable Screen Rate; or

(ii)
(if no Screen Rate is available for the Interest Period of that Advance), the
Interpolated Screen Rate,

as of 11.00 am on the applicable Rate Fixing Day for euro and for a period equal
in length to the Interest Period of that Advance, and if that rate is less than
zero, EURIBOR shall be deemed to be zero.
"Euro", "EUR" and "€" means the single currency of the Participating Member
States of the European Union.
"Event of Default" means any event specified in Clause 18.1 (List of events).
"Existing Facilities" means the Existing Term Facility and the Existing
Revolving Facility;
"Existing Facilities Agreement" means the senior facilities agreement dated 16
March 2011 (as amended from time to time) entered into between, inter alia, the
AGZ Holding, Antargaz, the lenders named therein and Natixis as facility agent
and security agent in relation to the Existing Facilities.
"Existing Revolving Facility" means the revolving credit facility in the
principal amount of EUR 40,000,000 granted to AGZ Holding and Antargaz under the
Existing Facilities Agreement.
"Existing Term Facility" means the term facilities in the initial principal
amount of EUR 380,000,000 granted to AGZ Holding under the Existing Facilities
Agreement.
"Existing Indebtedness" means the Existing Facilities.
"Facilities" means the Term Facility and the Revolving Facility.
"FATCA" means:
(i)
sections 1471 to 1474 of the Code or any associated regulations;

(ii)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (i) above; or

(iii)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (i) or (ii) above with the US Internal Revenue
Service, the US government or any governmental or taxation authority in any
other jurisdiction.

"FATCA Application Date" means:

11

--------------------------------------------------------------------------------



(i)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(ii)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

(iii)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (i) or (ii) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"FBF Master Agreement" means the 2013 FBF Master Agreement for Foreign Exchange
and Derivatives Transactions published by the Fédération Bancaire Française;
"Fees Letters" means the Upfront Fee Letter and the Agency Fee Letter.
"Final Repayment Date" means the date falling five (5) years after the Signing
Date;
"Finance Documents" means this Agreement, any Effective Global Rate Letter, the
Accession Deeds, any Security Document, any Hedging Agreement, the Intercreditor
Agreement, any Drawdown Request, any Transfer Certificate, the Fees Letters and
any other document designated as a Finance Document by the Parent and the
Facility Agent.
"Finance Lease" means any lease or hire purchase contract which would, in
accordance with Approved Accounting Principles, be treated as a finance or
capital lease.
"Finance Parties" means each Mandated Lead Arranger, Underwriter and Bookrunner,
the Senior Mandated Lead Arranger, each Agent, each Lender and each Hedging
Lender.
"Financial Indebtedness" means (without double counting) any indebtedness in
relation to or arising under or in connection with:
(i)
any money borrowed (including any overdraft and amounts borrowed under this
Agreement, the Subordinated Loans, any Subordinated PIK Loans and until the Term
Facility Drawdown Date, the Existing Indebtedness);

(ii)
any debenture, bond (other than (a) any performance bond issued in the ordinary
course of trading by one Group Company in relation to the obligations of another
Group Company or (b) any customs guaranty (caution douanière)), note or loan
stock or other similar instrument;

(iii)
any acceptance or documentary credit;


12

--------------------------------------------------------------------------------



(iv)
any receivable sold or discounted (other than to the Security Agent pursuant to
any Security Document) provided that, for the purposes of any calculation of the
amount of Financial Indebtedness, the amount of indebtedness to be taken into
account under this paragraph (iv) will be the amount of the consideration
received by the relevant Group Company for the sale or discounting of the
relevant receivable;

(v)
the purchase price of any asset or service to the extent payable by a Group
Company after the time of sale or delivery to a Group Company, where the
deferred payment is:

(a)
arranged as a method of raising vendor financing; and

(b)
paid more than six (6) months after the sale or delivery date;

(vi)
the sale price of any asset or service to the extent paid before the time of
sale or delivery by the Group Company liable to effect that sale or delivery,
where the advance payment is arranged as a method of raising finance;

(vii)
any Finance Lease, hire purchase, credit sale or conditional sale agreement
which in each case would be treated as such in accordance with US GAAP;

(viii)
Derivative Instruments (provided that, for the purpose of any calculation of the
amount of Financial Indebtedness to be taken into account under this paragraph
(viii) in respect of the relevant Derivative Instrument, that amount shall be
the net amount of the payment obligations outstanding from the relevant Group
Company under that Derivative Instrument, less the amount of any margin then
placed by that Group Company with the relevant counterparty in connection with
that Derivative Instrument);

(ix)
any amount payable by any Obligor in relation to the reduction of any share
capital or redemption of any securities issued by it or any other Group Company,
other than amounts payable to another Obligor;

(x)
any amount raised under any other transaction having the commercial effect of a
borrowing (other than refundable deposits payable and consigned containers
accrual liability);

(xi)
any disposal of receivables by way of securitisation, factoring or otherwise; or

(xii)
any guarantee issued by a Group Company of indebtedness of any person of a type
referred to in paragraphs (i) to (xii) (inclusive) above;

(xiii)
for the avoidance of doubt, the amount of indebtedness to be taken into account
for the purpose of any calculation of the amount of Financial Indebtedness shall
not double‑count guarantees granted by any Group Company in respect of Financial
Indebtedness incurred by any Group Company and will not include guarantees of
obligations incurred by any Group Company which obligations do not constitute
indebtedness of a type referred to in paragraphs (i) to (xiii) (inclusive)
above.

"Financial Year" means:
(i)
in relation to the Parent or any member of the Group (but other than in relation
to TotalGaz until the Closing Date), the period of twelve (12) months ending on
30 September in each year;


13

--------------------------------------------------------------------------------



(ii)
in relation to TotalGaz but only until the Closing Date, the period of twelve
(12) months ending on 31 December in each year.

"First Testing Date" means 30 September 2015.
"French GAAP" means accounting principles, standards and practices generally
accepted from time to time in France.
"Funding Rate" means any individual rate notified by a Lender to the Facility
Agent pursuant to Clause 8.3 (Cost of funds).
"Funds Flow Statement" means a funds flow statement in agreed form.
"Group" means the Parent and its Subsidiaries from time to time, including for
avoidance of doubt, after the Acquisition, the Target Group.
"Group Company" means a member of the Group.
"Group Structure Chart" means the group structure chart in the agreed form.
"Guarantor" means the Parent.
"Half-Year Accounts" means the semi-annual consolidated management accounts of
the Group delivered or to be delivered to the Facility Agent under Clause
17.10.2(ii) (Financial statements).
"Hedging Agreements" means the agreements, including master agreements and
related schedules, in relation to the Derivative Instruments entered into by the
Parent with the Hedging Lenders, which shall be based on the ISDA Master
Agreement or the FBF Master Agreement, and managing or hedging currency and/or
interest rate risk in relation to the Term Facility.
"Hedging Lender" means any Mandated Lead Arranger, Underwriter and Bookrunner as
at Signing Date (or any Affiliate of a Mandated Lead Arranger, Underwriter and
Bookrunner) or, as the case may be, the Senior Mandated Lead Arranger as at
Signing Date (or any Affiliate of the Senior Mandated Lead Arranger) in its
capacity as provider of any Hedging Agreement, together with any transferee or
assignee from time to time under the Hedging Agreement. It being understood,
however, that a Hedging Lender that ceases to be a Lender (or the Affiliate of a
Lender) shall remain a Hedging Lender provided that it is still acting in such
capacity and that it was a Lender (or the Affiliate of a Lender) at the time it
had entered into the Hedging Documents or any of its successor.
"Holding Company" means, in relation to any body corporate, any other body
corporate of which it is a Subsidiary.
"Impaired Agent" means the Facility Agent at any time when:
(i)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(ii)
the Facility Agent otherwise rescinds or repudiates a Finance Document;

(iii)
(if the Facility Agent is also a Revolving Lender) it is a Defaulting Lender; or

(iv)
an Insolvency Event has occurred and is continuing with respect to the Facility
Agent;


14

--------------------------------------------------------------------------------



(v)
unless, in the case of paragraph (i) above:

(a)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within five (5) Business Days of its due date; or
(b)
the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

"Increase Confirmation" means a confirmation substantially in the form set out
in ‎Schedule 11 (Form of Increase Confirmation).
"Increased Costs" has the meaning given to such term in Clause 13.1 (Increased
Costs).
"Increase Lender" has the meaning given to such term in Clause 3.4 (Increase).
"Insolvency Event" in relation to any entity that such entity:
(i)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(ii)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due and in each case,
that Finance Party is under a public insolvency, bankruptcy or governmental
proceeding or process that is not dismissed, discharged, stayed or restrained,
in each case within thirty (30) days of the institution or presentation thereof;

(iii)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(iv)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(v)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (iv) above and:

(a)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(b)
is not dismissed, discharged, stayed or restrained in each case within thirty
(30) days of the institution or presentation thereof;


15

--------------------------------------------------------------------------------



(vi)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(vii)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially, all its assets, (other than, for so long as
it is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (iv) above);

(viii)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within thirty (30) days
thereafter;

(ix)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (i) to (viii) above; or

(x)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

"Interpolated Screen Rate" means, if no Screen Rate is available for the
Interest Period, the rate which results from interpolating on a linear basis
between:
(i)
the applicable rate displayed on the appropriate page of the Reuters screen for
deposits in the relevant currency for the longest period (for which that rate
displayed is available) which is less than the particular period; and

(ii)
the applicable rate so displayed for the shortest period (for which that rate
displayed is available) which exceeds the particular period,

each at or about the applicable Rate Fixing Day. If the Interpolated Screen Rate
determined pursuant to paragraphs (i) or (ii) above is below zero per cent.
(0%), the Interpolated Screen Rate applicable in this Agreement shall be taken
into account as being equal to zero per cent. (0%).
"Intellectual Property" means the Intellectual Property Rights owned or used by
Group Companies throughout the world or the interests of any Group Company in
any of those Intellectual Property Rights, together with the benefit of all
agreements entered into or the benefit of which is enjoyed by any Group Company
relating to the use or exploitation of any of those Intellectual Property
Rights.
"Intellectual Property Rights" means all patents and patent applications, trade
and service marks and trade and/or service mark applications (and all goodwill
associated with any such applications), all brand and trade names, all
copyrights and rights in the nature of copyright, all design rights, all
registered designs and applications for registered designs, all trade secrets,
know-how and all other intellectual property rights.
"Intercreditor Agreement" means the intercreditor agreement dated the date
hereof entered into between the Obligors, the Mandated Lead Arrangers,
Underwriters and Bookrunners, the Senior Mandated Lead Arranger, the Lenders,
the Facility Agent, the Security Agent, the Hedging Lenders, the Shareholder and
any other subordinated lenders or permitted equity investors (as the case may
be) in connection with any Permitted Equity Injections.

16

--------------------------------------------------------------------------------



"Interest" means interest and amounts in the nature of interest paid or payable
in relation to any Financial Indebtedness including:
(i)
the interest element of Finance Leases;

(ii)
discount and acceptance fees payable (or deducted) in relation to any Financial
Indebtedness;

(iii)
fees payable in connection with the issue or maintenance of any bond, letter of
credit, guarantee or other assurance against financial loss which constitutes
Financial Indebtedness and is issued by a third party on behalf of a Group
Company (but excluding Refinancing Costs);

(iv)
repayment and prepayment premiums payable or incurred in repaying or prepaying
any Financial Indebtedness; and

(v)
commitment, utilization and non-utilization fees payable or incurred in relation
to Financial Indebtedness (but excluding Refinancing Costs).

"Interest Payable" means the total of:
(i)
Interest accrued (whether or not paid or capitalized) during the relevant
Testing Period; and

(ii)
the amount of the discount element of any Financial Indebtedness amortized
during that Testing Period,

as an obligation of any Group Company during that period and adjusted for
amounts payable and receivable under Derivative Instruments entered into for the
purposes of managing or hedging interest rate risk.
"Interest Period" means a period by reference to which interest is calculated
and payable on an Advance or overdue amount.
"Interest Receivable" means the amount of Interest accrued (including interest
and/or dividends received by the Group during the relevant Testing Period under
Cash Equivalent investments) due to Group Companies (other than by other Group
Companies) during the relevant Testing Period which is freely available to meet
the Group's payment obligations.
"Investment Amount" means the aggregate (without double-counting) of the
following amounts:
(i)
any amount advanced, lent, contributed or subscribed for, or otherwise invested
in, a Joint Venture by any Group Company during any Financial Year;

(ii)
the market value of any asset transferred (other than by way of a transfer
otherwise permitted under this Agreement) or contributed to a Joint Venture by
any Group Company during any Financial Year; and

(iii)
the maximum liability under any guarantee given by any Group Company during any
Financial Year in respect of any Financial Indebtedness incurred (whether by way
of guarantee or otherwise) by a Joint Venture.


17

--------------------------------------------------------------------------------



"ISDA Master Agreement" means the 2002 Master Agreement, as published by the
International Swaps and Derivatives Association Inc.
"Joint Venture" means any joint venture, partnership or similar arrangement
(including any Groupement d'intérêts économiques) or any company of which the
Parent directly or indirectly owns some (but not all or substantially all) of
the equity share capital.
"Lenders" means the Term Lenders and the Revolving Lenders.
"Lending Office" means the office through which a Lender is acting for the
purposes of this Agreement, which, subject to Clause 3.2 (Lending Office), will
be the office set opposite the name of that Lender in Schedule 1 (Original
Lenders) (or in any relevant Transfer Certificate).
"Leverage Ratio" means the ratio of Total Net Debt to EBITDA.
"Major Default" means, with respect to the Parent only any event or
circumstances constituting an Event of Default under any of Clause 18.1.1
(Payment default), Clause 18.1.3 (Breach of other obligations) insofar it
relates to a breach of a Major Undertaking, Clause 18.1.4 (Misrepresentation)
insofar it relates to a breach of a Major Representation, Clause 18.1.5
(Unlawfulness - Illegality), Clause 18.1.6 (Insolvency), Clause 18.1.7
(Insolvency Proceedings), Clause 18.1.8 (Creditors' Process) and, in relation to
TotalGaz and Antargaz only, Clause 18.1.6 (Insolvency) and Clause 18.1.7
(Insolvency Proceedings).
"Major Representation" means, with respect to the Parent only, any of the
representations referred to in Clause 16.2 (Incorporation), Clause 16.3 (Power
and capacity), Clause 16.4 (Authorization), Clause 16.5 (No contravention),
Clause 16.6 (Binding obligations), Clause 16.21 (Anti-corruption laws), Clause
16.22 (Anti-money laundering) and Clause 16.23 (Sanctions).
"Major Undertaking" means, with respect to the Parent only, any of the
undertakings referred to in Clause 17.2.4 (Change of Business), Clause 17.3.1
(Disposals), Clause 17.3.2 (Negative pledge), Clause 17.5.1 (Borrowings) Clause
17.12 (Acquisition Documents), Clause 17.15 (Sanctions) and Clause 17.16
(Anti-corruption laws and anti-money laundering).
"Majority Lenders" means, at any time:
(i)
Lenders whose aggregate Commitments at that time aggregate more than 662/3 per
cent. of the Total Commitments at that time; or

(ii)
if the Total Commitments have at that time been reduced to zero, Lenders whose
Commitments aggregated more than 662/3 per cent. of the Total Commitments
immediately before the relevant reduction.

"Margin" means:
(i)
in relation to the Term Facility, 2.50% (two point fifty per cent.) per annum,
subject to Clause 6.6 (Margin adjustment); or

(ii)
in relation to the Revolving Facility, 2.35% (two point thirty-five per cent.)
per annum, subject to Clause 6.6 (Margin adjustment).

"Material Adverse Effect" means any effect, event or matter:
(i)
which is materially adverse to:


18

--------------------------------------------------------------------------------



(a)
the business, assets or financial condition of the Group (taken as a whole); or

(b)
the ability of an Obligor to perform any of its obligations under Clause 17.17
(Financial Covenant) or any of its payment obligations under any Finance
Document; or

(ii)
which results in any Security Document not providing to any of the beneficiaries
of such Security Document security over the assets expressed to be secured under
that Security Document or which materially affects the validity or
enforceability of the security expressed to be provided for under that Security
Document.

"Material Subsidiaries" means at any time:
(i)
Antargaz, AGZ Holding, Antargaz Belgium and (after the Acquisition) TotalGaz,

(ii)
any other Subsidiary whose EBITDA exceeds five per cent. (5%) of the EBITDA of
the Group; and

(iii)
any other Group Company to be included as necessary to ensure that at all times
the Parent and the Material Subsidiaries represent more than eighty per cent.
(80%) of the EBITDA of the Group.

"Maturity Date" means the last day of the Interest Period relating to any
Revolving Advance.
"Net Proceeds" means the aggregate consideration received by any Group Company
in relation to the disposal of all or any part of the assets of any Group
Company (including the amount of any inter-company debt of any Group Company
disposed of which is repaid in connection with that disposal), but after
deducting all Taxes and other reasonable costs and expenses incurred by
continuing Group Companies in connection with that disposal.
"Non-Cooperative Jurisdiction" means a "non-cooperative state or territory"
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.
"Non-Consenting Lender" has the meaning given to such term in Clause 25.5.1 (Non
Consenting Lender).
"Obligors" means any Borrower, the Guarantor and any Security Grantor.
"Operating Budget" means a budget comprising projected profit and loss account,
projected balance sheet and projected cashflow statement (including details of
projected capital expenditure) for the Group and forecast of the likely
financial performance of the Group for a Financial Year, delivered under Clause
17.10 (Information and Accounting Undertakings).
"Original Audited Accounts" means:
(i)
the audited financial statements of the Parent for the Financial Year ending 30
September 2014;

(ii)
the audited and consolidated financial statements of AGZ Holding for the
Financial Year ending 30 September 2014; and


19

--------------------------------------------------------------------------------



(iii)
the annual audited financial statements of TotalGaz for its Financial Year
ending 31 December 2014.

"Original Borrower" means the Parent as Borrower under the Term Facility.
"Participating Member States" has the meaning given to it in council Regulation
EC No. 1103/97 of 17 June, 1997 made under Article 235 of the Treaty on European
Union.
"Party" means a party to this Agreement.
"Partly Owned Storage and Logistics Company" means a Storage and Logistics
Company which is not a wholly-owned Subsidiary (whether directly or indirectly)
of the Parent.
"Permitted Acquisition" means any acquisition (the "Proposed Acquisition") by a
Group Company of all the shares in a company or substantially all of the assets
of a business, provided that:
(i)
the company or the business which is the subject of the Proposed Acquisition
carries on a similar or complementary business to that carried on by the Group;

(ii)
the chief financial officer (or any board member) of the Parent certifies to the
Lenders (such certificate to contain calculations in reasonable detail) that the
Leverage Ratio as calculated on a pro forma basis (taking into account the
Proposed Acquisition and quantifiable synergies from the Proposed Acquisition,
such as purchasing synergies provided that the amount of synergies factored in
will be confirmed by the chief financial officer of the Parent as having been
reasonably determined) on the Testing Date which immediately precedes the date
on which the Proposed Acquisition is completed, shall not be greater than 3.5x.

"Permitted Equity Injections" means (i) unlimited amounts of new equity, (ii)
the Subordinated Loans and (iii) the Subordinated PIK Loans made available to
the Parent by the Shareholder and/or the Shareholder Affiliates (which
subordination shall be evidenced by the accession to or entering into of the
Intercreditor Agreement).
"Permitted Equity Documents" means any document evidencing a Permitted Equity
Injection.
"Permitted Mergers" means:
(i)
the merger of AGZ Holding into the Parent where the Parent is the surviving
entity,

(ii)
the merger of Antargaz into TotalGaz or the merger of TotalGaz into Antargaz;
and

(iii)
the merger of two Joint-Ventures into TotalGaz where TotalGaz is the surviving
entity;

(iv)
the amalgamation, merger, consolidation or reconstruction of two or more Group
Companies (other than the Parent and AGZ Holding unless such merger is referred
to in (i) above) provided that in the event the contemplated merger involves
Antargaz or TotalGaz, then Antargaz or (as the case may be) TotalGaz would be
the surviving entity;

provided that:

20

--------------------------------------------------------------------------------



(a)
in relation to paragraphs (i) and (ii) above, the Parent has delivered to the
Facility Agent a tax opinion at least five (5) Business Days before such merger
being implemented (such opinion to confirm that the contemplated merger does not
have any material negative tax impact);

(b)
in relation to paragraphs (i), (ii) and (iii) above, no Default has occurred and
is continuing at the time of implementation of the contemplated merger; and

(c)
in each case no Default would occur as a result of such merger and such merger
is completed in accordance with all applicable laws and regulations.

"Person" means any individual, firm, company, corporation, government, state or
agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having a separate legal
personality).
"Potential Event of Default" means an event specified in Clause 18.1 (List of
events) which, with the giving of notice, the lapse of time or the making of any
determination would constitute an Event of Default.
"Rate Fixing Day" means, in relation to any period for which EURIBOR is to be
determined, two Target Days before the first day of that period, unless market
practice differs in the relevant interbank market for a currency, in which case
the Rate Fixing Day for that currency will be determined by the Facility Agent
in accordance with market practice in the relevant interbank market.
"Receivables" means, in relation to a Borrower, at any time, the outstanding
amounts of the obligations of any trade debtor of that Borrower in respect of
the supply of goods or services by that Borrower.
"Refinancing" means the refinancing of the outstanding Existing Term Facility at
Signing Date, equal to a principal amount of EUR 342,000,000 (including any
amortization of the Existing Term Facility to be made, as the case may be
between the Signing Date and the Term Facility Drawdown Date).
"Refinancing Costs" means all fees, costs and expenses incurred by the Group for
the purpose of or in connection with the Refinancing.
"Reliance Parties" means the Mandated Lead Arrangers, Underwriters and
Bookrunners, the Senior Mandated Lead Arranger, the Facility Agent, the Security
Agent, the Original Lenders and each entity which becomes a Lender on or prior
the Syndication Termination Date.
"Repayment Dates" means each date identified in Clause 9.1.1 (Term Advance) as
set out opposite the relevant Repayment Instalment.
"Repayment Instalment" means, with respect to the Term Advance, each instalment
identified in Clause 9.1.1 (Term Advance).
"Reports" means the reports listed in paragraph 11. (Due diligence reports and
Structure Memorandum) of Schedule 3 (Conditions Precedent) Part I (Condition
Precedent on the Signing Date).
"Revolving Advance" means the principal amount of each advance made or to be
made under the Revolving Facility, as reduced from time to time by repayment or
prepayment.

21

--------------------------------------------------------------------------------



"Revolving Commitment" means:
(i)
in relation to any Original Lender, the amount set opposite its name under the
heading "Revolving Commitment" in Schedule 1 (Original Lenders) and the amount
of any other Revolving Commitment transferred to it under this Agreement; or

(ii)
in relation to any other Lender, the amount of any Revolving Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Revolving Facility" means the revolving credit facility made available by the
Revolving Lenders under Clause 2.1(ii) (Facilities).
"Revolving Lenders" means:
(i)
the Original Lenders identified in Schedule 1 (Original Lenders) as
participating in the Revolving Facility; and

(ii)
each Transferee which has become a party to this Agreement in relation to the
Revolving Facility in accordance with Clause 24.2 (Assignments and transfers by
Lenders),

in each case until its entire participation in the Revolving Facility has been
assigned or transferred to a Transferee in accordance with Clause 24 (Changes to
parties) and all amounts owing to it under the Finance Documents in relation to
the Revolving Facility have been paid in full.
"Rollover Advance" has the meaning given to such term in Clause 4.7 (Rollover
Advances).
"Sale and Purchase Agreement" means the agreement entitled “Agreement for the
sale and purchase of 100% of the shares of TotalGaz” dated 11 November 2014 and
entered into between, inter alia, the Parent and the Vendor with respect to the
acquisition by the Parent of one hundred per cent. (100%) of the share capital
and voting rights of TotalGaz.
"Sanctioned Country" means any country or other territory that is, or whose
government is, subject to a general export, import, financial or investment
embargo under any Sanctions, which, as of the date of this Agreement, include,
amongst others, Cuba, Iran, Burma, North Korea, Sudan and Syria.
"Sanctioned Person" means, at any time, (a) any person specifically listed in
any Sanctions-related list of designated Persons maintained by any Sanctions
Authority or is otherwise a subject of Sanctions, (b) any person organized,
having its registered office in, or (to the knowledge and belief of the relevant
member of the Group) resident or operating in a Sanctioned Country or (c) any
person directly or indirectly owned or controlled by any such person or persons
which is a/are designated target of Sanctions.  
"Sanctions" means economic or financial sanctions or trade embargoes or any
similar measures imposed, administered or enforced from time to time by any
Sanctions Authority.  
"Sanctions Authority" means (i) the United States, (ii) the United Nations,
(iii) the European Union or any member state thereof, (iv) the United Kingdom,
(v) the French Republic or (vi) the respective governmental institutions of any
of the foregoing including, without limitation,

22

--------------------------------------------------------------------------------



the OFAC, the US Department of Commerce, the US Department of State and any
other agency of the US government, or any other relevant sanctions authority.  
"Screen Rate" means the euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant period displayed (before any correction,
recalculation or republication by the administrator) on page EURIBOR01 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate),or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Facility Agent may specify another page
or service displaying the relevant rate after consultation with the Lenders and
the Parent.
"Security Documents" means each of the security documents specified in Schedule
2 (Security Documents) and all other documents creating, evidencing or granting
a Security Interest in favour of any Finance Party in relation to the
obligations of any Obligor under any Finance Document.
"Security Grantor" means each of the Parent and AGZ Holding.
"Security Interest" means any mortgage, pledge, lien, right of set-off,
assignment by way of security, reservation of title, any other security interest
or any other agreement or arrangement (including a sale and repurchase
arrangement) having the commercial effect of conferring security.
"Shareholder" means UGI International Holdings B.V..
"Shareholder Affiliates" means the Shareholder and any of its parent companies
which directly or indirectly control the Parent within the meaning of article
L.233-3 paragraphs I and II of the French Commercial Code.
"Signing Date" means the date of this Agreement.
"Sponsor Affiliate" means any Affiliate of UGI Corporation.
"Storage and Logistics Companies" means the companies and other corporate
entities listed in Schedule 8.
"Structure Memorandum" means the structure paper describing the Group and the
Acquisition and prepared by UGI France in the agreed form.
"Subordinated Loans" means (a) at Signing Date, (i) the EUR 256,000,000 loan
granted by the Shareholder to the Parent pursuant to a loan agreement dated 26
March 2014 and maturing on 31 March 2024, (ii) the EUR 165,000,000 loan granted
by the Shareholder to the Parent pursuant to a loan agreement to be entered into
on or about 12 May 2015 maturing on 31 March 2023, (iii) the EUR 37,320,232 loan
granted by the Shareholder to Antargaz Belgium pursuant to a loan agreement
originally dated 26 September 2011, as amended and restated on 14 April 2015
maturing on 31 March 2023 and (b) after the Signing Date, any loan refinancing
any of the Subordinated Loans provided that such refinancing loan (i) shall
provide for the same terms, conditions and quantum as the Subordinated Loans
existing at Signing Date, (ii) shall be fully subordinated in accordance with
the Intercreditor Agreement and (iii) be approved by the Majority Lenders.
"Subordinated PIK Loans" means any loan granted by the Shareholder or a
Shareholder Affiliate to the Parent as a result of a Permitted Equity Injection
whose maturity shall fall after

23

--------------------------------------------------------------------------------



31 December 2020 at the earliest and which shall be subordinated in principal,
interest, fees, costs and expenses in accordance with the terms of this
Agreement and whose interests shall be fully compounded.
"Subsidiary" means:
(i)
an entity of which a company or other entity has from time to time direct or
indirect control (as defined in article L.233-3 paragraphs I and II of the
French Commercial Code (as in force at the date of this Agreement)); or

(ii)
any other company or other entity in respect of which, in accordance with the
Approved Accounting Principles, the assets, liabilities, income and expenses are
added to those of the Parent in accordance with the full consolidation method
for the purposes of the preparation of consolidated financial statements of the
parent.

"Syndication Termination Date" means earlier of (i) the date falling six (6)
months after the Signing Date and (ii) any date agreed by the Mandated Lead
Arrangers, Underwriters and Bookrunners during the syndication process and
notified in writing by the Mandated Lead Arrangers, Underwriters and Bookrunners
to the Parent.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched November 19th, 2007.
"Target Day" means a day on which the TARGET2 is open for the settlement of any
payments in euro.
"Target Group" means TotalGaz and each of its Subsidiaries from time to time.
"Taxes" means all present and future income and other taxes, levies,
assessments, imposts, deductions, charges, duties, compulsory loans and
withholdings (wherever imposed) and any charges in the nature of taxation
together with interest thereon and penalties and fines in relation thereto, if
any, and any payments made on or in relation thereof and "Taxation" shall be
construed accordingly.
"Tax Consolidation Agreement" means the tax consolidation agreement in French
language called convention d'intégration fiscale dated 18 June 2004 and as
amended from time to time and on the date hereof, between the Parent and its
Subsidiaries.
"Term Advance" means the principal amount of the advance made or to be made
under the Term Facility, as reduced from time to time by repayment or
prepayment.
"Term Commitment" means:
(i)
in relation to any Original Lender, the amount set opposite its name under the
heading "Term Commitment" in Schedule 1 (Original Lenders) and the amount of any
other Term Commitment transferred to it under this Agreement; or

(ii)
in relation to any other Lender, the amount of any Term Commitment transferred
to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

24

--------------------------------------------------------------------------------



"Term Facility" means the term loan facility made available by the Term Lenders
under Clause 2.1(i) (Facilities).
"Term Facility Drawdown Date" means the Drawdown Date with respect to the Term
Facility which shall occur on the Closing Date.
"Term Lenders" means:
(i)
the Original Lenders identified in Schedule 1 (Original Lenders) as
participating in the Term Facility; and

(ii)
each Transferee which has become a party to this Agreement in relation to the
Term Facility in accordance with Clause 24 (Changes to parties),

(iii)
in each case until its entire participation in the Term Facility has been
assigned, cancelled or transferred to a Transferee in accordance with Clause 24
(Changes to parties) and all amounts owing to it under the Finance Documents in
relation to the Term Facility have been paid in full.

"Testing Date" means 31 March and 30 September of each year and for the first
time on 30 September 2015.
"Testing Period" means any twelve (12) months period ending on a Testing Date.
"Total Commitments" means the aggregate of all the Commitments at any time.
"TotalGaz" means TotalGaz, a company incorporated in France as a société par
actions simplifiée with its registered office located 48 avenue du Général de
Gaulle, Immeuble Wilson, 92800 Puteaux and with registered number 582 018 966
RCS Nanterre.
"Total Net Debt" means, at any time, the aggregate outstanding principal or
capital amount of all Financial Indebtedness of the Group calculated on a
consolidated basis less Cash and Cash Equivalents owned by Group Companies,
except that:
(i)
in the case of any Finance Lease only the capitalized value of that Finance
Lease (as determined in accordance with the Approved Accounting Principles)
shall be included;

(ii)
in the case of any guarantee referred to in the definition of Financial
Indebtedness in Clause 1.1 (Definitions), the amount of that guarantee shall not
be included (i) if such guarantee is permitted under paragraph (v) of Clause
17.5.2 (Guarantees) or (ii) to the extent it relates to indebtedness of another
Group Company already included in the calculation of Total Net Debt; and

(iii)
any Financial Indebtedness arising under any Permitted Equity Injection granted
by the Shareholder or any Shareholder Affiliates (including, for the avoidance
of doubt, any Subordinated Loans and any Subordinated PIK Loans) shall be
excluded.

"Transaction Documents" means the Finance Documents, the Acquisition Documents
and the Permitted Equity Injections Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 5 or any other form agreed between the Facility Agent and the Parent.

25

--------------------------------------------------------------------------------



"Transfer Request" means a notice substantially in the form set out in Schedule
9 (Transfer Request).
"Transferee" has the meaning given to it in Clause 24.2.1 (Assignments and
transfers by Lenders).
"Treaty on European Union" means the Treaty of Rome signed on 25 March 1957 as
amended by the Single European Act 1986 and the Maastricht Treaty signed on 7
February 1992.
"UGI Corporation" means UGI Corporation, of 460 North Gulph Road, King of
Prussia, Pennsylvania, 19406, USA registered in Pennsylvania with registration
number 2069197.
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"Upfront Fee Letter" means the upfront fee letter dated on or about the date
hereof and executed between Mandated Lead Arrangers, Underwriter and Bookrunners
and the Parent.
"US" means the United States of America.
"US GAAP" means accounting principles, standards and practices generally
accepted from time to time in the US.
"VAT" means:
(i)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(ii)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (i) above, or imposed elsewhere.

"Vendor" means Total Marketing Services S.A., a French société anonyme, having
its registered office at 24 Cours Michelet, 92800 Puteaux registered with the
Trade and Companies Registry of Nanterre under number 542 034 921.
1.2
Construction

1.2.1
In this Agreement, unless a contrary intention appears, a reference to:

(i)
a document being "in the agreed form" means in a form agreed between the Parent
and the Facility Agent;

(ii)
an "agreement" includes any legally binding arrangement, concession, contract,
deed or franchise (in each case whether oral or written);

(iii)
an "amendment" includes any amendment, supplement, variation, novation,
modification, replacement or restatement and "amend", "amending" and "amended"
shall be construed accordingly;

(iv)
"assets" includes property, business, undertaking and rights of every kind,
present, future and contingent (including uncalled share capital) and every kind
of interest in an asset;


26

--------------------------------------------------------------------------------



(v)
a "consent" includes an authorization, approval, exemption, license, order,
permission or waiver;

(vi)
a "filing" includes any filing, registration, recording or notice;

(vii)
"gross negligence" means "faute lourde";

(viii)
a "guarantee" includes:

(a)
an indemnity;

(b)
a cautionnement simple, a cautionnement solidaire and a garantie autonome; and

(c)
any other obligation (whatever called) of any person:

(A)
to pay, purchase, provide funds (whether by the advance of money, the purchase
of or subscription for shares or other investments, the purchase of assets or
services, the making of payments under an agreement or otherwise) for the
payment of, indemnify against the consequences of default in the payment of, or
otherwise be responsible for, any indebtedness of any other person; or

(B)
to be responsible for the performance of any obligations by or the solvency of
any other person,

and "guaranteed" and "guarantor" shall be construed accordingly;
(ix)
"including" means including without limitation and "includes" and "included"
shall be construed accordingly;

(x)
"indebtedness" includes any obligation (whether incurred as principal, guarantor
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

(xi)
"losses" includes losses, actions, damages, claims, proceedings, costs, demands,
expenses (including fees) and liabilities and "loss" shall be construed
accordingly;

(xii)
a "month" means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:

(a)
if any such period would otherwise end on a day which is not a Business Day, it
shall end on the next Business Day in the same calendar month or, if none, on
the preceding Business Day; and

(b)
if a period starts on the last Business Day in a calendar month, or if there is
no numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month,

and references to "months" shall be construed accordingly;
(xiii)
a "person" includes any person, individual, firm, company, corporation,
government, state or agency of a state or any undertaking or other association
(whether or not having separate legal personality) or any two or more of the
foregoing;


27

--------------------------------------------------------------------------------



(xiv)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental body,
agency, department or regulatory, self-regulatory or other authority or
organization;

(xv)
"wilful misconduct" means "dol"; and

(xvi)
the "winding-up" of any person includes its dissolution and/or termination
and/or any equivalent or analogous proceedings under the law of any jurisdiction
in which that person is incorporated, registered, established or carries on
business or to which that person is subject.

1.2.2
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

1.2.3
Clause and Schedule headings are for ease of reference only.

1.2.4
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

1.3
Other references

In this Agreement, unless a contrary intention appears:
(i)
a reference to any person is, where relevant, deemed to be a reference to or to
include, as appropriate, that person's successors and permitted assignees or
transferees;

(ii)
references to "Clauses" and "Schedules" are references to, respectively, clauses
of and schedules to this Agreement and references to this Agreement include its
schedules;

(iii)
a reference to (or to any specified provision of) any agreement or document
(including the Transactions Documents) is to be construed as a reference to that
agreement or document (or that provision) as it may be amended from time to
time, but excluding for this purpose any amendment which is contrary to any
provision of any Finance Document;

(iv)
a reference to a statute, statutory instrument or accounting standard or any
provision thereof is to be construed as a reference to that statute, statutory
instrument or accounting standard or such provision thereof, as it may be
amended or re-enacted from time to time;

(v)
a provision of law is a reference to that provision as amended or re-enacted;

(vi)
a time of day is a reference to Paris time;

(vii)
the index to and the headings in this Agreement are inserted for convenience
only and are to be ignored in construing this Agreement; and

(viii)
words importing the plural shall include the singular and vice versa.


28

--------------------------------------------------------------------------------





2.
THE FACILITIES

2.1
Facilities

Subject to the other provisions of this Agreement:
(i)
the Term Lenders agree to make available to the Parent, a term loan facility in
a maximum aggregate principal amount not exceeding EUR 600,000,000, which shall
be available by way of a single Term Advance in Euro; and

(ii)
the Revolving Lenders agree to make available to the Borrowers a revolving
credit facility in a maximum aggregate principal amount not exceeding EUR
60,000,000, and EUR 30,000,000 per Borrower, which shall be available by way of
Revolving Advances in Euro.

2.2
Purpose

2.2.1
The proceeds of the Term Advance shall be applied on the Closing Date in or
towards (a) the Acquisition and the Acquisition Costs and (b) the Refinancing
and the Refinancing Costs; as described in the Funds Flow Statement.

2.2.2
The proceeds of the Revolving Advances shall be used for the working capital and
general corporate purposes of the Group (excluding the financing of
distributions of dividends or any other type of distributions and of payment of
any cash interest under the Subordinated Loans).

2.3
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
2.4
Parent as Obligors' agent

Each Obligor irrevocably appoints the Parent as its agent for the purpose of:
(i)
executing and delivering on its behalf any agreement or document capable of
being entered into by that Obligor under or in connection with the Finance
Documents;

(ii)
giving and receiving any notice or instruction under or in connection with any
Finance Document (including any Drawdown Request); and

(iii)
agreeing and executing all consents, waivers, agreements and amendments (however
fundamental and notwithstanding any increase in obligations of or other effect
on an Obligor) entered into in connection with the Finance Documents (including
confirmation of continuation of guarantee obligations in connection with any
amendment or consent in relation to the Facilities).

The appointment of the Parent as the agent of an Obligor for any purpose set out
above does not prevent that Obligor from taking the relevant action in its own
name.
3.
PARTICIPATION OF LENDERS

3.1
Basis of participation


29

--------------------------------------------------------------------------------



Subject to the other provisions of this Agreement:
(i)
each Term Lender will participate in the Term Advance in the proportion which
its Term Commitment bears to the Total Commitments in relation to the Term
Facility as at the Term Facility Drawdown Date; and

(ii)
each Revolving Lender will participate in each Drawing of the Revolving Facility
in the proportion which its Revolving Commitment bears to the Total Commitments
in relation to the Revolving Facility as at the relevant Drawdown Date.

3.2
Lending Office

(i)
Each Lender will participate in each Drawing through its Lending Office.

(ii)
If any Lender changes its Lending Office for the purpose of the Facilities, that
Lender will, as soon as reasonably practicable after that change, notify it to
the Facility Agent and the Parent and, until it does so, the Facility Agent and
the Parent will be entitled to assume that no such change has taken place.

(iii)
Any Lender may nominate a different Lending Office for the purposes of making a
particular Drawing or a particular type of Drawing to an Obligor in which event
such Lending Office shall be, for the purposes of this Agreement, its Lending
Office for that Drawing or type of Drawing but not otherwise.

3.3
Rights and obligations of Finance Parties

3.3.1
The rights and obligations of each of the Finance Parties under the Finance
Documents are several (conjointes mais non solidaires). The failure by a Finance
Party to comply with its obligations under any Finance Document shall not:

(i)
result in any other Finance Party incurring any liability; or

(ii)
relieve any Obligor or any other Finance Party from its obligations under the
Finance Documents.

3.3.2
No Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents.

3.3.3
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

3.3.4
Subject to the other provisions of the Finance Documents, each Finance Party has
the right to protect and enforce its rights arising out of the Finance Documents
and it will not be necessary for any other Finance Party to be joined as an
additional party in any proceedings brought for the purpose of protecting or
enforcing those rights.

3.4
Increase

3.4.1
The Parent may by giving prior notice to the Facility Agent by no later than the
date falling thirty (30) Business Days after the effective date of a
cancellation of:


30

--------------------------------------------------------------------------------



(i)
the Available Commitments under the Revolving Facility of a Defaulting Lender in
accordance with Clause 10.3 (Right of cancellation in relation to a Defaulting
Lender); or

(ii)
the Commitments of a Lender in accordance with:

(a)
Clause 13.2 (Illegality); or

(b)
Clause 10.2 (Right of cancellation and repayment in relation to a single
Lender),

request that the Commitments relating to any Facility be increased (and the
Commitments relating to that Facility shall be so increased) in an aggregate
amount of up to the amount of the Available Commitments or Commitments relating
to that Facility so cancelled as follows:
(A)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the Parent (each of which shall not be a Sponsor Affiliate
or a Group Company and shall be acceptable to the Lenders) and each of which
confirms in writing (whether in the relevant Increase Confirmation or otherwise)
its willingness to assume and does assume all the obligations of a Lender
corresponding to that part of the increased Commitments which it is to assume,
as if it had been an Original Lender;

(B)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(C)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(D)
the Commitments of the other Lenders shall continue in full force and effect;
and

(E)
any increase in the Commitments relating to a Facility shall take effect on the
date specified by the Parent in the notice referred to above or any later date
on which the conditions set out in paragraph 3.4.2 below are satisfied.

3.4.2
An increase in the Commitments relating to a Facility will only be effective on:

(i)
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender;

(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase:

(a)
the Increase Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and

(b)
the Facility Agent being satisfied that it has complied with all necessary "know
your customer" or other similar checks under all applicable laws


31

--------------------------------------------------------------------------------



and regulations in relation to the assumption of the increased Commitments by
that Increase Lender. The Facility Agent shall promptly notify the Parent, the
Increase Lender upon being so satisfied.
3.4.3
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

3.4.4
The Parent shall promptly on demand pay the Facility Agent the amount of all
pre-agreed costs and expenses (including legal fees) reasonably incurred by
either of them in connection with any increase in Commitments under this
Clause 3.4.

3.4.5
The Increase Lender shall, on the date upon which the increase takes effect, pay
to the Facility Agent (for its own account) a fee in an amount equal to the fee
which would be payable under Clause 24.5 (Fee) if the increase was a transfer
pursuant to Clause 24.4 (Transfers by Lenders) and if the Increase Lender was a
Transferor.

3.4.6
The Parent may pay to the Increase Lender a fee in the amount and at the times
agreed between the Parent and the Increase Lender in a fee letter.

4.
CONDITIONS PRECEDENT

4.1
Initial conditions precedent

4.1.1
On or before the Signing Date, the Facility Agent shall have received the
documents and information specified in Part I of Schedule 3 (Conditions
precedent) in form and substance satisfactory to the Mandated Lead Arrangers,
Underwriters and Bookrunners.

4.1.2
The Lenders will only be obliged to comply with Clause 3.1 (Basis of
participation) in relation to any Advance if on or before the Drawdown Date for
that Advance, the Facility Agent has received all of the documents and other
evidence listed in Part I and Part II of Schedule 3 (Conditions precedent) in
form and substance satisfactory to the Mandated Lead Arrangers, Underwriters and
Bookrunners and the Senior Mandated Lead Arranger. The Facility Agent shall
notify the Parent and the Lenders promptly upon being so satisfied.

4.1.3
Other than to the extent that the Majority Lenders notify the Facility Agent in
writing to the contrary before the Facility Agent gives the notification
described in paragraph 4.1.2 above, the Lenders authorize (but do not require)
the Facility Agent to give that notification. The Facility Agent shall not be
liable for any damages, costs or losses whatsoever as a result of giving any
such notification

4.2
Failure to satisfy initial conditions precedent

Except as the Facility Agent (acting on the instructions of all the Lenders)
agrees otherwise, if the conditions referred to in Clause 4.1 (Initial
conditions precedent) have not been fulfilled or waived in writing on or before
the last day of the Availability Period for the Term Facility:
(i)
all the Commitments will automatically be cancelled; and

(ii)
the Lenders will cease to have any obligation to make any Drawing available.

4.3
Certain Funds


32

--------------------------------------------------------------------------------



Without prejudice to the provisions of Clauses 4.1 (Initial conditions
precedent), during the Certain Funds Period, no Lender will be entitled to
refuse to make available on the Closing Date, the Certain Funds Advance, cancel
its Commitment in relation thereto or exercise any right of rescission or
similar right or remedy which it may have in relation thereto unless:
(i)
the documents and other evidence required to be delivered as conditions
precedent on the Signing Date and on the Closing Date (as specified in Part II-A
(In relation to the Certain Funds Advance), Schedule 3 (Conditions Precedent))
have not been delivered in form and substance satisfactory to the Mandated Lead
Arrangers, Underwriters and Bookrunners and the Senior Mandated Lead Arranger;

(ii)
a Major Representation is not true and correct on the date first made and on the
date the Certain Funds Advance is made;

(iii)
a Major Default is continuing or will result from the making of the Certain
Funds Advance;

(iv)
there has been a Change of Control;

(v)
the Parent fails to exercise any right under an Acquisition Document to
terminate the Acquisition following the occurrence of an event, matter or
circumstance that would entitle the Parent to exercise a termination right,
without the prior written consent of all of the Lenders; or

(vi)
it is or it becomes contrary to any law or regulation in an applicable
jurisdiction for that Lender to fund, issue or maintain the Certain Funds
Advance or to participate in it (which shall only affect that Lender’s
obligation to fund).

4.4
Additional conditions precedent to Drawings other than Certain Funds Advances

Subject to Clause 4.7 (Rollover Advances)., the obligations of the Lenders to
make any Drawing (other than the Certain Funds Advance) available are subject to
the conditions precedent that, on both the date of the relevant Drawdown Request
and the relevant Drawdown Date:
(i)
no Default, has occurred and is continuing or will occur as a result of making
that Drawing;

(ii)
the representations and warranties set out in Clause 16 (Representations and
Warranties) which are made or repeated on those dates are true and accurate in
all material respects by reference to the facts and circumstances then
subsisting and will remain true and accurate in all material respects
immediately after that Drawing is made; and

(iii)
the relevant funds are available in the relevant money markets to make the
relevant Drawing available.

4.5
Condition precedent to Drawing of Term Facility made for the purpose of the
Refinancing

On the Closing Date, the Lenders shall not be under any obligation to make the
part of the Advance of the Term Facility requested for the purpose of the
Refinancing available to the Parent unless the Facility Agent has received, all
of the documents and information specified in Part II-B of Schedule 3
(Conditions precedent) which shall be in form and substance satisfactory to the
Mandated Lead Arrangers, Underwriters and Bookrunners and the Senior Mandated
Lead Arranger.

33

--------------------------------------------------------------------------------



4.6
Conditions precedent to any Drawing under the Revolving Facility

The Lenders shall not be under any obligation to make any Drawing under the
Revolving Facility available to any Borrower unless the Facility Agent has
received all of the documents and information specified in Part III of Schedule
3 (Conditions Precedent) in form and substance satisfactory to it (acting
reasonably).
4.7
Rollover Advances

If, in relation to a Revolving Advance (a "Rollover Advance"):
(i)
either of the condition related to the absence of a Potential Event of Default
or the condition specified in Clause 4.4(ii) (Additional conditions precedent to
Drawings ) is not satisfied on the Drawdown Date for the new Revolving Advance;

(ii)
the amount of the Rollover Advance does not exceed the amount of an existing
Revolving Advance (the "existing Revolving Advance") which is due to be repaid
on the Drawdown Date of the new Revolving Advance; and

(iii)
the proceeds of the Rollover Advance are applied in repaying all or part of the
existing Revolving Advance,

then, the Lenders may not refuse to advance that Revolving Advance by reason of
the condition related to the absence of a Potential Event of Default or the
condition specified in Clause 4.4(ii) (Additional conditions precedent to
Drawings ) not being satisfied.
5.
DRAWDOWN PROCEDURES

5.1
Delivery of Drawdown Requests

In order to utilize a Facility, the relevant Borrower must deliver to the
Facility Agent a duly completed Drawdown Request:
(i)
in relation to the Term Facility, no later than (i) 10.00 a.m. on the Closing
Date if this date is the Signing Date or (ii) 10.00 a.m. three (3) Business Days
before Closing Date if this date occurs after the Signing Date; and

(ii)
in relation to the Revolving Facility, no later than 10.00 a.m. three (3)
Business Days before the proposed Drawdown Date.

5.2
Content of Drawdown Requests

Each Drawdown Request delivered to the Facility Agent must be in the applicable
form set out in Schedule 4 (Drawdown request - Advances) and must specify (or
attach, as appropriate) the following:
(i)
which Facility is to be utilized;

(ii)
the identity of the Borrower;

(iii)
the proposed Drawdown Date, which must be a Business Day during the relevant
Availability Period;

(iv)
the amount of that Advance, which must:

(a)
in the case of the Term Advance, be an amount in Euro equal to the undrawn Term
Commitments;

(b)
in the case of a Revolving Advance, be in an amount in Euro equal to or less
than the Available Commitments under the Revolving Facility and, if less, a
minimum of EUR 2,500,000 and an integral multiple of EUR 500,000;

(c)
in the case of a Revolving Advance, not exceed, in relation to each Borrower the
portion of the Available Commitment under the Revolving Facility which is
available to it (taking into account the limit of EUR 30,000,000 per Borrower);

(v)
the duration of the Interest Period applicable to the Revolving Advance or the
first Interest Period applicable to the relevant Term Advance (as the case may
be), which must comply with Clause 7 (SELECTION OF INTEREST PERIODS); and

(vi)
details of the payee and the account to which the proceeds of the Drawing are to
be paid.

5.3
Requests irrevocable

A Drawdown Request once given may not be withdrawn or revoked.
5.4
Number and frequency of requests

5.4.1
No more than one (1) Term Advance in respect of the Term Facility may be
borrowed.

5.4.2
No more than one (1) Drawing of the Revolving Facility may be requested in any
period of five (5) consecutive Business Days and not more than three (3)
Drawings of the Revolving Facility may be borrowed in any calendar month. No
more than eight (8) Revolving Advances (or any higher number agreed by the
Facility Agent) may be outstanding at any one time.

5.4.3
No Term Advance may be borrowed for the purpose of the Refinancing or the
financing of the Refinancing Costs unless the Acquisition has been completed.

5.4.4
No Revolving Advance may be borrowed unless the Term Advance has been advanced
in full on or before the proposed Drawdown Date of the relevant Revolving
Advance.

5.5
Notice to the Lenders of a proposed Drawing

The Facility Agent will give each Lender details of any Drawdown Request it
received and of the amount of that Lender's participation in the Drawing
referred to in that Drawdown Request:
(i)
in relation to the Term Facility: (a) by no later than 10 a.m. on the Closing
Date, in relation to the Drawing to be made on the Closing Date, if this date is
the Signing Date and (b) by no later than 5 p.m. three (3) Business Days prior
to the Drawdown Date in relation to the Drawing to be made on the Closing Date,
if this date occurs after the Signing Date; and

(ii)
in relation to the Revolving Facility: by no later than 5 p.m. three (3)
Business Days prior to any Drawdown Date in relation to Drawing to be made after
the Closing Date.

5.6
Making of Advances

Subject to the provisions of this Agreement, each Lender will make available to
the Facility Agent its participation in the relevant Advance on the relevant
Drawdown Date.
5.7
Expiry

No Drawing of the Revolving Facility will be permitted which gives rise to an
actual or contingent liability of the relevant Borrower to any Lender which may
mature after or otherwise extend beyond the Final Repayment Date.
5.8
Automatic cancellation

Any part of the Term Commitments undrawn on the last day of the Availability
Period for the Term Facility will be automatically cancelled.
The Revolving Commitments will be automatically cancelled (i) if no Drawing
under the Term Facility has been made on the Closing Date or (ii) on the last
day of the Availability Period for the Revolving Facility.
5.9
Revolving Facility Commitment

On the date on which any Drawing is requested under the Revolving Facility, the
Facility Agent shall determine whether the aggregate of:
(i)
the amount in Euro of that Drawing (determined as at or about 10:00 am three (3)
Business Days prior to the relevant Drawing Date); and

(ii)
each existing Revolving Advance denominated in Euro which will be outstanding on
the relevant Drawing Date,

exceeds the Total Commitments in relation to the Revolving Facility. In the
event that the Total Commitments in relation to the Revolving Facility are so
exceeded the requested Drawing under the Revolving Facility shall be reduced by
the amount by which the Total Commitments in relation to the Revolving Facility
are so exceeded.
6.
INTEREST

6.1
Rate

The rate of interest on each Advance for each of its Interest Periods is the
rate per annum determined by the Facility Agent to be the aggregate of:
(i)
the applicable Margin for that Advance;

(ii)
EURIBOR.

6.2
Calculation

Interest will accrue daily from and including the first day of an Interest
Period and be calculated on the basis of a 360 day year.
6.3
Payment

Each Borrower will pay interest accrued on each Advance made to it to the
Facility Agent (for the account of the Lenders) in arrear on the last day of
each Interest Period for that Advance and also, where that Interest Period is
longer than six (6) months, on the last day of each consecutive period of six
(6) months from (and including) the first day of that Interest Period.
6.4
Default interest

If an Obligor fails to pay any amount under any Finance Document on its due date
(including any amount payable under this Clause 6.4) (an "overdue amount"), that
Obligor will pay default interest on that overdue amount from its due date to
the date of actual payment (both before and after judgment) at a rate (the
"Default Rate") determined by the Facility Agent to be one per cent. (1%) per
annum above:
(i)
where the overdue amount is principal which has become due and payable before
the expiry of the relevant Interest Period, the rate applicable to that
principal immediately before the date it fell due (but only for the period from
that due date to the end of the relevant Interest Period); or

(ii)
in any other case (including principal falling within Clause 6.4(i) once the
relevant Interest Period has expired), the rate which would be payable if the
overdue amount was an Advance made for a period equal to the period of
non-payment divided into successive Interest Periods of a duration selected by
the Facility Agent (each a "Default Interest Period").

For the purposes of determining the rate of interest on an overdue amount under
this Clause 6.4, the Margin will be:
(a)
if that amount comprises principal or interest or any other amount due in
relation to a Facility, the Margin relating to that Facility; or

(b)
if that amount is not properly attributable to a Facility, the Margin under the
Term Facility.

6.5
Compounding

Default interest will be payable on demand by the Facility Agent and will be
compounded in accordance with article 1154 of the French Civil Code.
6.6
Margin adjustment

6.6.1
As from the second Testing Date (i.e. on 31 March 2016) (inclusive), the Margin
for the Facilities specified above shall be adjusted in order to correspond to
the percentage per annum set out below in the column for that Facility opposite
that range as set out in the chart below as from the first day of the Interest
Period during which the Facility Agent receives the relevant Accounts and the
accompanying Compliance Certificate confirming that the Leverage Ratio level in
respect of the most recent relevant period is within a range set out below:

Leverage Ratio
Margin applicable to Term Facility
Margin applicable to Revolving Facility
Greater than or equal to 3.50
2.70%
2.55%
Greater than or equal to 3.00 but less than 3.50
2.50%
2.35%
Greater than or equal to 2.50 but less than 3.00
2.30%
2.15%
Greater than or equal to 2.00 but less than 2.50
2.10%
1.95%
Greater than or equal to 1.50 but less than 2.00
1.90%
1.75%
Less than 1.50
1.60%
1.45%

6.6.2
Any change in the Margin under Clause 6.6.1 shall take effect during (but only
during) the period, as from the second Testing Date, from (and including) the
date on which the Facility Agent has received the Annual Accounts or Half-Year
Accounts, as the case may be (the "Accounts") (together with the corresponding
Compliance Certificate) until (but excluding) the date (an "Adjustment Date")
which is the date on which the Facility Agent receives the Accounts as at the
end date of the immediately following Accounting Half Year (together with the
corresponding Compliance Certificate). On each Adjustment Date, the Margin
applicable to the Term Facility and the Revolving Facility shall be determined
in accordance with paragraph 6.6.1.

6.6.3
No decrease in the Margin shall take effect if an Event of Default is
outstanding. If an Event of Default occurs and for so long as it is continuing,
the Margin applicable to the Facilities shall immediately be (if it is not
already) the highest percentage per annum set out above for an Advance under
each Facility, until the time when such Event of Default is waived or otherwise
ceases to be outstanding (when the Margin will again be determined in accordance
with this Clause 6.6 on the basis of the most recently delivered Compliance
Certificate).

6.6.4
If:

(i)
the Margin is decreased in accordance with this Clause 6.6 by reference to
Half-Year Accounts; or

(ii)
Half-Year Accounts indicate that no increase in the Margin is required; and

(iii)
subsequent Annual Accounts show that the Half-Year Accounts were erroneous or
incomplete and as a result the Margin should have been higher than the level
shown by those Half-Year Accounts,

the Parent shall, promptly following demand by the Facility Agent, pay (or
procure that the Borrowers pay) to the Facility Agent for the account of the
Lenders the additional amount which would have been payable by the Borrowers if
the Margin had been increased to the correct level during the relevant periods
as shown by the relevant Annual Accounts. The Facility Agent's determination of
any adjustments payable under this Clause 6.6.4 shall, except in the case of
manifest error, be conclusive.
6.7
Notification

The Facility Agent will notify the Parent and the Lenders of each determination
of an interest rate (including a default rate) and each selection of a Default
Interest Period under this Clause 6 as soon as reasonably practicable after any
such determination or selection is made.
6.8
Effective global rate

6.8.1
To comply with the provisions of articles L.313-4 to L.313-5 of the French
Monetary and Financial Code (Code Monétaire et Financier), each Borrower and the
Lenders acknowledge that, by virtue of certain characteristics of the Facilities
(and in particular the floating rate of interest applicable to the Advances, the
Borrowers’ right to select the duration of each Interest Period and the
uncertainty as to the amount to be effectively drawn from time to time under the
Facility), the taux effectif global (the "Effective Global Rate") cannot be
calculated at the date of this Agreement.

6.8.2
However, an example of the effective global rate calculation has been or will be
provided to the Borrowers by the Facility Agent (i) on or before the date of
this Agreement and (ii) at the date of accession of TotalGaz and Antargaz, in
letters substantially in the form set out in Schedule 7 and countersigned by
each Borrower (the "Effective Global Rate Letter").

6.8.3
The Effective Global Rate is given on an indicative basis and shall not be
binding on the Lenders in the future.

6.8.4
The Effective Global Rate Letter, although it constitutes a separate document,
is part of this Agreement and incorporated herein and shall be designated a
Finance Document.

7.
SELECTION OF INTEREST PERIODS

7.1
Term Facility

7.1.1
Subject to the other provisions of this Agreement, each Interest Period for the
Term Advance shall be:

(i)
three (3) or six (6) months as notified by the Parent to the Facility Agent no
later than 10:00 am three (3) Business Days before the start of that Interest
Period;

(ii)
one (1) month at the request of the Facility Agent during the Syndication
Period; or

(iii)
any other period to which the Facility Agent (acting on the instructions of all
the Lenders) may agree.

7.1.2
The Parent will select Interest Periods for the Term Advance so that each
Repayment Date for the Term Facility will fall on the last day of an Interest
Period.

7.1.3
If a Borrower fails to select an Interest Period then, save as provided in this
Clause 7, it will be deemed to have selected a period of three (3) months or any
shorter period which is necessary to comply with the requirements of Clause
7.1.3.

7.2
Revolving Facility

Subject to the other provisions of this Agreement, the Interest Period for each
Revolving Advance shall be one (1), two (2), three (3) or (6) six months, as
selected by the relevant Borrower in the relevant Drawdown Request (or any other
period to which Facility Agent (acting on the instructions of all the Lenders)
may agree).
7.3
Non-Business Days

If any Interest Period would, but for this Clause 7.3, end on a day which is not
a Business Day, that Interest Period shall be extended to (and the Maturity Date
in the case of a Revolving Advance shall be) the immediately following Business
Day, unless the result of that extension would be to carry that Interest Period
into another calendar month, in which case that Interest Period shall end on
(and that Maturity Date shall be) the immediately preceding Business Day.
8.
MARKET DISRUPTION

8.1
Market Disruption Notice

If, in relation to any Advance (an "Affected Advance"):
(i)
the Facility Agent determines that, by reason of circumstances affecting the
applicable interbank market generally, adequate and fair means do not or will
not exist for ascertaining EURIBOR applicable to that Affected Advance for an
Interest Period; or

(ii)
Lenders whose participations in that Affected Advance exceed 35% (thirty-five
per cent.) of the amount of that Affected Advance notify the Facility Agent that
EURIBOR would not accurately reflect the cost to those Lenders of making or
maintaining their participations in that Affected Advance for an Interest
Period, the Facility Agent will give notice of that event to the Parent and the
Lenders (a "Market Disruption Notice").

8.2
Substitute basis

During the thirty (30) days following the giving of a Market Disruption Notice,
the Affected Advance will be made and the Facility Agent and the Parent will
negotiate in good faith in order to agree on a mutually acceptable substitute
basis for calculating the interest payable on the relevant Affected Advance. If
a substitute basis is agreed within that period, then it shall apply in
accordance with its terms (and may be retrospective to the beginning of the
relevant Interest Period). The Facility Agent will not agree a substitute basis
under this Clause 8.2 without first obtaining the approval of the Lenders.
8.3
Cost of funds

Unless and until a substitute basis is agreed under Clause 8.2 (Substitute
basis), the interest payable on each Lender's participation in the relevant
Affected Advance for the relevant Interest Period will be the rate certified by
that Lender to be its cost of funds (from any source which it may reasonably
select) plus the applicable Margin.
8.4
Unavailability of Euro

If, in relation to any proposed Drawing by way of an Advance, Lenders whose
participations in that Advance exceed 35% (thirty-five per cent.) of the amount
of that Advance notify the Facility Agent that deposits in Euro will not be
readily available to them in the European interbank market in order to enable
them to fund their participations in that Advance, the Lenders will not be
obliged to participate in the proposed Drawing and any Drawdown Request which
has been served by the relevant Borrower will be deemed withdrawn.
9.
REPAYMENT OF DRAWINGS

9.1
Term Advance

9.1.1
The Parent shall repay the Term Advance in full by repaying the instalments
specified below (each a "Repayment Instalment") on the Repayment Dates specified
below:



Repayment Dates




Term Advance Repayment Instalment (EUR)
30 April 2018
60,000,000
30 April 2019
60,000,000
Final Repayment Date


Full repayment of the Term Advance

9.1.2
No amount repaid or prepaid in relation to the Term Advance may be redrawn.

9.2
Revolving Advances repayment

9.2.1
Each Borrower of any Revolving Advance shall repay that Revolving Advance on its
Maturity Date. A Revolving Advance may be repaid by a Rollover Advance.

9.2.2
Any amount repaid under the Revolving Facility may be redrawn in accordance with
Clause 5 (DRAWDOWN PROCEDURES).

9.2.3
On the Final Repayment Date:

(i)
the Revolving Facility will expire and the Revolving Commitment of each Lender
will be reduced to zero; and

(ii)
each Borrower will repay or prepay all amounts outstanding and owed by it in
relation to the Revolving Facility.

9.2.4
The Parent shall procure, and the other Borrowers shall each undertake, that for
a period of at least ten (10) consecutive days (a "Cleandown Period") during
each calendar year, the total amount of all Revolving Advances, net of Cash and
Cash Equivalent, shall be reduced to zero. A period of at least three (3) months
shall elapse between two (2) successive Cleandown Periods.

10.
PREPAYMENT AND CANCELLATION

10.1
Voluntary prepayment

A Borrower may prepay all or any part of any Advance at any time without
limitations and/or penalties, provided that:
(i)
the Facility Agent has received no less than five (5) Business Days' irrevocable
notice from the relevant Borrower of the proposed date and amount of the
prepayment;

(ii)
any partial prepayment is in a minimum amount of EUR 5,000,000 and, if greater
an integral multiple of EUR 1,000,000; and

(iii)
if paid other than on the last day of the Interest Period for the relevant
Advance, the relevant Borrower indemnifies the Lenders under Clause 26.1
(General indemnity and breakage costs).

10.2
Right of cancellation and repayment in relation to a single Lender

If:
(i)
interest on a Lender's participation in an Advance is being calculated in
accordance with Clause 8.3 (Cost of funds);

(ii)
a Borrower is required to pay any additional amount to a Lender under Clause
12.2 (Tax gross-up);

(iii)
a Borrower is required to pay any amount to a Lender under Clause 12.3 (Tax
indemnity);

(iv)
a Borrower is required to pay any amount to a Lender under Clause 13.1
(Increased Costs); or

(v)
the circumstance described in sub-paragraph (ii) of 25.5.2 (Non-Cooperative
Jurisdiction) arises,

then, without prejudice to the obligations of any Obligor under those Clauses,
the Parent may, whilst the circumstances continue, serve a notice of prepayment
and cancellation on that Lender through the Facility Agent. If the Parent serves
any such notice:
(a)
on the date which is ten (10) Business Days after the date of service of the
notice, each Borrower shall prepay that Lender's participation in all Advances
drawn by it together which accrued interest on those Advances and all other
amounts payable to that Lender under the Finance Documents; and

(b)
all that Lender's Commitments shall be cancelled and reduced to zero as at the
date of service of the notice.

10.3
Right of cancellation in relation to a Defaulting Lender

10.3.1
If any Revolving Lender becomes a Defaulting Lender, the Parent may, at any time
whilst the Revolving Lender continues to be a Defaulting Lender, give the
Facility Agent five (5) Business Days' notice of cancellation of each Available
Commitment under the Revolving Facility of that Revolving Lender.

10.3.2
On the notice referred to in paragraph 10.3.1 above becoming effective, each
Available Commitment under the Revolving Facility of the Defaulting Lender shall
immediately be reduced to zero.

10.3.3
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in paragraph 10.3.1 above, notify all the Lenders.

10.4
Sale, Change of Control and Listing

10.4.5
Five (5) Business Days after the occurrence of a Change of Control, Listing or
Sale:

(i)
all of the Lenders' Commitments will be cancelled and reduced to zero; and

(ii)
each Borrower will prepay all Advances drawn by it and all sums advanced to it.

10.4.6
For the purposes of this Agreement:

(i)
Subject to the Permitted Merger related to the merger of Antargaz and TotalGaz,
a "Change of Control" will occur if:

(a)
UGI Corporation (i) ceases to own directly or indirectly, at least 90% of the
share capital and voting rights (both on a fully diluted and non-diluted basis)
of the Parent or (ii) ceases to have the ability to appoint directors which
control the majority of the votes on the board of directors of the Parent;
and/or

(b)
the Parent (i) ceases to own directly 100% of the share capital and voting
rights (both on a fully diluted and non-diluted basis) of AGZ Holding and,
following the Acquisition, TotalGaz and following the Permitted Merger of AGZ
Holding into the Parent, Antargaz Belgium and Antargaz or (ii) ceases to have
the ability to appoint directors which control the majority of the votes on the
board of directors of AGZ Holding and following the Acquisition, TotalGaz and
following the Permitted Merger of AGZ Holding in the Parent, Antargaz Belgium
and Antargaz; and/or

(c)
prior to the Permitted Merger of AGZ Holding in the Parent, AGZ Holding (i)
ceases to own directly 100% of the share capital and voting rights (both on a
fully diluted and non-diluted basis) of Antargaz and Antargaz Belgium or (ii)
ceases to have the ability to appoint directors which control the majority of
the votes on the board of directors of Antargaz and Antargaz Belgium,

(ii)
"Listing" means a listing of all or any part of the share capital of the Parent
on any investment exchange or any other sale or issue by way of flotation or
public offering or any equivalent circumstances in relation to the Parent in any
jurisdiction or country; and

(iii)
"Sale" means a disposal (whether in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Group.

10.5
Asset disposals

10.5.1
Subject to paragraph 10.5.2 below and Clause 10.9 (Restrictions on upstreaming
moneys), the Parent shall procure that the Net Proceeds of any disposal of any
fixed asset exceeding EUR 600,000 (or its equivalent in other currencies) by a
Group Company (other than a disposal permitted by paragraphs (i), (ii), (iv),
(v), (vi), (viii) or (ix) of Clause 17.3.1 (Disposals) and other than to the
extent that such Net Proceeds, when aggregated with the Net Proceeds of all
other such sales made since the Signing Date, do not exceed EUR 35,000,000 (or
its equivalent in other currencies)) are applied in prepayment and/or
cancellation of the Facilities, provided that, for the avoidance of doubt, only
the portion in excess of EUR 35,000,000 shall be so applied.

10.5.2
Net Proceeds need not be so applied if within 360 days after receipt they are
reinvested in fixed assets related to the Core Business.

10.5.3
All such Net Proceeds which are not applied for the purposes specified in
paragraph 10.5.2. will be applied, in prepaying the Term Facility on the last
day of the Interest Period following the expiry of the 360 day period referred
to in paragraph 10.5.2.

10.6
Insurance claims

10.6.1
Subject to paragraphs 10.6.2 and 10.6.3 below and Clause 10.9 (Restrictions on
upstreaming moneys), if a Group Company receives any proceeds exceeding
EUR 5,000,000 (or its equivalent in other currencies) as a result of making a
claim under an insurance policy (other than in relation to third party liability
or in relation to consequential loss policies that are actually applied to cover
operating losses), the Parent shall procure that an amount equal to those
proceeds (net of any applicable Tax and after deducting any reasonable expenses
in relation to that claim) is applied in prepayment and/or cancellation of the
Facilities, provided that, for the avoidance of doubt, only the portion in
excess of EUR 5,000,000 shall be so applied.

10.6.2
Any amount received or recovered as a result of making a claim under an
insurance policy need not be so applied if within 360 days after receipt it is
applied in reinstating, replacing, repairing or otherwise investing in assets
related to the Core Business.

10.6.3
All such proceeds which are not applied for the purposes specified in paragraph
10.6.2 will be applied in prepaying the Term Facility the first day following
the expiry of the 360 day period referred to in paragraph 10.6.2 or, if later,
the last day of the Interest Period immediately following such date.

10.7
Acquisition Proceeds

10.7.1
The Parent shall procure that the Acquisition Proceeds which are in excess of
EUR 1,000,000 (or its equivalent in other currencies) are applied in prepayment
and/or cancellation of the Facilities.

10.7.2
For the purposes of this Clause 10.7:

"Acquisition Proceeds" means the proceeds of a claim (a "Recovery Claim")
against the Vendor or any of its Affiliates (or any employee, officer or
adviser) in relation to the Acquisition Documents or against the provider of any
Report (in its capacity as a provider of that Report) except for Excluded
Acquisition Proceeds, and after deducting:
(i)
any reasonable expenses which are incurred by any member of the Group to persons
who are not members of the Group; and

(ii)
any Tax incurred and required to be paid by a member of the Group (as reasonably
determined by the relevant member of the Group on the basis of existing rates
and taking into account any available credit, deduction or allowance),

in each case in relation to that Recovery Claim.
"Excluded Acquisition Proceeds" means any proceeds of a Recovery Claim which the
Parent notifies the Facility Agent are, or are to be, applied:
(i)
in payment of amounts payable to the Vendor pursuant to the Sale and Purchase
Agreement by way of adjustment to the purchase price in respect of the
Acquisition (except to the extent relating to a working capital adjustment in
excess of EUR 30,000,000 and only, in that case, the portion in excess of EUR
30,000,000; it being specified for the avoidance of doubt that such portion of
working capital adjustment in excess of EUR 30,000,000 shall be applied in
mandatory prepayment as Acquisition Proceed);

(ii)
to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or

(iii)
in the replacement, reinstatement and/or repair of assets of members of the
Group which have been lost, destroyed or damaged,

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 360 days, or such longer period as the Majority Lenders may agree)
after receipt.
10.8
Order of application of prepayments

10.8.1
Any prepayment of an Advance (other than a prepayment pursuant to Clause ‎10.2
(Right of cancellation and repayment in relation to a single Lender) and 10.3
(Right of cancellation in relation to a Defaulting Lender)) shall be applied pro
rata to each Lender's participation in that Advance.

10.8.2
Any prepayment of an Advance under the Facilities to be made pursuant to Clause
10.1 (Voluntary prepayment) shall be applied in priority against the Term
Facility and thereafter against the Revolving Facility; and within the Term
Facility against such instalment as selected by the Parent.

10.8.3
Any amount to be applied in prepayment or cancellation of the Facilities under
Clauses 10.5 (Asset disposals), 10.6 (Insurance claims) and 10.7 (Acquisition
Proceeds) shall be applied by the relevant Borrower:

(i)
first to prepay the Term Facility (to be applied pro rata to each Repayment
Instalment);

(ii)
thereafter, to the extent that there are excess proceeds remaining, the
Available Commitments under the Revolving Facility shall be cancelled in an
amount equal to that excess or to its total amount if such excess exceeds the
Available Commitments under the Revolving Facility, such cancellation to apply
to the Revolving Commitment of each Revolving Lender on a pro rata basis; and

(iii)
then, to the extent there are excess proceeds remaining after such repayment and
cancellation, such remaining excess shall be used to prepay outstanding amounts
under the Revolving Facility.

10.9
Restrictions on upstreaming moneys

10.9.1
Any amount to be applied in prepayment of the Facilities under Clauses 10.5
(Asset disposals), 10.6 (Insurance claims) and 10.7 (Acquisition Proceeds) shall
(except where the relevant amount has been received directly by the Parent) be
limited to the aggregate of:

(i)
the sum of (1) distributable profits of the Subsidiaries of the Parent net of
taxes for the latest financial year (taking into account the relevant company's
shareholding in its Subsidiaries) and (2) cash reserves distributable without
incurring equalisation tax (en franchise de précompte), exceptional tax
(prélèvement exceptionnel) on distributions or similar tax (if any) of the
relevant Subsidiaries (taking into account the percentage of the Parent's
shareholding in the relevant Subsidiaries); and

(ii)
cash held by the Parent.

10.9.2
Subject to paragraph 10.9.1 above, the Parent shall (within boundaries of French
law and to the extent that it does not thereby incur any material adverse tax
consequences) use its best endeavours to facilitate cash circulation (including
early repayments of intercompany loans between Group Companies so as to permit
partial prepayments of the Facilities under Clauses 10.5 (Asset disposals), 10.6
(Insurance claims) and 10.7 (Acquisition Proceeds) to take place. The difference
between the amount to be applied in prepayment of the Facilities under Clauses
10.5 (Asset disposals) and/or 10.6 (Insurance claims) and/or 10.7 (Acquisition
Proceeds) and the amount which can legally be prepaid under the limitations
described in paragraph 10.9.1 above shall either be deposited by the relevant
Group Company on a dedicated interest bearing bank account until the payment can
be made upstream to the Parent (subject to a maximum period of six (6) months)
or, if the relevant Group Company is a Borrower under the Revolving Facility and
if it so elects, shall be applied towards prepayment (but not cancellation) of
the amounts due by it under the Revolving Facility.

10.9.3
If:

(i)
any amount is required to be applied in prepayment or repayment of the
Facilities under this Clause 10 (PREPAYMENT AND CANCELLATION) but, in order to
be so applied, moneys need to be upstreamed or otherwise transferred from one
Group Company to another Group Company to effect that prepayment or repayment;
and

(ii)
those moneys cannot be so upstreamed or transferred without:

(a)
breaching a financial assistance prohibition or other legal restriction
applicable to a Group Company (or any of its directors); or

(b)
any Group Company incurring a material cost (whether as a result of paying
additional Taxes (including, in the case of a Group Company incorporated in
France, any special dividend withholding tax (précompte) or otherwise),

there will be no obligation to make that payment or repayment until that
impediment no longer applies.
10.10
Cancellation of Term Facility

The Parent may cancel the undrawn amount of the Term Commitments relating to the
Term Facility in whole or in part (but, if in part, in a minimum amount of EUR
5,000,000 and an integral multiple of EUR 1,000,000) at any time during the
Availability Period for the Term Facility by giving no less than three (3)
Business Days' irrevocable notice to the Facility Agent specifying the date and
amount of the proposed cancellation and, on any cancellation of any Term
Commitments, the amount of the corresponding Term Facility will reduce
accordingly. Any such cancellation shall reduce each Lender's Commitment in
respect of the Term Facility on a pro rata basis.
10.11
Cancellation of Revolving Facility

Provided that the Revolving Facility shall not be cancelled by application of
proceeds which would otherwise give rise to mandatory prepayment of the Term
Advance under any of Clauses 10.5 (Asset disposals), 10.6 (Insurance claims) or
10.7 (Acquisition Proceeds), the Parent may cancel the Revolving Commitments in
whole or in part (but, if in part, in a minimum of EUR 5,000,000 and an integral
multiple of EUR 1,000,000) at any time during the Availability Period for the
Revolving Facility by giving no less than three (3) Business Days' irrevocable
notice to the Facility Agent specifying the date and amount of the proposed
cancellation and, on any cancellation of the Revolving Commitments, the amount
of the Revolving Facility will be reduced accordingly. Any such cancellation
shall reduce each Lender's Revolving Commitment on a pro rata basis.
No cancellation of the Revolving Facility may be made if it would result in the
aggregate of the Revolving Advances at the time of the proposed cancellation
exceeding the total Revolving Commitments at such time.
10.12
Miscellaneous

Any repayment or prepayment under this Agreement must be accompanied by accrued
interest on the amount repaid or prepaid and any other amount then due under
this Agreement.
No amount prepaid or cancelled under this Clause 10 (PREPAYMENT AND
CANCELLATION) may be redrawn or reinstated.
Any notice of prepayment or cancellation given under this Agreement shall be
irrevocable and, in the case of notice of prepayment, the Parent or the Borrower
named in that notice shall be obliged to prepay (or, in the case of the Parent,
to procure prepayment) in accordance with that notice.
11.
PAYMENTS

11.1
By Lenders

11.1.5
On each date on which an Advance is to be made, each Lender shall make its
participation in that Advance available to the Facility Agent on that date by
payment in Euro in immediately available cleared funds to the account specified
by the Facility Agent for that purpose.

11.1.6
The Facility Agent shall make the amounts paid to it available to the relevant
Borrower on the date of receipt by payment in Euro to the account specified by
that Borrower in the notice requesting that Advance. If any Lender makes its
share of any Advance available to the Facility Agent later than required by
Clause 11.1.1, the Facility Agent shall make that share available to the
relevant Borrower as soon as practicable after receipt.

11.2
By Obligors

11.2.4
On each date on which any amount is due from any Obligor under the Finance
Documents, that Obligor shall pay that amount on that date to the Facility Agent
in immediately available cleared funds to an account opened in a jurisdiction
other than a Non-Cooperative Jurisdiction and specified by the Facility Agent
for that purpose.

11.2.5
Each payment under this Agreement from an Obligor is to be made in Euro, except
that each payment under Clause 12.2 (Tax gross-up) or Clause 13.1 (Increased
Costs) shall be made in the currency specified by the claiming Finance Party.

11.2.6
The Facility Agent shall, on the date of receipt, pay to the Finance Party to
which the relevant amount is due its pro rata share (if any) of any amounts so
paid to the Facility Agent in Euro to the account specified by that party to the
Facility Agent. If any amount is paid to the Facility Agent later than required
by Clause 11.2.1, the Facility Agent shall make that party's share available to
it as soon as practicable receipt.

11.3
Assumed receipt

Where an amount is to be paid under any Finance Document for the account of
another person, the Facility Agent will not be obliged to pay that amount to
that person until it is satisfied that it has actually received that amount. If
the Facility Agent nonetheless pays that amount to that person and the Facility
Agent had not in fact received that amount, then that person will on request
refund that amount to the Facility Agent. That person will be liable:
(i)
to pay to the Facility Agent on demand interest on that amount at the rate
determined by the Facility Agent to be equal to the cost to the Facility Agent
of funding that amount for the period from payment by the Facility Agent until
refund to the Facility Agent of that amount; and

(ii)
to indemnify the Facility Agent on demand against any additional loss it may
have incurred by reason of it having paid that amount before having received it.

11.4
No set-off or deductions

All payments made by an Obligor under the Finance Documents must be paid in full
without set-off or counterclaim and not subject to any condition and free and
clear of and without any deduction or withholding for or on account of any Taxes
(except as provided in Clause 12 (TAX GROSS UP AND INDEMNITIES)).
11.5
Business Days

Subject to Clause 7.3 (Non-Business Days), if any amount would otherwise become
due for payment under any Finance Document on a day which is not a Business Day,
that amount shall become due on the immediately following Business Day and all
amounts payable under any Finance Document calculated by reference to any period
of time shall be recalculated on the basis of that extension of time.
11.6
Application of moneys

If any amount paid or recovered in relation to the liabilities of an Obligor
under any Finance Document is less than the amount then due, the Facility Agent
shall apply that amount against amounts outstanding under the Finance Documents
in the following order:
(i)
first, to any unpaid fees and reimbursement of unpaid expenses of the Agents;

(ii)
second, to any unpaid fees and reimbursement of unpaid expenses of the Lenders;

(iii)
third, to unpaid interest;

(iv)
fourth, to unpaid principal; and

(v)
fifth, to other amounts due under the Finance Documents,

in each case (other than (i)), pro rata to the outstanding amounts owing to the
relevant Finance Parties under the Finance Documents taking into account any
applications under this Clause 11.6. Any such application by the Facility Agent
will override any appropriation made by an Obligor.
11.7
Impaired Agent

11.7.4
If, at any time, the Facility Agent becomes an Impaired Agent, an Obligor or a
Lender which is required to make a payment under the Finance Documents to the
Facility Agent may instead either:

(i)
pay that amount direct to the required recipient(s); or

(ii)
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with an
Acceptable Bank and in relation to which no Insolvency Event has occurred and is
continuing, in the name of the Obligor or the Lender making the payment (the
"Paying Party") and designated as a dedicated account for the benefit of the
Party or Parties beneficially entitled to that payment under the Finance
Documents (the "Recipient Party" or "Recipient Parties").

In each case such payments must be made on the due date for payment under the
Finance Documents.
11.7.5
All interest accrued on the amount standing to the credit of the dedicated
account shall be for the benefit of the Recipient Party or the Recipient Parties
pro rata to their respective entitlements.

11.7.6
A Party which has made a payment in accordance with this Clause ‎11.7 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the dedicated account.

11.7.7
Promptly upon the appointment of a successor Agent in accordance with Clause
‎19.10 (Replacement of an Agent), each Paying Party shall (other than to the
extent that that Party has given an instruction pursuant to paragraph 11.7.5
below) give all requisite instructions to the bank with whom the dedicated
account is held to transfer the amount (together with any accrued interest) to
the successor Agent for distribution to the relevant Recipient Party or
Recipient Parties in accordance with Clause ‎11.2.3.

11.7.8
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

(i)
that it has not given an instruction pursuant to paragraph 11.7.4 above; and

(ii)
that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with whom the dedicated account is
held to transfer the relevant amount (together with any accrued interest) to
that Recipient Party.

34

--------------------------------------------------------------------------------



12.
TAX GROSS UP AND INDEMNITIES

12.1
Definitions

In this Agreement:
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Qualifying Lender" means a Lender which:
(i)
fulfils the conditions imposed by French Law in order for a payment of interest
not to be subject to (or as the case may be, to be exempt from) any Tax
Deduction; or

(ii)
is a Treaty Lender.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax Indemnity).
"Treaty Lender" means a Lender which:
(i)
is treated as resident of a Treaty State for the purposes of the Treaty;

(ii)
does not carry on business in France through a permanent establishment with
which that Lender's participation in the Facilities is effectively connected;

(iii)
is acting from a Lending Office situated in its jurisdiction of incorporation;
and

(iv)
fulfils any other conditions which must be fulfilled under the Treaty by
residents of the Treaty State for such residents to obtain exemption from Tax
imposed on interest by France, subject to the completion of any necessary
procedural formalities.

"Treaty State" means a jurisdiction having a double taxation agreement with
France (the "Treaty"), which makes provision for full exemption from Tax imposed
by France on interest payments.
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.
12.2
Tax gross-up

(i)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(ii)
The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction)


35

--------------------------------------------------------------------------------



notify the Facility Agent accordingly. Similarly, a Lender shall notify the
Facility Agent on becoming so aware in respect of a payment payable to that
Lender. If the Facility Agent receives such notification from a Lender it shall
notify the Parent and that Obligor.
(iii)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(iv)
A payment shall not be increased under paragraph (iii) above by reason of a Tax
Deduction on account of Tax imposed by France, if on the date on which the
payment falls due:

(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or double taxation
agreement, or any published practice or published concession of any relevant
taxing authority; or

(b)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(vii) below,

provided that the exclusion for changes after the date a Lender became a Lender
under this Agreement in paragraph (a) above shall not apply in respect of any
Tax Deduction on account of Tax imposed by France on a payment made to a Lender
if such Tax Deduction is imposed solely because this payment (1) is made to an
account opened in the name of or for the benefit of that Lender in a financial
institution situated in a Non-Cooperative Jurisdiction or (2) is made to a
Lender resident or established in a Non-Cooperative Jurisdiction.
(v)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(vi)
Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Facility Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

(vii)
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorization to make that payment without
a Tax Deduction.

12.3
Tax indemnity

(i)
The Parent shall (within three (3) Business Days of demand by the Facility
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party


36

--------------------------------------------------------------------------------



determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of a Finance Document.
(ii)
Paragraph (i) above shall not apply:

(a)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party's Lender Office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(b)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 12.2 (Tax gross-up);

(B)
would have been compensated for by an increased payment under Clause 12.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (iv) of Clause 12.2 (Tax gross-up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(iii)
A Protected Party making, or intending to make a claim under paragraph (i) above
shall promptly notify the Facility Agent of the event which will give, or has
given, rise to the claim, following which the Facility Agent shall notify the
Parent.

(iv)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Facility Agent.

12.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(i)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(ii)
that Finance Party has obtained and utilized that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
12.5
Lender Status Confirmation

12.5.3
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate which it executes on
becoming a Party, and for the benefit


37

--------------------------------------------------------------------------------



of the Facility Agent and without liability to any Obligor, which of the
following categories it falls in:
(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender); or

(iii)
a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this paragraph
12.5.1 then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Facility Agent which category applies (and the Facility
Agent, upon receipt of such notification, shall inform the Parent). For the
avoidance of doubt, a Transfer Certificate shall not be invalidated by any
failure of a Lender to comply with this paragraph 12.5.1.
12.5.4
Such New Lender shall also specify, in the Transfer Certificate which it
executes upon becoming a Party, whether it is incorporated or acting through a
Lender Office situated in a Non-Cooperative Jurisdiction. For the avoidance of
doubt, a Transfer Certificate shall not be invalidated by any failure of a
Lender to comply with this paragraph 12.5.2.

12.6
FATCA Information

(i)
Subject to paragraph (iii) below, each Party shall, within ten (10) Business
Days of a reasonable request by another Party:

(a)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(b)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(c)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(ii)
If a Party confirms to another Party pursuant to paragraph (i)(a) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(iii)
Paragraph (i) above shall not oblige any Finance Party to do anything, and
paragraph (i)(c) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(a)
any law or regulation;

(b)
any fiduciary duty; or

(c)
any duty of confidentiality.


38

--------------------------------------------------------------------------------



(iv)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (i)(a) or (b) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

12.7
FATCA Deduction

12.7.4
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

12.7.5
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Parent and the Facility Agent and the Facility Agent shall
notify the other Finance Parties.

13.
CHANGE IN CIRCUMSTANCES

13.1
Increased Costs

13.1.7
If the effect of the introduction of, or a change in, or a change in the
interpretation or application of, any law or regulation (including any law or
regulation relating to Taxation, reserve asset, special deposit, cash ratio,
liquidity or capital adequacy requirements or any other form of banking or
monetary controls) applicable to any Lender (an "Affected Lender") occurring
after the date of this agreement or after the date on which it became a Lender
or compliance by any Lender with any such law or regulation is to:

(i)
impose an additional cost on the Affected Lender as a result of it having
entered into any Finance Document or making or maintaining its participation in
any Advance or of it performing its obligations under any Finance Document;

(ii)
reduce any amount payable to the Affected Lender under any Finance Document or
reduce the effective return on its capital or any class of its capital; or

(iii)
result in the Affected Lender making any payment or foregoing any interest or
other return on or calculated by reference to any amount received or receivable
by the Affected Lender from any other party under any Finance Document,

(each such increased cost, reduction, payment, foregone interest or other return
being referred to in this Clause 13.1 as an "Increased Cost"), then:
(a)
the Affected Lender will notify the Parent and the Facility Agent of that event
as soon as reasonably practicable after becoming aware of it; and

(b)
on demand from time to time by the Affected Lender, the Parent will pay to the
Affected Lender the amount which the Affected Lender reasonably determines is
necessary to compensate the Affected Lender for that increased cost (or the
portion of that increased cost which is, in the opinion of the Affected Lender,
attributable to it entering into the Finance Documents, making or maintaining
its participation in any Drawing, or maintaining its Commitment).

13.1.8
The certificate of an Affected Lender specifying the amount of compensation
payable under this Clause 13.1 and the basis for the calculation of that amount
is, in the absence of manifest error, conclusive provided that nothing herein
shall require the relevant Finance Party to disclose any information that is
confidential to it or which relates to the organization of its affairs or to its
financing strategy or where such disclosure would or could reasonably be
expected to breach any confidentiality obligation binding on it.

13.1.9
The Parent will not be obliged to compensate any Affected Lender under this
Clause 13.1 in relation to any increased cost:

(i)
compensated for by Clause 12 (Taxes) or attributable to a FATCA Deduction
required to be made by a Party;

(ii)
attributable to a change in the rate of Tax on the overall net income of the
Affected Lender;

(iii)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement ("Basel II") or any
other law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates), but for the avoidance of doubt, this exclusion shall not apply
to any Basel III Costs and any Increase Cost resulting from CRD IV and CRR;

(iv)
occurring as a result of any negligence or wilful default of the Affected Lender
or any of its Holding Companies including but not limited to a breach by that
Affected Lender or any of its Holding Companies of any fiscal, monetary or
capital adequacy limit imposed on it by any law or regulation; or

(v)
to the extent that the increased cost was incurred in respect of any day more
than six months after the first date on which it was reasonably practicable to
notify the Parent thereof.

13.1.10
If any Holding Company of a Lender suffers a cost which would have been
recoverable by that Lender under this Clause 13.1 if that cost had been imposed
on that Lender, that Lender shall be entitled to recover the amount of that cost
under this Clause 13.1 on behalf of the relevant Holding Company.

13.2
Illegality

If it is or becomes contrary to any law or regulation for any Lender to make any
of the Facilities available or to maintain its participation in any Advance or
any of its Commitments, then that Lender may give notice to that effect to the
Facility Agent and the Parent, whereupon:
(i)
the relevant Borrowers will forthwith prepay that Lender's participation in all
Advances then outstanding, together with all interest accrued on those Advances
and pay all other amounts due to that Lender under the Finance Documents
(including under Clause 26.1 (General indemnity and breakage costs)); and

(ii)
that Lender's undrawn Commitments (if any) will immediately be cancelled and
that Lender will have no further obligation to make the Facilities available.

13.3
Mitigation

If circumstances arise in relation to a Lender which would or may result in:
(i)
any Advance in which it participates becoming an Affected Advance under Clause 8
(Market disruption); or

(ii)
an obligation to pay an additional amount to it under Clause 12.2 (Tax
gross-up); or

(iii)
a demand for compensation by it under Clause 13.1 (Increased Costs); or

(iv)
an obligation to prepay any amount to it under Clause 13.2 (Illegality),

then, without in any way limiting, reducing or otherwise qualifying the
obligations of the Obligors under the Clauses referred to above, that Lender
will notify the Facility Agent and the Parent as soon as reasonably practicable
after becoming aware of those circumstances and, in consultation with the
Facility Agent and the Parent, take such reasonable steps as may be open to it
to mitigate the effects of those circumstances, including:
(a)
changing its Lending Office for the purposes of this Agreement; or

(b)
transferring its rights and obligations under this Agreement in accordance with
Clause 24 (Changes to parties),

but the Lender concerned will not be obliged to take any action if to do so
might have a material adverse effect on its business, operations or financial
condition or cause it to incur liabilities or obligations (including Taxation)
which (in its reasonable opinion) are material or would materially reduce its
return in relation to its participation in the Facilities.
14.
FEES, EXPENSES AND STAMP DUTIES

14.1
Ticking fee

The Parent will pay to the Facility Agent on behalf of the Lenders, a ticking
fee which will be calculated at the percentage rate per annum equal to __%
(_____ per cent.) of the applicable Margin of the relevant Facility on the
following amounts:
(i)
from Signing Date to Closing Date: on the portion of the Term Facility related
to the Acquisition equal to EUR 278,000,000; and

(ii)
from 1st June 2015 to Closing Date: on the remaining portion of the Term
Facility corresponding to EUR 322,000,000 and on the full amount of the
Revolving Facility corresponding to EUR 60,000,000.

The ticking fee shall be payable on the Closing Date.
14.2
Agency fee

The Parent will pay to the Facility Agent for its own account an agency fee in
accordance with the terms of the relevant Agency Fee Letter.
14.3
Commitment fee

The Borrowers will pay to the Facility Agent for the account of the Revolving
Lenders a commitment fee in respect of the Revolving Facility which will be
calculated at the percentage rate per annum equal to __% (_____ per cent.) of
the Margin applicable to the Revolving Facility on the daily undrawn, or not
otherwise made available, and uncancelled portion of the Revolving Commitments
from (and including) the Closing Date until the last day of the relevant
Availability Period (including) or, if earlier, the cancellation date of all the
Revolving Commitments and shall be payable quarterly in arrear and on the day
following immediately the last day of the relevant Availability Period.

39

--------------------------------------------------------------------------------



Accrued commitment fee under this Clause 14.3 is also payable to the Facility
Agent for the account of each Lender on the cancelled amount of its Revolving
Commitment on the date on which any cancellation of that Revolving Commitment
takes effect.
If any Revolving Lender becomes a Defaulting Lender, no commitment fee otherwise
payable to such Revolving Lender pursuant to this Clause 14.3 shall be payable
to such Revolving Lender starting from (and including) the day on which it
becomes a Defaulting Lender and until (but excluding) the day on which such
Revolving Lender notifies the Facility Agent that it will resume making a
participation available in a Revolving Advance in accordance with Clause 3.1
(Basis of Participation), provided that amounts corresponding to the
participation in an outstanding Revolving Advance which such Revolving Lender
failed to fund shall not be taken into account in the calculation of the
commitment fee payable to such Revolving Lender.
14.4
Utilization fee

The Borrowers will pay to the Facility Agent for the account of the Revolving
Lenders a utilization fee in respect of the Revolving Facility which will be
calculated at the percentage rate per annum equal to:
(i)
0.__% when up to and including 33% of the Revolving Commitments are drawn;

(ii)
0.__% when more than 33% and up to and including 66% of the Revolving
Commitments are drawn; or

(iii)
0.__% when more than 66% of the Revolving Commitments are drawn,

applied on the aggregate amount of all outstanding Revolving Advances.
The utilization fee shall be payable quarterly in arrear on the last day of each
successive period of three (3) months and for the first time on the last day of
the three (3) month period starting on the date of the first Drawing under the
Revolving Facility.
14.5
VAT

All fees payable under the Finance Documents are exclusive of any value added
tax or other similar tax chargeable on or in connection with those fees. If any
such value added tax or other similar tax is or becomes chargeable, that tax
will be added to the relevant fee at the appropriate rate and will be paid by
the relevant Obligor at the same time as the relevant fee itself is paid.
14.6
Expenses

14.6.1
The Parent will on demand pay to the Agents, Mandated Lead Arrangers,
Underwriters and Bookrunners and the Senior Mandated Lead Arranger the amount of
all costs and expenses (including legal fees and other out-of-pocket expenses
and any value added tax or other similar tax thereon) reasonably incurred by any
of them in connection with the negotiation, preparation, execution and
completion of the Finance Documents, and all documents, matters and things
referred to in, or incidental to, any Finance Document;

14.6.2
The Parent will on demand pay to the Agents the amount of all costs and expenses
(including legal fees and other out-of-pocket expenses and any value added tax
or other similar tax thereon) reasonably incurred by either of them (in its name
and/or in the name and on behalf of the Finance Parties) in connection with any
amendment, consent or suspension of rights (or any


40

--------------------------------------------------------------------------------



proposal for any of the same) relating to any Finance Document (and documents,
matters or things referred to in any Finance Document); and
14.6.3
The Parent will on demand pay to the Agents the amount of all costs and expenses
(including legal fees and other out-of-pocket expenses and any value added tax
or other similar tax thereon) reasonably incurred in connection with the
investigation of any Default but limited to investigations carried out by or on
behalf of the Facility Agent and/or the Security Agent only.

14.7
Enforcement expenses

The Parent will on demand pay to each Finance Party the amount of all costs and
expenses (including legal fees and other out of pocket expenses and any value
added tax or other similar tax thereon) reasonably incurred by that Finance
Party in connection with the preservation, enforcement or attempted preservation
or enforcement of any of that Finance Party's rights under any Finance Document
(and any documents referred to in any Finance Document) upon production of duly
documented evidence.
14.8
Stamp duties, etc.

The Parent will on demand indemnify each Finance Party from and against any
liability for any stamp, documentary, filing and other duties and Taxes (if any)
which are or may become payable in connection with any Finance Document.
14.9
Calculation

All fees under this Agreement which accrue and are payable in arrear will accrue
on a daily basis and will be calculated by reference to a 360 day year and the
actual number of days elapsed.
15.
GUARANTEE AND SECURITY INTEREST

15.1
Guarantee

(i)
The Guarantor hereby irrevocably guarantees to the Finance Parties as caution
solidaire the payment when due of all sums from time to time payable by each
Borrower under the Revolving Facility, under the Finance Documents (whether in
principal, interest, fees, expenses, costs and ancillary charges).

(ii)
The obligations of the Guarantor under this Clause 15.1 will not be affected by
any act, circumstance, omission, matter or thing which, but for this provision,
would reduce, release or prejudice any of its obligations under this Clause 15.1
or prejudice or diminish those obligations in whole or in part, including
without limitation (whether or not known to it or any other Party) any extension
of time, renewal, amendment or modification of any of the Clauses, terms or
conditions of the Finance Documents so that each such obligation shall, for the
purposes of the Guarantor's obligations under this Clause 15.1, remain in full
force and be construed as if there were no such act, circumstance, variation,
omission, matter or thing and the Guarantor hereby expressly agrees and waives
any rights which it may have to claim that any such act, circumstance,
variation, omission, matter or thing operates as a novation within the meaning
of Articles 1271 and following of the French Code civil so as to release it from
its obligations under this Clause.

(iii)
The Guarantor further expressly waives and renounces any rights which it may
have to claim a novation and release under the Finance Documents because of a
change in the legal form or personality of any of the relevant Borrower in the
future or in the case of any merger or other restructuring ("fusion", "scission"
or "apport partiel d'actif") of any of the relevant Borrower with another entity
even if it is not the surviving entity.

(iv)
Furthermore, the Guarantor agrees that it will continue to be bound by the terms
of the guarantee given pursuant to this Clause 15.1 notwithstanding any merger
or other restructuring ("fusion", "scission" or "apport partiel d'actif") of any
of the Finance Parties with another entity and notwithstanding any modification
in the legal form of personality of any such Finance Party, even if that Finance
Party is not the surviving entity.

(v)
The guarantee under this Clause 15.1 will extend to the ultimate balance of all
sums payable by the Borrowers or any of them under the Finance Documents,
regardless of any intermediate payment or discharge in whole or in part and
shall as a matter of law benefit to each successor, assignee or transferee of
the rights and obligations of each Finance Party hereunder (including any new
Lender).

(vi)
The Guarantor waives any right it may have of first requiring any Finance Party
(or any agent on its behalf) to proceed against any relevant Borrower or any
other person (bénéfice de discussion) or enforce any other rights or security or
claim payment from or file any proof or claim in any insolvency proceedings of
any person before claiming from the Guarantor under this Clause 15.1 (bénéfice
de division).

(vii)
Until all amounts which may be or become payable by the relevant Borrower under
or in connection with the Finance Documents have been irrevocably paid in full,
the Guarantor shall not, after a claim has been made or by virtue of any payment
or performance by it under this Clause 15.1:


41

--------------------------------------------------------------------------------



(a)
be subrogated to any rights, security or moneys held, received or receivable by
any Finance Party (or any agent on its behalf) or be entitled to any right of
contribution or indemnity in respect of any payment made or moneys received on
account of such Guarantor's liability under this Clause 15.1 and, to the extent
that the Guarantor is so subrogated or entitled by law, the Guarantor (to the
fullest extent permitted by law) waives and agrees not to exercise or claim
those rights, security or money or that right of contribution or indemnity;

(b)
claim, rank, prove or vote as a creditor of any relevant Borrower or its estate
in competition with any Finance Party (or any agent on its behalf) unless
otherwise required by the Facility Agent or by law (in which case any proceeds
of any claim in respect of any rights, security or monies of any Finance Party
to which such relevant Borrower was subrogated will be paid by the Guarantor to
the Facility Agent to be applied in accordance with the provisions of the
Finance Documents) or unless required for filing any debt claim (déclaration de
créance) it may have against a relevant Borrower in an insolvency proceeding; or

(c)
receive, claim or have the benefit of any payment, distribution or security from
or on account of any relevant Borrower, or exercise any right of set-off as
against any relevant Borrower (and without prejudice to the foregoing, the
Guarantor shall forthwith pay to the Facility Agent for the benefit of the
Finance Parties an amount equal to any amount so set-off by it).

(viii)
The Guarantor shall hold for account of and forthwith pay or transfer to the
Facility Agent for the Finance Parties any payment or distribution or benefit of
security received by it contrary to Clause 15.1(viii).

(ix)
The Guarantor irrevocably and expressly undertakes not to exercise any rights
which it may have under Article 2316 of the French Code civil to take any action
against any other relevant Borrower in the event of any extension of any
Availability Period, the Final Repayment Date, any Maturity Date or any other
date for payment of any amount due, owing or payable to any Finance Party under
any Finance Document, in each case without the consent of the Facility Agent.

(x)
The Guarantor's obligations as a caution solidaire under this Clause will
continue in full force and effect until all sums due or which may become due by
each relevant Borrower under the Facilities have been fully paid and discharged
in accordance with the terms hereof.

15.2
Other security interest

The Obligors shall procure that the Security Documents specified in Schedule 2
(Security Documents) are executed and delivered to the Security Agent on the
date specified therein.
On the date of execution of the Belgian law pledge over the financial securities
in Antargaz Belgium, the Parent shall deliver to the Facility Agent, in form and
substance satisfactory to it:

42

--------------------------------------------------------------------------------



(i)
an opinion from the French external legal advisor of the Parent, relating to the
status, existence, capacity and due authorizations of the Parent in respect of
its execution of such pledge; and

(ii)
an opinion from a Belgian external legal advisor relating to the legality,
validity and enforceability of such pledge,

in each case, addressed to the Reliance Parties.
16.
REPRESENTATIONS AND WARRANTIES

16.1
Reliance

Each Obligor represents (in respect of itself and its Subsidiaries) and warrants
as set out in the following provisions of this Clause 16 provided that the
representations and warranties set out in Clauses 16.15 (Approved Projections),
16.18 (Holding Company) and 16.19 (Acquisition Documents, disclosure and other
documents) shall only be made by the Parent.
Each Obligor acknowledges that each Finance Party has entered into the Finance
Documents and has agreed to provide the Facilities in full reliance on those
representations and warranties.
16.2
Incorporation

Each Group Company is duly incorporated (except for those Group Companies which
are sociétés en participation ("SEPs")) and validly existing with limited
liability (except for those Group Companies which are Groupements d'Intérêts
Economiques ("GIEs")) under the laws of the place of its incorporation and,
subject to specific rules applicable to SEPs and GIEs, has the power to own its
assets and carry on its business.
16.3
Power and capacity

Each Obligor has the power and capacity to enter into and comply with its
obligations under each Finance Document to which it is party.
16.4
Authorization

Each Obligor has taken (or, where applicable, will take within the required time
period) all necessary action:
(i)
to authorize the entry into and the compliance with its obligations under each
Finance Document to which it is party;

(ii)
to ensure that its obligations under each Finance Document are valid, legally
binding and enforceable in accordance with their terms (save for obligations
subject to qualifications as to matters of law contained in the legal opinions
referred to in Schedule 3);

(iii)
to make each Finance Document to which it is party admissible in evidence in the
courts of France other than certified translations of the Finance Documents into
French; and

(iv)
to create the security constituted by each Security Document to which it is
party and to ensure that that security has the ranking specified in that
Security Document.

16.5
No contravention

The entry into by any Group Company, the exercise of its rights under and the
compliance with its obligations under and each Finance Document to which it is
party do not:
(i)
contravene any law, regulation, judgment or order to which any Group Company is
subject;

(ii)
conflict with its constitutional documents;

(iii)
breach any agreement or the terms of any consent binding upon any Group Company
or any assets of any Group Company to an extent which could reasonably be
expected to have a Material Adverse Effect; or

(iv)
oblige any Group Company to create any security or result in the creation of any
security over any assets of any Group Company, other than under the Security
Documents.

16.6
Binding obligations

The obligations expressed to be assumed by each Obligor under each Finance
Document to which it is a party constitute or when executed will constitute its
valid and legally binding obligations and are enforceable in accordance with
their terms and each of the Security Documents to which it is a party constitute
valid security ranking in accordance with its terms (subject, in each case, to
any applicable insolvency, bankruptcy or similar laws affecting creditors'
rights generally and save for qualifications as to matters of law contained in
the legal opinions referred to in Schedule 3 (Conditions Precedent).
16.7
Consents

All consents and filings required for the conduct of each Obligor's business as
presently conducted have been obtained (or, where applicable, will be obtained
within the required time period) and are in full force and effect.
16.8
No breach of laws

(i)
Each Obligor has not (and none of its Subsidiaries has) breached any law or
regulation which breach has or is reasonably likely to have a Material Adverse
Effect.

(ii)
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any Group Company
which have or are reasonably likely to have a Material Adverse Effect.

16.9
No Defaults

(i)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Drawing under the Facilities.

(ii)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on an Obligor or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.

16.10
Litigation

To the best of its knowledge and belief no litigation, arbitration or
administrative proceeding of or before any court, arbitral body or agency which,
if adversely determined, might reasonably be expected to have a Material Adverse
Effect have been started or threatened against an Obligor or any of its
Subsidiaries.
16.11
Environment

(i)
Each Group Company is and has at all times taken such steps as are necessary to
comply in all material respects with all Environmental Laws and all
Environmental Approvals necessary in connection with the ownership and operation
of its business have been obtained and are in full force and effect.

(ii)
To the best of its knowledge and belief having made due and careful enquiry,
there are no circumstances which could reasonably be expected to prevent any
Group Company from complying in all material respects with any Environmental Law
or Environmental Approval necessary in connection with the ownership and
operation of its business.

(iii)
All material investments of which the relevant Group Company is aware and which
is/are necessary to obtain, renew, extend, modify, revoke, suspend or surrender
any Environmental Approval necessary in connection with the ownership and
operation of its business or to ensure compliance with any Environmental Law
have been budgeted for.

(iv)
To the best of its knowledge and belief having made due and careful enquiry, no
Group Company is aware of any actual changes or other possible changes (which
are referred to in national, international or European bodies' or other
regulatory bodies' consultation papers or in other formal methods of announcing
possible changes) in Environmental Law which could reasonably be expected to
have a Material Adverse Effect.

16.12
Ownership of assets

Each Obligor has and each of its Subsidiaries has good title to or valid leases
or licenses of, or is otherwise entitled to use or permit other Group Companies
to use, all assets necessary to conduct its business.
16.13
Legal and beneficial ownership

(i)
Each Obligor is the sole legal and beneficial owner of the respective assets
over which it purports to grant Security Interests pursuant to the Security
Documents.

(ii)
All the shares in TotalGaz are or will be on the Closing Date legally owned by
the Parent free from any claims, third party rights or competing interests other
than Security Interests granted under the Security Documents.

16.14
Accounts

(i)
The Original Audited Accounts were prepared in accordance with French GAAP
consistently applied and fairly represent the consolidated financial position
(as at the date to which they were prepared) of and the results of the
operations of, the Group and the Target Group for the period to which they
relate and the state of the affairs of the Group and the Target Group (as the
case may be) at the end of the relevant period and, in particular, disclose or
reserve against all liabilities (actual or contingent).

(ii)
The latest Annual Accounts and the latest Half-Year Accounts delivered from time
to time under Clause 17.10.2 (Financial statements) were prepared in accordance
with US GAAP consistently applied and, in the case of:

(a)
the latest Annual Accounts fairly represent the consolidated financial position
of the Group as at the date to which they were prepared and the results of the
operations of the Group for the period to which they related and the state of
the affairs of the Group at the end of that period and, in particular, disclose
or reserve against all liabilities (actual or contingent); and

(b)
the latest Half-Year Accounts show with reasonable accuracy the consolidated
financial position of the Group as at the date to which they were prepared and
the results of the operations of the Group for the period to which they related
and, in particular, disclose or reserve against all liabilities (actual or
contingent) to the extent required by the Approved Accounting Principles.

16.15
Approved Projections

(i)
All statements of fact (taken as a whole) in principle recorded in the Approved
Projections are true and accurate in all material respects.

(ii)
The opinions and views expressed in the Approved Projections represent the
honestly held opinions and views of the chief executive officer and the chief
financial officer of the Borrowers and were arrived at after careful
consideration and are based on reasonable grounds.

(iii)
The projections and forecasts contained in the Approved Projections are based
upon assumptions (including assumptions as to the future performance of the
Group, inflation, price increases, interest rates and efficiency gains) which
have been carefully considered by the directors of the Parent and which are
considered by them to be fair and reasonable in each case as at the date which
the relevant fact, opinion, view, projection or forecast was provided or as at
the date at which it is stated.

(iv)
The Approved Projections are not misleading in any material respect and do not
omit to disclose any matter where failure to disclose such matter would result
in the Approved Projections (or any information or business plan contained
therein) to be misleading in any material respect for any person considering
whether to provide finance to the Obligors.

(v)
Nothing has occurred or come to the attention of the Parent since the date as at
which the Approved Projections were prepared which renders any material facts
contained in the Approved Projections materially inaccurate or misleading or
which makes any of the opinions, projections or forecasts contained in the
Approved Projections unfair or unreasonable or renders any of the assumptions on
which the projections are based unfair or unreasonable.

16.16
Material Adverse Effect

As at the Signing Date and the Term Facility Drawdown Date, there has been no
event which has had or is reasonably likely to have a Material Adverse Effect
since the date to which the Original Audited Accounts were prepared.
16.17
Material disclosures

Each Obligor has fully disclosed in writing to the Facility Agent all facts of
which it is aware having made due and careful enquiry relating to the Group and
the Target Group which it knows could reasonably be expected to materially
influence the decision of the Lenders to make the Facilities available to the
Obligors.
16.18
Holding Company

The Parent is a holding company and it has not carried on any business or
incurred any liabilities other than by entering into or under the Finance
Documents (including auditors fees and expenses).
16.19
Acquisition Documents, disclosure and other documents

(i)
The Acquisition Documents contain all the material terms of the Acquisition.

(ii)
There is no disclosure made in the Acquisition Documents which has or may have
an adverse effect on any of the information, opinions, intentions, forecasts and
projections contained or referred to in the information package prepared for the
purpose of the syndication.

16.20
Centre of Main Interests and establishments

For the purposes of the Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the "Regulation"), each Obligor’s Centre of Main
Interest is situated in France and it has no "establishment" (as that term is
used in Article 2(h) of the Regulation) in any other jurisdiction.
16.21
Anti-corruption laws

Each Group Company has conducted its businesses in compliance with applicable
anti-corruption laws and has instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
16.22
Anti-money laundering

Neither the Parent, any Group Company nor any of their respective directors,
officers or employees, or, to the best knowledge of the Parent, any Affiliate or
any agent or employee of it, has engaged in any activity or conduct which would
violate any applicable anti-money laundering laws or regulations in any
applicable jurisdiction and each Group Company has instituted and maintained
policies and procedures designated to prevent violation of such laws or
regulations.
16.23
Sanctions

No Obligors, no Group Company, no Security Grantor nor any of their respective
directors or officers nor, to the best of its knowledge, any member of the
Group's employees, Affiliates, agents or representatives:
(a)
is a Sanctioned Person;

(b)
is a Person who is otherwise the target of Sanctions such that the entry into,
or performance, of this Agreement or any other Finance Document would be
prohibited for a Lender or would cause such Lender to breach applicable law; or

(c)
is owned or controlled by (including, without limitation, by virtue of such
Person being a director or owning voting shares or interests), or acts, directly
or indirectly, for or on behalf of, any Sanctioned Person or a foreign
government that is the target of Sanctions such that the entry into, or
performance under, this Agreement or any other Finance Document would be
prohibited under applicable law.

16.24
Repetition

The representations and warranties in this Clause 16 are made on the date of
this Agreement and shall be deemed repeated on the date of each Drawdown
Request, on each Drawdown Date (other than in the case of a Rollover Advance)
and on the first day of each Interest Period, in each case by reference to the
facts and circumstances existing on that date, provided that (a) the
representations and warranties set out in Clauses 16.14 (Accounts) paragraph
(i), 16.15 (Approved Projections), 16.16 (Material Adverse Effect), 16.17
(Material disclosures), 16.18 (Holding Company) and 16.19 (Acquisition
Documents, disclosure and other documents) paragraph (i) shall not be repeated
after the Term Facility Drawdown Date and (b) the representations and warranties
set out 16.19 (Acquisition Documents, disclosure and other documents) paragraph
(ii) shall not be repeated after the Syndication Termination Date.
16.25
Certain Funds and Clean Up Period

The representations and warranties contained in Clauses 16.1 (Reliance) to 16.24
(Repetition) remain subject to the provisions of Clause 4.3 (Certain Funds) and
of the Clean-up Period.
17.
UNDERTAKINGS

17.1
Duration of undertakings

Each Obligor undertakes to each Finance Party in the terms of this Clause 17
from the date of this Agreement until all amounts outstanding under the Finance
Documents have been discharged and no Finance Party has any further Commitment
or obligations under the Finance Documents.
17.2
Authorisations and status undertakings

17.2.6
Consents

Each Obligor will obtain within the required time period and maintain in full
force and effect all consents and filings required under any applicable law or
regulation:
(i)
to enable it to perform its payment and other material obligations under each
Finance Document to which it is a party;

(ii)
for the validity, enforceability or admissibility in evidence (other than
certified translations of the Finance Documents into French) of each such
Finance Document; and

(iii)
to ensure that its obligations under the Finance Documents are legal, valid and
binding and each of the Security Documents constitutes valid security ranking in
accordance with its terms.

17.2.7
Maintenance of Status and Authorisation

Each Obligor will, and will procure that each of its Subsidiaries will:
(i)
do all things necessary to maintain its corporate existence;

(ii)
obtain and maintain in full force and effect all consents and filings required
for the conduct of its business; and

(iii)
comply with all laws and regulations applicable to it,

where failure to do so could reasonably be expected to materially impair its
ability to perform its obligations under the Finance Documents.
17.2.8
Amalgamations / Permitted Mergers

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, amalgamate, merge or consolidate with or into any other person or be the
subject of any reconstruction, except:
(i)
for Permitted Mergers; or

(ii)
otherwise with the prior written consent of the Majority Lenders.

17.2.9
Change of Business

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, make a material change to the nature of its Core Business.
17.2.10
Pari passu ranking

Each Obligor shall ensure that the claims of the Finance Parties under the
Finance Documents will at all times rank at least pari passu in right and
priority of payment with the claims of all its other present and future
unsecured and unsubordinated creditors except those whose claims are preferred
solely by operation of law.
17.3
Disposals and security undertakings

17.3.4
Disposals

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, (whether by a single transaction or a series of related or unrelated
transactions and whether at the same time or over a period of time) sell,
transfer, lease out or otherwise dispose (each a "disposal") of any of its
assets or agree to do so, other than:
(i)
any disposal of assets on arm's length terms in the ordinary course of business;

(ii)
any inventory disposal by any Group Company in the ordinary course of trading;

(iii)
any disposal of obsolete or redundant plant and equipment, or of property not
required for the operation of its business;

(iv)
any disposal of assets to an Obligor;

(v)
any disposal of Cash Equivalents on arm's length terms;

(vi)
any disposal of assets by a Group Company (other than an Obligor) to another
Group Company;

(vii)
disposals of assets on arm's length terms not otherwise permitted under this
Clause 17.3.1;

(viii)
the exchange of assets (the "Transferred Assets") for other assets of a
comparable or superior nature and value (the "Received Assets"), provided that,
if the Transferred Assets were subject to a Security Interest in favour of the
Finance Parties, then a Security Interest in favour of the Finance Parties (and
acceptable in form, nature and substance to the Security Agent) shall be granted
by the relevant Group Company over the Received Assets; 

(ix)
any disposal of receivables by way of securitization, factoring or otherwise for
a maximum amount of EUR 25,000,000 (or its equivalent in another currency) (said
amount to be increased up to an amount of EUR 35,000,000 (or its equivalent in
another currency) if the amount of Receivables assigned under Dailly assignments
in accordance with Schedule 2 (Security Documents) equals at least 120% of the
drawn portion of the Total Commitments in relation to Revolving Facility) at any
time (provided however that any amount disposed under this paragraph (ix) and
any amount outstanding under paragraph 17.5.1(v) (Borrowings) shall not exceed
EUR 50,000,000 in aggregate at any time); and

(x)
any other disposal made with the prior consent of the Majority Lenders.

17.3.5
Negative pledge

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, create or agree to create or permit to subsist any Security Interest over
any part of its assets (including, for the avoidance of doubt, the shares of any
Subsidiary), other than:
(i)
any Security Interest existing at the date of this Agreement, provided that the
maximum amount secured by any such Security Interest shall not be increased
after the date of this Agreement;

(ii)
any Security Interest arising under the Finance Documents;

(iii)
the Security Interest existing as at the Closing Date over assets of any member
of the Target Group, as listed in the list delivered pursuant to paragraph 15
(Existing Security) of Schedule 3 (Conditions precedent) Part II (Conditions
Precedent on the Closing Date) - A (In relation to the Certain Funds Advance);

(iv)
liens securing obligations no more than 30 days overdue, arising by operation of
law and in the ordinary course of business;

(v)
Security Interests arising out of title retention provisions in a supplier's
standard conditions of supply of goods where the goods in question are supplied
on credit and are acquired by relevant Group Company in the ordinary course of
trading;

(vi)
rights of set-off existing in the ordinary course of trading activities between
any Group Company and its respective suppliers or customers;

(vii)
rights of set-off arising by operation of law or by contract by virtue of the
provision to any Group Company of clearing bank facilities or overdraft
facilities permitted under this Agreement;

(viii)
any payment or close out netting or set-off arrangement pursuant to any treasury
transaction or foreign exchange transaction entered into by a Group Company on
market terms;

(ix)
any Security Interest over any rental deposits in respect of real estate leased
by a Group Company up to a maximum aggregate amount, together with any guarantee
referred to under paragraph (iv) of Clause 17.5.2, not exceeding EUR 5,000,000
(or its equivalent in other currencies);

(x)
Security Interests up to a maximum aggregate amount of EUR 7,500,000 (or its
equivalent in other currencies) for taxes, assessments or charges (A) not yet
due or (B) that are being contested in good faith;

(xi)
Security Interests created in connection with pre-judgement court proceedings up
to a maximum aggregate amount not exceeding EUR 7,500,000 (or its equivalent in
other currencies);

(xii)
any Security Interests not otherwise permitted under this Clause 17.3.2 created
by any Subsidiary of Antargaz or of TotalGaz and securing Financial Indebtedness
in an aggregate principal amount not exceeding EUR 7,500,000 (or its equivalent
in other currencies);

(xiii)
any Security Interest created by any Partly Owned Storage and Logistics Company
in respect of which, pursuant to the shareholder agreement or constitutional
documents relating to that Partly Owned Storage and Logistics Company, the Group
Company which holds a direct equity interest in that Partly Owned Storage and
Logistics Company is not entitled to prohibit the creation of that Security
Interest;

(xiv)
any Security Interest created in connection with any disposal of receivables by
way of securitisation, factoring or otherwise, as permitted under the paragraph
17.3.1 (Disposals); and

(xv)
any other Security Interest created with the prior written consent of the
Majority Lenders,

it being understood that, in any case, the Parent shall not create or agree to
create or permit to subsist any Security Interest over any part of the shares of
any AGZ Holding, and following the Permitted Merger related to the merger of AGZ
Holding into the Parent, of Antargaz Belgium which are not pledged in favor of
the Finance Parties (in relation to which none of the exception set forth under
paragraphs (i) to (xiv) above shall apply).
17.4
Acquisition and investment undertakings

17.4.1
Acquisitions

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will acquire any assets or shares other than:
(i)
in the ordinary course of its trading activity;

(ii)
any Permitted Acquisition, provided that:

(a)
the Parent demonstrates to the satisfaction of the Facility Agent that the
Permitted Acquisition is funded entirely out of:

(A)
a Permitted Equity Injection; and/or

(B)
Cash and Cash Equivalents owned by Group Companies;

(b)
in respect of any individual Permitted Acquisition where the aggregate of the
purchase price paid, or to be paid, for the shares or assets comprised in that
Permitted Acquisition plus the total net debt assumed or repaid, or to be
assumed or repaid, in connection with that Permitted Acquisition (together, the
"enterprise value") does not exceed EUR 25,000,000 (or its equivalent in other
currencies), the Parent has provided the Facility Agent with revised financial
projections and forecasts for the business of the Group incorporating that
Permitted Acquisition no later than ten (10) Business Days prior to the date of
that Permitted Acquisition;

(c)
in respect of any individual Permitted Acquisition where the enterprise value of
that Permitted Acquisition exceeds EUR 25,000,000 (or its equivalent in other
currencies), the Parent has provided the Facility Agent with revised financial
projections and forecasts for the business of the Group incorporating that
Permitted Acquisition and a legal and accounting due diligence report, in each
case in form and substance satisfactory to the Majority Lenders, no later than
thirty (30) days prior to the date of that Permitted Acquisition; and

(d)
the aggregate enterprise values of all Permitted Acquisitions after the Signing
Date does not exceed EUR 120,000,000 (or its equivalent in other currencies);
and

(iii)
subject to Clause 17.3.1 (Disposals), shares owned by it or any other Group
Company in any other Group Company.

17.4.2
Joint Ventures

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, enter into any Joint Venture or invest any amount (whether by way of loan,
subscription for share capital, incurrence of any liabilities or otherwise) in
any Joint Venture other than:
(i)
an investment by a Group Company (other than the Parent) in any Joint Venture to
which it is a party at the date of this Agreement (an "existing Joint Venture")
provided that such investment is:

(a)
expressly permitted under Clause 17.5 (Financing arrangement undertakings); or

(b)
made by way of equity contribution and/or shareholders' loans (provided that the
aggregate amount of all such equity contributions and outstanding loans pursuant
to Clause 17.5.3(ii)(a) (Loans) shall not exceed EUR 30,000,000 (or its
equivalent in other currencies) at any time);

(ii)
an investment by a Group Company (other than the Parent) in any Joint Venture
(other than any existing Joint Venture) without double counting where:

(a)
the liability of that Group Company in respect of that Joint Venture is limited
to the aggregate amount invested by that Group Company in that Joint Venture;

(b)
any investment in that Joint Venture is made by way of equity subscription or
shareholder loan; and

(c)
the aggregate Investment Amount invested in all Joint Ventures under this
sub-paragraph (ii) does not exceed (i) EUR 70,000,000 (or its equivalent in
other currencies) until the Final Repayment Date and (ii) EUR 30,000,000 (or its
equivalent in other currencies) in any Financial Year.

17.5
Financing arrangement undertakings

17.5.1
Borrowings

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, incur or permit to be outstanding any Financial Indebtedness other than:
(i)
any Financial Indebtedness of the Group existing at the Signing Date (as listed
in the certificate referred to in Part II-A (In relation to Certain Funds
Advance) Schedule 3 (Conditions precedent)) and not to be refinanced as of the
Term Facility Drawdown Date to the extent not exceeding EUR 1,000,000;

(ii)
amounts due under any Finance Document, the Existing Facilities Agreement (until
the Term Facility Drawdown Date), or in respect of a Permitted Equity Injection
(including Subordinated Loans but excluding Subordinated PIK Loans);

(iii)
any Financial Indebtedness permitted by Clauses 17.5.2 (Guarantees), 17.5.3
(Loans), or 17.5.4 (Hedging);

(iv)
loans arising by operation of law (including labour and tax regulations);

(v)
any Financial Indebtedness of any Group Company (including for the avoidance of
doubt Subordinated PIK Loans but excluding Subordinated Loans; it being
specified that any other loan to be made available by the Shareholder or a
Shareholder Affiliate to an Obligor shall be prohibited) in an aggregate
principal amount which does not exceed EUR 50,000,000 (or its equivalent in
other currencies) at any time (excluding compounded interests with respect to
Subordinated PIK Loans) (provided however that any amount outstanding under this
paragraph (v) and any amount disposed under paragraph (ix) (Disposals) shall not
exceed EUR 50,000,000 in aggregate at any time);

(vi)
any Financial Indebtedness created by any Partly Owned Storage and Logistics
Company with a third party in respect of which, pursuant to the shareholder
agreement or constitutional documents relating to that Partly Owned Storage and
Logistics Company, the Group Company (the "investing Group Company") which holds
a direct equity interest in that Partly Owned Storage and Logistics Company is
not entitled to prohibit the creation of that Financial Indebtedness, provided
that the aggregate amount of Financial Indebtedness ("Third Party Indebtedness")
created pursuant to this sub-paragraph (vii) by Partly Owned Storage and
Logistics Companies where any investing Group Company is liable for the debts of
that Partly Owned Storage and Logistics Company does not exceed EUR 15,000,000
(or its equivalent in other currencies) at any time;

(vii)
amounts due under any customs guarantee (caution douanière) issued in the
ordinary course of business to the extent not exceeding EUR 10,000,000 at any
time;

(viii)
amounts due under any disposal of receivables by way of securitisation,
factoring or otherwise, as permitted under paragraph 17.3.1 (ix) (Disposals)
(provided however that any amount disposed under this paragraph (viii) and any
amount outstanding under paragraph 17.5.1 (v) (Borrowings) above shall not
exceed EUR 50,000,000 in aggregate at any time and without double counting); and

(ix)
any Financial Indebtedness under Financial Leases, provided that the aggregate
capital value of all items so leased under outstanding Finance Leases by Group
Companies does not exceed EUR 10,000,000 (or its equivalent in other
currencies);

(x)
any other Financial Indebtedness incurred with the prior consent of the Majority
Lenders.

17.5.2
Guarantees

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will grant or make available any guarantee other than:
(i)
any guarantee existing on the date of this Agreement, provided that the maximum
amount guaranteed by any such guarantee shall not be increased after the date of
this Agreement;

(ii)
any guarantee contained in any Finance Document (or the Existing Facilities
Agreement (until the Term Facility Drawdown Date);

(iii)
any guarantee of Financial Indebtedness which is otherwise permitted under
paragraph 17.5.1 (Borrowings);

(iv)
any guarantee given in relation to rental obligations in respect of real estate
properties up to a maximum aggregate amount, together with any Security Interest
referred to under paragraph (ix) of Clause 17.3.2, not exceeding EUR 5,000,000
(or its equivalent in other currencies);

(v)
any other guarantees given by a Group Company in the ordinary course of its (or
any of its Subsidiaries' or Joint Ventures') business in respect of its
obligations or the obligations of any of its Subsidiaries provided that such
obligations do not have the nature of Financial Indebtedness and that the
aggregate maximum contingent liability under all such guarantees does not exceed
EUR 75,000,000 (or its equivalent in other currencies) at any time; and

(vi)
any guarantee or letter of credit (including in the form of documentary credit
(crédit documentaire) granted or issued on behalf of any Group Company in the
ordinary course of business for the purpose of guaranteeing the shipping of LPG
(liquefied petroleum gas), provided that (a) the aggregate amount of all
liabilities outstanding at any time under such guarantees or letters of credit
does not exceed EUR 75,000,000 (or its equivalent in other currencies) and (b)
the duration of each guarantee or letter of credit does not exceed 60 days.

17.5.3
Loans

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, make any loans or grant any credit to any person other than:
(i)
credit granted by any Group Company in the ordinary course of its trading
activities;

(ii)
any loan made by a Group Company (the "lending Group Company") to any other
Group Company (the "borrowing Group Company"), provided that:

(a)
the aggregate amount of outstanding loans made by Obligors to Group Companies
(other than loans made for the purposes of making a Permitted Acquisition) which
are not Obligors (together with the aggregate amount of equity contributions
and/or shareholders' loans made pursuant to Clause 17.4.2(i) (Joint Ventures)
but excluding for the avoidance of doubt any equity contributions made pursuant
to Clause 17.4.2(ii) (Joint Ventures)) shall at no time exceed EUR 25,000,000
(or its equivalent in other currencies); and

(b)
if the lending Group Company is a Borrower under the Revolving Facility and the
intercompany loan is in excess of EUR 1,000,000, that lending Group Company
grants to the Finance Parties an assignment (cession) of the benefit of that
intercompany loan by way of security (pursuant to the Loi Dailly);

(iii)
any loan made to a Joint Venture to the extent permitted under Clause 17.4.2
(Joint Ventures);

(iv)
any loan or grant of credit to employees of the Group (to the extent permissible
under applicable law) provided that the maximum aggregate principal amount of
all such loans shall not exceed EUR 1,000,000 (or its equivalent in other
currencies) for the Group taken as a whole; and

(v)
any other loan or grant of credit granted with the prior consent of the Majority
Lenders.

17.5.4
Hedging

(i)
No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, enter into any Derivative Instrument other than (a) in relation to the
Parent only, the Hedging Agreements referred to in sub-paragraph (ii) below and
(b) Derivative Instruments entered into by any Group Company (other than the
Parent) in the ordinary course of its business for the purpose of managing or
hedging its exposure to interest rates, exchange rates or commodity prices (but
excluding Derivative Instruments entered into for speculative purposes).

(ii)
The Parent will ensure that, for a period of at least three (3) years from the
Closing Date, it has hedging of interest rate exposure in relation to at least
662/3 per cent. (and, if the Parent decide so, up to 100.00% (one hundred per
cent.)) of the amount of funds available under the Term Facility).

(iii)
The Parent agree to use standard ISDA Master Agreement or FBF Master Agreement
as Hedging Agreements.

17.6
Conduct of business undertakings

17.6.1
Insurance

(i)
Each Obligor will, and will procure that each of its Subsidiaries will effect
and thereafter maintain insurances at its own expense in relation to all its
assets and risks of an insurable nature with reputable insurers which:

(a)
provide cover against such risks, and to such extent, as normally insured
against by other companies owning or possessing similar assets or carrying on
similar businesses; and

(b)
shall be in amounts which would in the circumstances be prudent for those
companies.

(ii)
The Parent will:

(a)
supply to the Facility Agent on request copies of each policy for insurance
required to be maintained in accordance with Clause 17.6.1 (the "policies"),
together with the current premium receipts relating to the policies;

(b)
as soon as reasonably practicable, notify the Facility Agent of any material
change to the insurance cover of each Obligor and each Obligor's Subsidiaries;
and

(c)
as soon as reasonably practicable, notify the Facility Agent of any claim under
any policy which is for, or is reasonably likely to result in a claim under that
policy for, an amount in excess of EUR 5,000,000 (or its equivalent in other
currencies).

17.6.2
Intellectual Property

Each Obligor will, and will procure that each of its Subsidiaries will:
(i)
ensure that it beneficially owns or has all necessary consents to use all the
Intellectual Property Rights that it requires in order to conduct its business;

(ii)
observe and comply with all obligations and laws applicable to it in relation to
the Intellectual Property; and

(iii)
maintain and protect the Intellectual Property required for the operation of its
business;

in each case where not doing so could reasonably be expected to prejudice the
interests of the Finance Parties under the Finance Documents.
17.6.3
Taxes

Each Obligor will, and will procure that each of its Subsidiaries will, pay when
due (or within any applicable time limit), all Taxes imposed upon it or any of
its assets, income or profits on any transactions undertaken or entered into by
it except in relation to any bona fide tax dispute (for which, if applicable,
provision has been made in its accounts).
17.6.4
Arm's length transactions

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, enter into any agreement or arrangement other than on an arm's length
basis.
17.7
Environmental undertakings

Each Obligor will, and each Obligor will procure that each Group Company will:
(i)
comply in all material respects with all Environmental Approvals (necessary in
connection with the ownership and operation of its business) and Environmental
Laws applicable to it;

(ii)
obtain and maintain to the satisfaction of all relevant regulatory bodies all
Environmental Approvals (necessary in connection with the ownership and
operation of its business);

(iii)
promptly upon receipt of the same notify the Facility Agent of any claim, notice
or other communication served on it in relation to any Environmental Law or
Environmental Approval (necessary in connection with the ownership and operation
of its business) or if it becomes aware of any actual material variation to any
Environmental Law or Environmental Approval (necessary in connection with the
ownership and operation of its business);

(iv)
promptly notify the Facility Agent of any material investment required to be
made by any Group Company to maintain, acquire, renew, modify, amend, surrender
or revoke any Environmental Approval (necessary in connection with the ownership
and operation of its business) or if it otherwise becomes aware of such a
requirement; and

(v)
use all reasonable precautions to avoid actions which may give rise to a
material liability under Environmental Law.

17.8
Changes to Subsidiary constitutional documents

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, agree to any amendment of its constitutional documents which could
reasonably be expected to be materially adverse to the interests of any Finance
Party under any Finance Document (excluding, for the avoidance of doubt, any
amendment in connection with any transaction permitted under Clause 17.9 (Share
capital, dividend and other junior financing arrangement undertakings)).
17.9
Share capital, dividend and other junior financing arrangement undertakings

17.9.1
Share issues

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, allot or issue any securities (valeurs mobilières) other than:
(i)
an issue of shares by one Group Company to another Group Company allowing, in
the case of non wholly-owned members of the Group, for proportionate issues to
minority shareholders;

(ii)
an issue of shares by one Group Company to any Group pension scheme or employee
incentive scheme;

(iii)
any issue of shares in the Parent for the purposes of a Permitted Equity
Injection;

(iv)
any issue of shares in Parent through conversion of debt (augmentation de
capital par incorporation de créances); or

(v)
any issue of shares with the prior consent of the Majority Lenders.

17.9.2
Redemption and acquisition of own shares

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, directly or indirectly redeem, purchase, retire or otherwise acquire any
shares or warrants issued by it or otherwise reduce its capital, other than:
(i)
in favour of an Obligor;

(ii)
where it is obliged to do so by law; or

(iii)
for the purpose of making payments under this Agreement.

17.9.3
Dividend and interest payment under the Subordinated Loans

The Parent procures that no dividend shall be distributed by it and no interest
arising from a Subordinated Loan shall be paid in cash in case of:
(i)
the occurrence of an Event of Default and for so long as it is continuing; or

(ii)
the Leverage Ratio, as calculated on a pro forma basis (taking into account the
distribution or the payment of cash interest) for the Testing Date immediately
preceding the proposed distribution or payment of cash interest and for the
Testing Date occurring immediately after the proposed distribution or payment of
cash interest, being higher than the Leverage Ratio to be complied with on each
of these relevant Testing Dates.

17.9.4
Subordinated Loans

No principal amount under any Subordinated Loan or any Subordinated PIK Loan
shall be repaid or prepaid other than in accordance with the provisions of the
Intercreditor Agreement and no interest arising under any Subordinated PIK Loan
shall be paid in cash other than in accordance with the provisions of the
Intercreditor Agreement.
17.10
Information and Accounting Undertakings

17.10.1
Defaults

(i)
Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

(ii)
Promptly upon a request by the Facility Agent, the Parent shall supply to the
Facility Agent a certificate signed by its chief executive officer and chief
financial officer on its behalf certifying that no Event of Default is
continuing (or if an Event of Default is continuing, specifying the Event of
Default and the steps, if any, being taken to remedy it).

17.10.2
Financial statements

The Parent will deliver to the Facility Agent (with sufficient copies for each
of the Lenders if requested):
(i)
as soon as available, and in any event within one hundred and twenty (120) days
after the end of each Financial Year, copies of:

(a)
the audited consolidated accounts of the Group as at the end of and for that
Financial Year, including a profit and loss account, balance sheet, cash flow
statement and directors and auditors' report on those accounts and for the first
time in relation to the Financial Year ending on 30 September 2015; and

(b)
the audited accounts of each Obligor for that Financial Year;

(ii)
as soon as available, and in any event within sixty (60) days of the end of the
first Accounting Half-Year in each Financial Year, copies of the unaudited
consolidated management accounts of the Group as at the end of and for that
Accounting Half-Year, including, for the six (6) month period comprising such
Accounting Half-Year, a profit and loss account, balance sheet, cash flow
statement and management commentary for the Group, in such form as the Facility
Agent may reasonably require;

(iii)
within fifteen (15) days after the beginning of each Financial Year, the
Operating Budget for that Financial Year, in such form as the Facility Agent may
reasonably require,

which accounts, Operating Budget and update to the Operating Budget shall, in
each case, have been approved by the chief financial officer of the Parent.
17.10.3
Compliance Certificates

(i)
Each of the Annual Accounts and Half-Year Accounts must be accompanied by a
certificate signed by the chief financial officer and (in the case of the Annual
Accounts only) the mandataire social of the Parent, which shall:

(a)
certify whether or not, as at the date of the relevant accounts, the Parent was
in compliance with the financial covenants contained in Clause 17.17 (Financial
Covenant) and contain reasonably detailed calculations of the Leverage Ratio;
and

(b)
confirm that, as at the date of that certificate, no Event of Default is
outstanding and, to best of knowledge after due and careful inquiry, no
Potential Event of Default is outstanding.

(ii)
Each of the Annual Accounts must be accompanied by a certificate from the
Auditors which shall be in a form substantially in the form provided in Schedule
6 (Auditors Certificate).

17.10.4
Approved accounting principles

All accounts of any Group Company delivered to the Facility Agent under this
Agreement shall be prepared in accordance with the Approved Accounting
Principles. If there is a change in the Approved Accounting Principles after the
date of this Agreement:
(i)
the Parent shall as soon as practicable advise the Facility Agent;

(ii)
following request by the Facility Agent, the Parent and the Facility Agent shall
negotiate in good faith with a view to agreeing any amendments to Clause 17.17
(Financial Covenant) and the financial definitions related thereto which are
necessary to give the Lenders comparable protection to that contemplated by
those Clauses at the date of this Agreement;

(iii)
if amendments satisfactory to the Majority Lenders are agreed by the Parent and
the Facility Agent within thirty (30) days of that notification to the Facility
Agent, those amendments shall take effect in accordance with the terms of that
agreement; and

(iv)
if amendments satisfactory to the Majority Lenders are not so agreed within
thirty (30) days then, within fifteen (15) days after the end of that 30 day
period, the Parent shall either:

(a)
deliver to the Facility Agent, in reasonable detail and in a form satisfactory
to the Facility Agent, details of all any adjustments which need to be made to
the relevant accounts in order to bring them into line with the Approved
Accounting Principles as at the date of this Agreement; or

(b)
ensure that the relevant accounts are prepared in accordance with the Approved
Accounting Principles as at the date of this Agreement.

17.10.5
Management meetings

The Facility Agent shall be entitled to call for meetings with the chief
executive officer and/or the chief financial officer of each Borrower twice in
each Financial Year to discuss financial information delivered under Clause
17.10.2 (Financial statements) on reasonable prior notice and at times
reasonably convenient to the chief executive officer and/or chief financial
officer.
17.10.6
Accounting reference date and tax consolidation

(i)
The Parent shall not change its Financial Year end without the prior consent of
the Facility Agent. The Parent shall procure that the Financial Year end of each
of its Subsidiaries is the same as the Financial Year end (except, in the case
of a Partly Owned Storage and Logistics Company which, as at the Signing Date,
has a different Financial Year end and, pursuant to the terms of the
shareholders agreement or constitutional documents relating to that Partly Owned
Storage and Logistics Company, the Group Company which holds a direct equity
interest in that Partly Owned Storage and Logistics Company is not entitled to
procure a change of that existing financial year end).

(ii)
Each Obligor undertakes to procure that the consolidated tax group status
(intégration fiscale) of the Parent and each of the Parent's Subsidiaries which
fulfills the conditions for inclusion in the consolidated tax group of the
Parent will continue for so long as any Obligor has any obligation under any
Finance Document.

17.10.7
Investigations

(i)
If the Majority Lenders have reasonable grounds for believing that either:

(a)
any accounts or calculations provided under this Agreement are inaccurate or
incomplete in any material respect; or

(b)
the Parent is, or is reasonably likely to be, in breach of any of its
obligations under Clause 17.17 (Financial Covenant),

then the Parent will at its own expense, if so required by the Facility Agent,
instruct the Auditors (or other firm of accountants selected by the Facility
Agent) to discuss the financial position of the Group with the Facility Agent
and to disclose to the Facility Agent and the Lenders (and provide copies of)
such information as the Facility Agent may reasonably request regarding the
financial condition and business of the Group.
(ii)
If, having taken the steps in sub-paragraph (i) above, the Majority Lenders
request so, the Facility Agent may instruct the Auditors (or other firm of
accountants selected by the Facility Agent) to carry out an investigation at the
Parent's expense into the affairs, the financial performance and/or the
accounting and other reporting procedures and standards of the Group, and the
Parent will procure that full co-operation is given to the Auditors or other
firm of accountants so selected.

17.10.8
Other information

(i)
The Parent will promptly deliver to the Facility Agent (in sufficient copies for
all the Lenders, if the Facility Agent so requests):

(a)
all documents dispatched by the Parent to its shareholders (or any class of
them) or its creditors generally at the same time as they are dispatched;

(b)
promptly upon becoming aware of them, the revised list of all Material
Subsidiaries if a change occurs, any information regarding the ongoing
proceeding under competition law on price fixing with the competition authority,
the details of any litigation, labour dispute, arbitration or administrative
proceedings which are current, threatened or pending against any member of the
Group, and which might, if adversely determined, have a Material Adverse Effect;

(ii)
promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
Facility Agent) may reasonably request; and

(iii)
promptly, details of any amendment, waiver, consent, breach, notice or claim in
respect of any Acquisition Documents or Permitted Equity Injections related
documents, which could reasonably be expected to be materially adverse to the
interests of any Finance Party under any Finance Document.

17.10.9
"Know your customer" checks

(i)
If:

(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(b)
any change in the status of any member of the Group after the date of this
Agreement; or

(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, each member of the Group shall
promptly upon the request of the Facility Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Facility Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (c) above, on behalf
of any prospective new Lender) in order for the Facility Agent, such Lender or,
in the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
(ii)
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

17.11
Amendments to Transaction Documents

No Obligor shall (and each Obligor shall procure that no relevant member of the
Group which is a party to a relevant Transaction Document will) amend, vary,
novate, supplement, supersede, terminate or waive any term of the Transaction
Documents which in any such case is reasonably likely to materially and
adversely affect the interests of the Finance Parties under the Finance
Documents, notably the Parent procure that no provision of any of the Permitted
Equity Documents will be amended, variated, novated, supplemented, superseded or
waived in a manner:
(i)
that would result in the shortening of their maturity to a date which is prior
to the Final Repayment Date; or

(ii)
with respect to the Subordinated PIK Loans, that would affect their existing
provisions related to the payment and/or capitalisation of interests or their
principal amount; or

(iii)
with respect to the Subordinated Loans, that would increase the amount of
interests or their principal amount,

in each case, without the prior consent of the Lenders.
17.12
Acquisition Documents

(i)
The Parent shall promptly pay all amounts payable to the Vendor under the
Acquisition Documents as and when they become due (except to the extent that any
such amounts are being contested in good faith by it and where adequate reserves
are set aside for any such payment).

(ii)
The Parent shall take all reasonable and practical steps to preserve and enforce
its rights (or the rights of any other Group Company, as the case may be) and
pursue any claims and remedies arising under any Acquisition Documents unless
the taking of such steps would be commercially detrimental to any member of the
Group.

17.13
Financial assistance

The obligations of each Obligor incorporated in France shall not include any
obligation which if incurred would constitute a violation to its corporate
interest ("intérêt social") or the provision of financial assistance as defined
by Article L.225-216 of the French Code de commerce for the subscription, or the
acquisition or the refinancing of the acquisition of its own shares, and shall
be limited at any time to the aggregate of the amounts due by its direct and
indirect Subsidiaries under the Finance Documents increased by the outstanding
amount of any intercompany loan (or other debt instruments) financed by an
Advance under this Agreement and made available to it, it being specified for
the avoidance of doubt that any amount paid by such Obligor under this Agreement
shall reduce pro tanto the amount outstanding under such intercompany loans (or
other debt instruments).
17.14
Centre of main interests and establishments

No Obligor shall cause or allow its Centre of Main Interests to change.
17.15
Sanctions

(i)
Each Obligor undertakes that it will not, and will procure that each Group
Company will not, directly or indirectly, use the proceeds of any Advance under
the Facilities, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, (a) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is a Sanctioned Person or Sanctioned Country,
or (b) in any other manner that would result in a violation of Sanctions by any
party to the Finance Documents, whether as underwriter, advisor, investor, or
otherwise.

(ii)
Each Obligor shall ensure that (a) no person that is a Sanctioned Person will
have any legal or beneficial interest in any funds repaid or remitted by the
Borrower to any Lender in connection with the Facilities, and (b) it shall not
use any revenue or benefit derived from any activity or dealing with a
Sanctioned Person for the purpose of discharging amounts owing to the Lenders in
respect of the Facilities.

(iii)
Each Obligor shall implement and maintain appropriate safeguards designed to
prevent any action that would be contrary to paragraph (i) or (ii) above.

(iv)
Each Obligor shall, and shall procure that each other member of the Group will,
promptly upon becoming aware of the same, supply to the Facility Agent details
of any claim, action, suit, proceedings or investigation against it with respect
to Sanctions.

(v)
Each Obligor undertakes that it will not, and will procure that each Group
Company will not, directly or indirectly, engage in any transaction, activity or
conduct that would violate Sanctions applicable to them.

17.16
Anti-corruption laws and anti-money laundering

(i)
No Obligor shall (and the Parent shall ensure that no other member of the Group
will) directly or indirectly use the proceeds of the Facilities for any purpose
which would breach an anti-corruption legislation in any jurisdiction.

(ii)
Each Obligor shall (and the Parent shall ensure that each Group Company will):

(a)
conduct its businesses in compliance with applicable anti-corruption laws or
regulations and anti-money laundering laws or regulations; and

(b)
maintain policies and procedures designed to promote and achieve compliance with
such laws or regulations.

17.17
Financial Covenant

The Parent will procure that the Leverage Ratio as at each Testing Date for the
Testing Period ending on that Testing Date shall not exceed:
(i)
from the Closing Date to 30 September 2015, 3.75:1; and

(ii)
as from 31 March 2016, 3.50:1.

17.18
Calculation

(i)
The covenants contained in Clause 17.17 (Financial Covenant) and the calculation
of the Leverage Ratio will be tested by reference to the Annual Accounts and the
Half-Year Accounts for the relevant Testing Period.

(ii)
If the Annual Accounts are not available when the Leverage Ratio is tested, but
when those Annual Accounts become available, they show that the figures in any
relevant Half-Year Accounts utilised for any such calculation cannot have been
substantially accurate, the Facility Agent may require such adjustments to the
calculations made or to be made which it, in its sole discretion, considers
appropriate to rectify that inaccuracy and compliance with the covenants in
Clause 17.17 (Financial Covenant) and the calculation of the Leverage Ratio will
be determined by reference to those adjusted figures.

(iii)
The components and the calculation of the Leverage Ratio will be calculated in
accordance with the Approved Accounting Principles, as varied by this Agreement.

(iv)
For the avoidance of doubt, for the purpose of calculating the Leverage Ratio,
each component of such ratio shall not double-count the same amount in the same
calculation.

17.19
Calculation Adjustments

For the purpose of the calculation of the Leverage Ratio, if the Group acquires
a company or companies (having obtained any necessary consent under this
Agreement to do so), until the first Testing Date which falls more than twelve
(12) months after the relevant company or companies became Subsidiaries of the
Parent, the results of such company or companies will be deemed included with
those of the rest of the Group for the full duration of the relevant Testing
Period as if such company or companies had become a Group Company at the
commencement of the Testing Period. Any necessary aggregation of their results
will be confirmed by the Auditors and will not include any synergy benefits
expected (save as provided in the definition of Permitted Acquisition in Clause
1.1 (Definitions)) to be achieved as a result of the acquisition of such company
or companies.
18.
EVENTS OF DEFAULT

18.1
List of events

Each of the events set out in this Clause 18.1 constitutes an Event of Default,
whether or not the occurrence of the event concerned is outside the control of
any Group Company.
18.1.11
Payment default

Any Obligor fails to pay on the due date (or within five (5) Business Days of
the due date where the failure to pay is for administrative or technical
reasons) any amount payable by it under any Finance Document at the place at
which and in the currency in which it is expressed to be payable.
18.1.12
Breach of Financial Covenant

Any requirement of Clause 17.17 (Financial Covenant) is not satisfied.
18.1.13
Breach of other obligations

Any Obligor fails to comply with any provision of the Finance Documents (other
than a provision referred to in Clauses 18.1.1 and 18.1.2 above) to which it is
a party and, if that failure is capable of remedy, it is not remedied within
fifteen (15) Business Days of the earlier of the Facility Agent giving notice to
the Parent or the Parent becoming aware of such failure to comply.
Any party to the Intercreditor Agreement (other than Finance Party) fails to
comply with any provision of the Intercreditor Agreement or the Intercreditor
Agreement ceases to be binding upon any such party for whatever reason.
18.1.14
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made
and, if the circumstances giving rise to that default are capable of remedy,
they are not remedied within fifteen (15) Business Days of the earlier of the
Facility Agent giving notice to the Parent or the Parent becoming aware of such
misrepresentation.
18.1.15
Unlawfulness - Illegality

(i)
Any provision of any Finance Documents is or becomes invalid or unenforceable
for any reason or is repudiated or the validity or enforceability of any
provision of any Finance Document is contested by any person or any party to any
Finance Document (other than a Finance Party) denies the existence of any
liability or obligation on its part under any Finance Document.

(ii)
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

18.1.16
Insolvency

(i)
Any Obligor or any Material Subsidiary is in cessation des paiements within the
meaning of article L.631-1 of the French Commercial Code (Code de Commerce).

(ii)
Any Obligor or any Material Subsidiary, for the purpose of any applicable law,
admits its inability to pay its debts as they fall due or becomes insolvent or a
moratorium (sursis de paiements) is declared in relation to its indebtedness.

18.1.17
Insolvency Proceedings

(i)
Any corporate action or legal proceedings is taken in relation to:

(a)
the suspension of payments, a moratorium of any indebtedness, the winding-up,
dissolution, receivership (redressement judiciaire) of any Obligor or any
Material Subsidiary or the opening of any proceeding set forth in Livre VI,
Titres I, II, III et IV of the French Code de Commerce; or

(b)
the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of any Obligor
or any of its assets or any Material Subsidiary, except if otherwise permitted
under this Agreement; or

(ii)
any liquidator, trustee in bankruptcy, judicial custodian, conservator,
assignee, sequestrator, trustee, compulsory manager, receiver, administrative
receiver, administrator or the like (including, without limitation, in respect
of any Obligor, any "mandataire ad hoc", "administrateur judiciaire",
"administrateur provisoire", "conciliateur" or "mandataire liquidateur" or any
person as a result of jugement de sauvegarde, sauvegarde financière accelérée or
sauvegarde accélérée or any similar proceeding set forth in Livre VI, Titres I,
II, III et IV of the French Code de Commerce) is appointed in respect of any
Obligor or any part of its assets or any Material Subsidiary or the directors of
any Obligor request such appointment; or

(iii)
a judgement is issued for the opening of a procédure de sauvegarde, sauvegarde
financière accelérée or sauvegarde accélérée, the judicial liquidation
"liquidation judiciaire" or the "redressement judiciaire" or the transfer of the
whole or part of the business "cession de l'entreprise" of any Obligor or any
Material Subsidiary; or

(iv)
any other steps are taken to enforce any Encumbrance over any substantial part
of the assets of any Obligor or any Material Subsidiary.

18.1.18
Creditors' Process

Any of the enforcement proceedings provided for in French law no.91 650 of 9
July 1991, or any expropriation, attachment, sequestration, distress or
execution affects any asset or assets of a member of the Group having an
aggregate value of EUR 6,000,000 (or its equivalent in any other currency or
currencies) and is not discharged within thirty (30) days.
18.1.19
Cessation of business

The Parent or any Material Subsidiary ceases, or threatens or proposes to cease
to carry on all or a substantial part of its business (cessation totale ou
partielle de l'entreprise) other than as a result of a transfer of all or any
part of its business to a Group Company as permitted under the Finance
Documents.
18.1.20
Cross default

Any Financial Indebtedness of any Group Company or Group Companies exceeding
EUR 3,000,000 (or its equivalent in other currencies) in aggregate:
(i)
is not paid when due or within any originally applicable grace period in any
agreement relating to that Financial Indebtedness; or

(ii)
becomes due and payable (or capable of being declared due and payable but in
this case unless the existence of the relevant event of default is being
contested in good faith by the relevant Group Company before the relevant court)
before its normal maturity or is placed on demand (or any commitment for any
such indebtedness is cancelled or suspended) by reason of a default or event of
default (however described).

18.1.21
Auditors' qualification

The Auditors qualify their report on any Annual Accounts in any manner which
could reasonably be expected to prejudice the interests of the Finance Parties
under the Finance Documents.
18.1.22
Change to constitutional documents

There is an amendment of any term of any constitutional document of any Obligor
which could reasonably be expected to be materially adverse to the interests of
any Finance Party under the Finance Documents.
18.1.23
Tax consolidation

(i)
The Group loses, for whatever reason (including as a result of any change of law
or interpretation in law) the benefit of the tax consolidation regime
(intégration fiscale) for the Group and UGI Bordeaux, unless, within thirty (30)
days of the occurrence of the relevant event causing the loss of the tax
consolidation regime, the Parent has provided written details to the Facility
Agent of a solution to that loss which is satisfactory to the Majority Lenders
(acting reasonably).

(ii)
An amendment or waiver is made to the Tax Consolidation Agreement without the
prior consent of the Majority Lenders, which could reasonably be expected to be
materially adverse to the interests of the Finance Parties under the Finance
Documents.

18.1.24
Material Adverse Effect

At any time there occurs any event or default not mentioned in any of the
provisions of this Clause 18.1 which could reasonably be expected to have a
Material Adverse Effect.
18.1.25
Acquisition Documents

Any party to an Acquisition Document breaches any obligation thereunder and, if
such default is capable of remedy within a grace period applicable under that
Acquisition Document, such party shall have failed to cure it within such grace
period, where such breach materially and adversely affects the interests of the
Lenders under the Finance Documents.
18.1.26
Expropriation

The authority or ability of any Obligor or Material Subsidiary to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalization, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to any Obligor or Material Subsidiary or any of its material assets.
18.1.27
Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any Group Company or its assets which have or are
reasonably likely to have a Material Adverse Effect.
18.2
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Facility Agent shall, without mise en demeure or any other
judicial or extra judicial step, if so directed by the Majority Lenders, by
notice to the Parent:
(i)
terminate the availability of the Facilities, whereupon the Facilities shall
immediately cease to be available for drawing, the undrawn portion of the
Commitments of each of the Lenders shall be immediately cancelled and no Lender
shall be under any further obligation to make Advances; and/or

(ii)
declare all or any Advances, accrued interest on those Advances and any other
amounts accrued or outstanding under any Finance Document to be immediately due
and payable, whereupon those amounts shall become so due and payable.

18.3
Clean-Up Period

18.3.3
In respect of circumstances affecting the Target Group on or before the Closing
Date (provided such circumstance was not known by the Parent) or in respect of
circumstances affecting the Target Group after the Closing Date and which would
otherwise constitute a breach of representation or warranty, a breach of
undertaking or a Default and that breach or Default (except for the avoidance of
doubt, any breach of a financial covenant):

(i)
is capable of remedy and reasonable steps are being taken to remedy it;

(ii)
the circumstances giving rise to it have not been procured by or approved by the
Parent; and

(iii)
is not reasonably likely to have a Material Adverse Effect; and

(iv)
is notified by the Parent to the Facility Agent as soon as reasonably
practicable,

then, unless it continues to exist after the expiry of the Clean-Up Period, such
circumstances will be deemed not to be a breach of representation or warranty,
breach of undertaking or a Default (as the case may be).
18.3.4
If the relevant circumstances are continuing on or after the expiry of the
Clean-up Period, there shall be a breach of representation or warranty, breach
of undertaking or a Default, as the case may be notwithstanding the above (and
without prejudice to the rights and remedies of the Finance Parties).

19.
THE AGENTS AND THE OTHER FINANCE PARTIES

19.1
Agents' appointment

Each Lender:
(i)
appoints Natixis as Facility Agent to act as its agent under and in connection
with the Finance Documents and as Security Agent to act as its security agent
for the purposes of the Security Documents and to execute the Intercreditor
Agreement and any documents to be executed on Closing Date and any Security
Documents on its behalf; and

(ii)
irrevocably authorises each Agent for and on its behalf to exercise the rights,
powers and discretions which are specifically delegated to it by the terms of
the Finance Documents, together with all rights, powers and discretions which
are incidental thereto and to give a good discharge for any monies payable under
the Finance Documents.

Each Agent will act solely as agent for the Lenders in carrying out its
functions as agent under the Finance Documents and will exercise the same care
as it would in dealing with a credit for its own account.
The relationship between the Lenders and each Agent is that of principal and
agent only. No Agent shall have, nor be deemed to have, assumed any obligations
to, or trust or fiduciary relationship with, the other Finance Parties or any
Obligor, other than those for which specific provision is made by the Finance
Documents.
19.2
Agents' duties

Each Agent shall:
(i)
send to each Lender details of each communication delivered to the Facility
Agent by an Obligor for that Lender under any Finance Document as soon as
reasonably practicable after receipt;

(ii)
subject to those provisions of this Agreement which require the consent of all
the Lenders, act in accordance with any instructions from the Majority Lenders
or, if so instructed by the Majority Lenders, refrain from exercising a right,
power or discretion vested in it under any Finance Document;

(iii)
have only those duties, obligations and responsibilities expressly specified in
the Finance Documents; and

(iv)
without prejudice to Clause 19.6(iii) (Communications and information), promptly
notify each Lender:

(a)
of any Default which occurs under Clause 18.1.1 (Payment default); and

(b)
if the Facility Agent receives notice from an Obligor referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default.

19.3
Agents' rights

Each Agent may:
(i)
perform any of its duties, obligations and responsibilities under the Finance
Documents by or through its personnel, delegates or agents (on the basis that
each Agent may extend the benefit of any indemnity received by it under this
Agreement to its personnel, delegates or agents);

(ii)
except as expressly provided to the contrary in any Finance Document, refrain
from exercising any right, power or discretion vested in it under the Finance
Documents until it has received instructions from the Majority Lenders or, where
relevant, all the Lenders;

(iii)
unless it has received notice to the contrary, treat the Lender which makes
available any portion of a Drawing as the person entitled to repayment of that
portion;

(iv)
refrain from doing anything which would or might in its opinion be contrary to
any law, regulation or judgement of any court of any jurisdiction or otherwise
render it liable to any person and may do anything which is in its opinion
necessary to comply with any such law, regulation or judgement;

(v)
assume that no Default has occurred, unless an officer of that Agent while
active on the account of the Parent acquires actual knowledge to the contrary;

(vi)
refrain from taking any step (or further step) to protect or enforce the rights
of any Lender under any Finance Document until it has been indemnified and/or
secured to its satisfaction against all losses, (including legal fees) which it
would or might sustain or incur as a result;

(vii)
rely on any communication or document believed by it to be genuine and correct
and to have been communicated or signed by the person to whom it purports to be
communicated or by whom it purports to be signed;

(viii)
rely as to any matter of fact which might reasonably be expected to be within
the knowledge of any Group Company in a statement by or on behalf of that Group
Company;

(ix)
obtain and pay for any legal or other expert advice or services which may seem
necessary or desirable to it and rely on any such advice;

(x)
accept without enquiry any title which an Obligor may have to any asset intended
to be the subject of the security created by the Security Documents;

(xi)
hold or deposit any title deeds, Security Documents or any other documents in
connection with any of the assets charged by the Security Documents with any
banker or banking company or any company whose business includes undertaking the
safe custody of deeds or documents or with any lawyer or firm of lawyers and it
shall not be responsible for or be required to insure against any loss incurred
in connection with any such holding or deposit and it may pay all amounts
required to be paid on account or in relation to any such deposit;

(xii)
unless a Finance Document expressly provides otherwise, disclose to any other
Party any information it reasonably believes it has received as agent under this
Agreement; and

(xiii)
without prejudice to the generality of paragraph (xii) above, the Facility Agent
(a) may disclose, and (b) on the written request of the Parent or the Majority
Lenders shall, as soon as reasonably practicable, disclose, the identity of a
Defaulting Lender to the Parent and to the other Finance Parties.

19.4
Exoneration of the Mandated Lead Arrangers, Underwriters and Bookrunners, the
Senior Mandated Lead Arranger and the Agents

None of the Mandated Lead Arrangers, Underwriters and Bookrunners, the Senior
Mandated Lead Arranger, the Agents or any of their respective personnel or
agents shall be:
(i)
responsible for the adequacy, accuracy or completeness of any representation,
warranty, statement or information in any Finance Document or any notice or
other document delivered under any Finance Document;

(ii)
responsible for the execution, delivery, validity, legality, adequacy,
enforceability or admissibility in evidence of any Finance Document;

(iii)
obliged to enquire as to the occurrence or continuation of a Default or as to
the accuracy or completeness of any representation or warranty made by any
Obligor under any Finance Document;

(iv)
responsible for any failure of any Obligor or any of the Lenders duly and
punctually to observe and perform their respective obligations under any Finance
Document;

(v)
responsible for the consequences of relying on the advice of any professional
advisers selected by any of them in connection with any Finance Document;

(vi)
liable for acting (or refraining from acting) in what it believes to be in the
best interests of the Lenders in circumstances where it has been unable, or it
is not practicable, to obtain the instructions of the Lenders or the Majority
Lenders (as the case may be); or

(vii)
liable for anything done or not done by it under or in connection with any
Finance Document, save in the case of its own gross negligence or wilful
misconduct or by a material breach of any of its obligations under the Finance
Documents.

19.5
The Mandated Lead Arrangers, Underwriters and Bookrunners, the Senior Mandated
Lead Arranger and the Agents individually

If it is a Lender, each of the Mandated Lead Arrangers, Underwriters and
Bookrunners, the Senior Mandated Lead Arranger and each of the Agents shall have
the same rights and powers under the Finance Documents as any other Lender and
may exercise those rights and powers as if it were not also acting as an
arranger or an agent.
The Mandated Lead Arrangers, Underwriters and Bookrunners, the Senior Mandated
Lead Arranger and the Agents may:
(i)
retain for its own benefit and without liability to account any fee or other
amount receivable by it for its own account; and

(ii)
accept deposits from, lend money to, provide any advisory, trust or other
services to or engage in any kind of banking or other business with any party to
this Agreement or any subsidiary of any party (and, in each case, may do so
without liability to account).

19.6
Communications and information

(i)
All communications to an Obligor in connection with the Finance Documents are to
be made by or through the Facility Agent. Each Finance Party will notify the
Facility Agent of, and provide the Facility Agent with a copy of, any
communication between that Finance Party, an Obligor or any other Finance Party
on any matter concerning the Facilities or the Finance Documents.

(ii)
No Agent will be obliged to transmit to any other Finance Party any information
relating to any party to any Finance Document which that Agent may have acquired
otherwise than in connection with the Facilities or the Finance Documents.
Notwithstanding anything to the contrary expressed or implied in any Finance
Document, no Agent shall, as between itself and the other Finance Parties, be
bound to disclose to any other Finance Party or other person any information,
disclosure of which might in the opinion of that Agent result in a breach of any
law or regulation or be otherwise actionable at the suit of any person or any
information supplied by any Group Company to any Agent which is identified by
such Group Company at the time of supply as being unpublished, confidential or
price sensitive information relating to a proposed transaction by a Group
Company and supplied solely for the purpose of evaluating in consultation with
the relevant Agent whether such transaction might require a waiver or amendment
to any of the provisions of the Finance Documents.

(iii)
In acting as agent for the Lenders, each Agent's banking division will be
treated as a separate entity from any other of its divisions (or similar unit of
that Agent in any subsequent re-organization) or subsidiaries (the "Other
Divisions" and, if the relevant Agent acts for any Group Company in a corporate
finance or other advisory capacity ("Advisory Capacity"), any information given
by any Group Company to one of the Other Divisions is to be treated as
confidential and will not be available to the Finance Parties without the
consent of the Parent, except that:

(iv)
the consent of the Parent will not be required in relation to any information
which the relevant Agent in its discretion determines relates to a Default or in
relation to which the Lenders have given a confidentiality undertaking in a form
satisfactory to that Agent and the relevant Group Company (acting reasonably);
and

(v)
if representatives or employees of the relevant Agent receive information in
relation to a Default whilst acting in an Advisory Capacity, they will not be
obliged to disclose that information to representatives or employees of that
Agent in their capacity as agent bank or security agent under this Agreement or
to any Lender, if to do so would breach any rule or regulation or fiduciary duty
imposed upon those persons.

19.7
Non-reliance on the Mandated Lead Arrangers, Underwriters and Bookrunners, the
Senior Mandated Lead Arranger and the Agents

Each Lender confirms that it is (and will at all times continue to be) solely
responsible for making its own independent investigation and appraisal of the
business, operations, financial condition, creditworthiness, status and affairs
of each Group Company and has not relied, and will not at any time rely, on any
of the Mandated Lead Arrangers, Underwriters and Bookrunners, the Senior
Mandated Lead Arranger or any Agent:
(i)
to provide it with any information relating to the business, operations,
financial condition, creditworthiness, status and affairs of any Group Company,
whether coming into its possession before or after the making of any Advance,
except as specifically provided otherwise in this Agreement; or

(ii)
to check or enquire into the adequacy, accuracy or completeness of any
information provided by any Group Company under or in connection with any
Finance Document (whether or not that information has been or is at any time
circulated to it by any Mandated Lead Arranger, Underwriter or Bookrunner, the
Senior Mandated Lead Arranger or an Agent); or

(iii)
to assess or keep under review the business, operations, financial condition,
creditworthiness, status or affairs of any Group Company.

19.8
Agents' indemnity

(i)
Each Lender shall on demand indemnify each Agent (in proportion to that Lender's
participation in the Drawings (or the Total Commitments if there are no Drawings
outstanding) at the relevant time) against any loss incurred by the relevant
Agent in complying with any instructions from the Lenders or the Majority
Lenders (as the case may be) or otherwise sustained or incurred in connection
with the Finance Documents or its duties, obligations and responsibilities under
the Finance Documents, except to the extent that it is incurred as a result of
the gross negligence or wilful misconduct of the relevant Agent or any of its
personnel.

(ii)
The provisions of Clause 19.8(i) are without prejudice to any obligations of the
Obligors to indemnify the Agents under the Finance Documents.

19.9
Termination and resignation of agency

19.9.1
Subject the Majority Lenders’s approval, an Agent (a "Retiring Agent") may
resign and appoint one of its Affiliates acting through an office in France as
successor by giving notice to the Lenders and the Parent.

19.9.2
Alternatively an Agent may resign, in which case the Majority Lenders may with
the prior consent of the Parent, such consent not to be unreasonably withheld or
delayed, by 30 days' prior notice to the relevant Agent, appoint a successor
Agent (a "Successor Agent").

19.9.3
A Successor Agent shall be selected:

(i)
by the Retiring Agent nominating one of its Affiliates following consultation
with the Parent as Successor Agent in its notice of resignation; or

(ii)
if the Retiring Agent makes no such nomination, by the Majority Lenders
nominating a Lender acting through an office in France as Successor Agent
(following consultation with the Parent); or

(iii)
if the Majority Lenders have failed to nominate a Successor Agent within thirty
(30) days of the date of the Retiring Agent's notice of resignation, by the
Retiring Agent (following consultation with the Parent) nominating a financial
institution of good standing to be the Successor Agent.

19.9.4
If at any time any amount payable to any Lender by a Borrower hereunder is not,
or will not be (when the relevant corporate income tax is calculated) treated as
a deductible charge or expense for French tax purposes for that Borrower by
reason of that amount being (i) paid or accrued to an Agent acting through an
office situated in a Non-Cooperative Jurisdiction, or (ii) paid to an account
opened in the name of or for the benefit of that Agent in a financial
institution situated in a Non-Cooperative Jurisdiction, then the Parent may, on
thirty (30) Business Days' prior notice to the relevant Agent and to all the
Lenders, require that such Agent be replaced and in such case, the Majority
Lenders shall appoint a Successor Agent.

19.9.5
The resignation of the Retiring Agent and the appointment of the Successor Agent
will become effective only upon the Successor Agent accepting its appointment as
Agent (and, in the case of the Security Agent's resignation, upon the execution
of all agreements and documents necessary to substitute its successor as holder
of the security comprised in the Security Documents), at which time:

(i)
the Successor Agent will become bound by all the obligations of the Facility
Agent or Security Agent (as the case may be) and become entitled to all the
rights, privileges, powers, authorities and discretions of that Agent under the
Finance Documents;

(ii)
the agency of the Retiring Agent will terminate (but without prejudice to any
liabilities which the Retiring Agent may have incurred prior to the termination
of its agency); and

(iii)
the Retiring Agent will be discharged from any further liability or obligation
under or in connection with the Finance Documents (except that the Retiring
Agent shall pay to the Successor Agent a pro rata proportion of the agency fee
referred to in Clause 14.2 (Agency fee) for the twelve (12) month period in
relation to which that agency fee was most recently paid).

19.9.6
The Retiring Agent will co-operate with the Successor Agent in order to ensure
that its functions are transferred to the Successor Agent without disruption to
the service provided to the Parent and the Lenders and will, as soon as
practicable following the Successor Agent's appointment, make available to the
Successor Agent the documents and records which have been maintained in
connection with the Finance Documents in order that the Successor Agent is able
to discharge its functions.

19.9.7
The provisions of this Agreement will continue in effect for the benefit of any
Retiring Agent in relation to any actions taken or omitted to be taken by it or
any event occurring before the termination of its agency.

19.9.8
The Facility Agent shall resign in accordance with paragraph 19.9.2 above if on
or after the date which is three (3) months before the earliest FATCA
Application Date relating to any payment to the Facility Agent under the Finance
Documents, either:

(i)
the Facility Agent fails to respond to a request under Clause 12.6 (FATCA
Information) and a Lender reasonably believes that the Facility Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

(ii)
the information supplied by the Facility Agent pursuant to Clause 12.6 (FATCA
Information) indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Facility Agent notifies the Parent and the Lenders that the Facility Agent
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Facility Agent were a
FATCA Exempt Party, and that Lender, by notice to the Facility Agent, requires
it to resign.
19.10
Replacement of an Agent

(i)
After consultation with the Parent, the Majority Lenders may, by giving thirty
(30) days' notice to the relevant Agent (or, at any time an Agent is an Impaired
Agent, by giving any shorter notice determined by the Majority Lenders) replace
an Agent by appointing a successor Agent.

(ii)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(iii)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(ii) above) but shall remain entitled to the benefit of Clause ‎19.8 (Agents'
indemnity) and this Clause ‎19 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

(iv)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

(v)
The successor Agent shall not be resident of, or established in, a
Non-Cooperative Jurisdiction or carry out any of its obligations under this
Agreement through an account opened in a Non-Cooperative Jurisdiction.

19.11
Role of the Security Agent

The Security Agent shall hold the benefit of the Security Documents as agent for
itself and the other Finance Parties and will apply all payments and other
benefits received by it under the Security Documents in accordance with the
provisions of the relevant Security Documents and this Agreement.
19.12
Payments to Finance Parties

Each Agent will account to each other Finance Party for its due proportions of
all amounts received by that Agent for that Finance Party, whether by way of
repayment of principal or payment of interest, commitment commission, fees or
otherwise.
Each Agent may retain for its own use and benefit, and will not be liable to
account to any other Finance Party for all or any part of, any amounts received
by way of agency or arrangement fee or by way of reimbursement of expenses
incurred by it.
19.13
Change of office of Agent

An Agent may at any time in its sole discretion by notice to the Parent and each
other Finance Party designate a different office in France from which its duties
as the relevant Agent will be performed from the date of notification.
20.
PRO RATA PAYMENTS

20.1
Recoveries

If any amount owing by any Obligor under any Finance Document to a Lender (the
"Recovering Lender") is discharged by payment, set-off or any other manner other
than through the Facility Agent in accordance with Clause 11 (PAYMENTS) (that
amount being referred to in this Clause 20.1 as a "Recovery") then:
(i)
within two Business Days of receipt of the Recovery, the Recovering Lender shall
pay to the Facility Agent an amount equal (or equivalent) to that Recovery;

(ii)
the Facility Agent shall treat that payment as if it was part of the payment to
be made by the relevant Obligor to the Lenders rateably in accordance with their
respective Commitments; and

(iii)
(except for any receipt by the Recovering Lender as a result of the operation of
Clause (ii)) as between the relevant Obligor and the Recovering Lender, the
Recovery shall be treated as not having been paid.

20.2
Notification of recovery

Each Lender will notify the Facility Agent as soon as reasonably practicable of
any Recovery by that Lender, other than by payment through the Facility Agent.
If any Recovery subsequently has to be wholly or partly refunded by the
Recovering Lender which paid an amount equal to that Recovery to the Facility
Agent under Clause 20.1 (Recoveries), each Lender to which any part of that
amount was distributed will, on request from the Recovering Lender, repay to the
Recovering Lender that Lender's pro rata share of the amount which has to be
refunded by the Recovering Lender.
20.3
Information

Each Lender will on request supply to the Facility Agent any information which
the Facility Agent may from time to time request for the purpose of this Clause
20.
20.4
Exceptions to sharing of Recoveries

Notwithstanding the foregoing provisions of this Clause 20.1, no Recovering
Lender will be obliged to share any Recovery which it receives as a result of
legal proceedings taken by it to recover any amounts owing to it under the
Finance Documents with any other party which has a legal right to, but does not,
either join in those proceedings or commence and diligently pursue separate
proceedings to enforce its rights in the same or another court (unless the
proceedings instituted by the Recovering Lender are instituted by it without
prior notice having been given to that other party through the Facility Agent).
20.5
Several obligations

Failure by any Recovering Lender to comply with any of the provisions of this
Clause 20 will not release any other Recovering Lender from any of its
obligations or liabilities under this Clause 20.
20.6
Obtaining consents

Each party to this Agreement shall take all steps required of it under Clause
20.1 (Recoveries) and use its reasonable endeavours to obtain any consents or
authorizations which may be required in relation to any payment to be made by it
under this Clause 20.
20.7
No security

The provisions of this Clause 20 shall not, and shall not be construed so as to,
constitute a charge by any Lender over all or any part of any amount received or
recovered by it under any of the circumstances mentioned in this Clause 20.
21.
SET-OFF

21.1
Set-off rights

Any Finance Party may at any time after an Event of Default has occurred
(without notice to the relevant Obligor):
(i)
set-off or otherwise apply amounts standing to the credit of any Obligor's
accounts with that Finance Party; and

(ii)
set-off any other obligations (then due for performance) owed by that Finance
Party to the relevant Obligor,

against any liability of the relevant Obligor to the relevant Finance Party
under the Finance Documents which is due but unpaid.
21.2
Different currencies

A Finance Party may exercise its rights under Clause 21.1 (Set-off rights)
notwithstanding that the amounts concerned may be expressed in different
currencies and each Finance Party is authorized to effect any necessary
conversions at a market rate of exchange selected by it.
22.
NOTICES

22.1
Mode of service

22.1.5
Except as specifically provided otherwise in this Agreement, any notice, demand,
consent, agreement or other communication (a "Notice") to be served under or in
connection with any Finance Document will be in writing and will be made by
letter or by facsimile transmission to the party to be served.

22.1.6
The address and facsimile number of each party to this Agreement for the
purposes of Clause 22.1.1 are:

(i)
the address and facsimile number shown immediately after its name on the
signature pages of this Agreement (in the case of any person who is a party as
at the date of this Agreement);

(ii)
the address and facsimile number notified by that party for this purpose to the
Facility Agent on or before the date it becomes a party to this Agreement (in
the case of any person who becomes a party after the date of this Agreement); or

(iii)
any other address and facsimile number notified by that party for this purpose
to the Facility Agent by not less than five Business Days' notice.

22.1.7
Any Notice to be served by any Obligor on a Finance Party will be effective only
if it is expressly marked for the attention of the department or officer (if
any) specified in conjunction with the relevant address and facsimile number
referred to in Clause 22.1.2.

22.2
Deemed service

22.2.1
Subject to Clause 22.2.2, a Notice will be deemed to be given as follows:

(i)
if by letter, when delivered personally or on actual receipt; and

(ii)
if by facsimile, when delivered.

22.2.2
A Notice given in accordance with Clause 22.2.1 but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

22.3
Language

Any Notice must be in English. All other documents provided under or in
connection with any Finance Document must be:
(i)
in English; or

(ii)
if not in English, accompanied by a certified English translation in which case,
the English translation will prevail unless the document is a constitutional,
statutory or other official document.

23.
CONFIDENTIAL INFORMATION

Subject to Clause 24.8 (Disclosure of information), the parties will keep the
Finance Documents and their subject matter and any matter relating thereto
(including all details relating to the structure and financing of the
Acquisition) confidential, except to the extent that they are required by law or
regulation to disclose the same. Each Finance Party agrees with each Obligor to
hold confidential all information which it acquires under or in connection with
the Finance Documents, except to the extent it is required by law or regulation
to disclose it or it comes into the public domain (otherwise than as a result of
a breach of this Clause 23). A Finance Party may, however, disclose any such
information to its auditors, legal advisers or other professional advisers (the
"Advisers") or its Affiliates for any purpose connected with the Finance
Documents, provided that (i) such Adviser is bound by a legal or professional
duty to secrecy and (ii) the relevant Finance Party procures that its Affiliates
will not disclose such information to any third parties on terms other than
those applicable to the relevant Finance Party pursuant to this Agreement.
24.
CHANGES TO PARTIES

24.1
Assignment by the Obligors

No Obligor may assign or transfer all or any part of its rights, benefits or
obligations under any Finance Document.
24.2
Assignments and transfers by Lenders

24.2.5
A Lender (in this capacity the "Transferor") may, subject to Clause 24.2.2,
assign any of its rights under any Finance Document or transfer by novation any
of its rights and obligations under any Finance Document to another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets (a "Transferee") or sub-participate
(via funded or unfunded sub-participations) any of its obligations under any
Finance Document, provided that:

(i)
the aggregate amount of the Commitments of that Lender subject to that
assignment or transfer is at least EUR 2,500,000, save if the transfer or
assignment is made when an Event of Default is continuing;

(ii)
the Transferee has executed a creditor accession agreement to the Intercreditor
Agreement;

(iii)
in the case of an assignment, it is made in accordance with Clause 24.3
(Assignments by Lenders); and

(iv)
in the case of a transfer, it is made in accordance with Clause 24.4 (Transfers
by Lenders).

24.2.6
The prior written consent of the Parent must be obtained for any transfer or
assignment, provided however that if:

(i)
an Event of Default occurs and is continuing (but only for so long as it is
continuing);

(ii)
the transfer or assignment is made between Lenders or to the benefit of any
Lender's Affiliate (or, in the case of funds, to another fund within the same
investor group under common management with the transferring fund); it being
understood that (a) the Affiliates of Natixis include inter alia (i) BPCE and
any member of Groupe BPCE; (ii) any member of the Banques Populaires group;
(iii) any member of the Caisse d’Epargne group; (iv) Banque Palatine; (v) BRED;
(vi) Crédit Foncier and (vii) their respective affiliates and (b) the Affiliates
of Société Générale include Crédit du Nord and (c) the Affiliates of Crédit
Lyonnais and Caisse Régionale de Crédit Agricole Mutuel de Paris et d’Ile de
France include inter alia (i) Crédit Agricole SA (ii) any member of Groupe
Crédit Agricole (iii) any Caisse Régionale of Crédit Agricole Mutuel and (iv)
Crédit Agricole Corporate & Investment Bank; or

(iii)
the transfer or assignment is made to the benefit of a federal reserve or a
central bank (including European Central Bank) or any state agency or state
owned entity or to domestic or international institution, the purpose of which
is to refinance banks and credit institutions or to provide liquidities to such
banks and financial institutions,

any transfer or assignment of a Lender’s commitments or undertakings can be made
without information, consultation or approval of the Parent or the Borrowers,
and in such cases the Borrowers shall be deemed to have agreed to such transfer
or assignment; it being specified that requirements set forth in this Clause
24.2.2 shall apply with respect to any sub-participation with transfer of voting
rights.
24.2.7
The prior written consent of the Parent (to the extent required pursuant to
paragraph 24.2.2 above) must not be unreasonably withheld or delayed. The Parent
will be deemed to have given its consent five (5) Business Days after the
relevant Lender has requested it in a Transfer Request unless consent is
expressly refused by the Parent within that time. Any Transfer Request shall (i)
be substantially in the form set out in Schedule 10, (ii) mention the delay
required for Parent consent pursuant to this paragraph 24.2.3 and (iii) be
delivered by registered mail (lettre recommandée avec accusé de réception) or by
courier delivery.

24.2.8
The Parent (for itself and as agent for the existing Obligors) will execute or
procure that there are executed such documents and agreements as are necessary
to effect a transfer of rights or obligations to a Transferee under this
Agreement.

24.2.9
The Transferee shall, under its own responsibility and at its own costs, notify
the assignment of rights and the transfers of rights and obligations made in
connection with the assignment or transfer to the Obligors through a bailiff in
accordance with Article 1690 of the French Code Civil.

24.2.10
No transfer or assignment in relation to a Lender’s participation may be
effected to a new lender incorporated or acting through a Lending Office
situated in a Non-Cooperative Jurisdiction or carrying out any of its
obligations under this Agreement through an account opened in a Non-Cooperative
Jurisdiction.

24.2.11
If:

(i)
a Lender assigns or transfers any rights or obligations under the Finance
Documents or changes its Lending Office; and

(ii)
as a result of circumstances existing at the date of the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the Transferee
or Lender acting through its new Lending Office under Clause 13.1 (Increased
Costs),

then the Transferee acting through its new Lending Office is only entitled to
receive payment under that Clause to the same extent as the Transferor or Lender
acting thorough its previous Lending Office would have been if the assignment,
transfer or change had not occurred. This paragraph 24.2.7 shall not apply in
respect of an assignment or transfer made in the ordinary course of the primary
syndication of the Facilities.
24.2.12
The Facility Agent shall provide a list of the Lenders in respect of the
Facilities on request by the Parent, not exceeding once a year.

24.3
Assignments by Lenders

24.3.10
If any Lender wishes to assign all or any of its rights and benefits under the
Finance Documents, the relevant Transferee shall deliver a notice to the
Facility Agent confirming to the Facility Agent (on behalf of the other parties
to the Finance Documents (other than the Transferor and the Transferee)) that it
shall be under the same obligations towards each of them as it would have been
under if it had been an original party to the Finance Documents as a Lender.

24.3.11
Upon delivery of a notice under Clause 24.3.1, the relevant Transferee shall
(subject to Clause 24.2 (Assignments and transfers by Lenders) become a party to
the Finance Documents as a Lender.

24.4
Transfers by Lenders

24.4.9
A Transferor may, subject to Clause 24.2 (Assignments and transfers by Lenders),
transfer all or any of its rights and obligations under the Finance Documents to
a Transferee by means of a transfer effected by the Facility Agent executing
(subject to Clause 24.4.2 below) a Transfer Certificate which has been duly
completed and signed by both the Transferee and the Transferor.

24.4.10
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Transferee and the Transferor once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such Transferor.

24.4.11
On the later of (A) the date specified in the Transfer Certificate as being the
date on or as from which the transfer under this Clause 24.4 is to take effect
and (B) the date on which the Facility Agent executes the Transfer Certificate,
to the extent that, in the Transfer Certificate, the Transferor seeks to
transfer its right and obligations under the Finance Documents:

(i)
the Transferor and the other parties to the relevant Finance Documents (the
"Existing Parties") will be released from their obligations to each other under
those Finance Documents (the "Discharged Obligations");

(ii)
the Transferee and the Existing Parties will assume obligations towards each
other which differ from the Discharged Obligations only insofar as they are owed
to or assumed by the Transferee instead of the Transferor;

(iii)
the rights of the Transferor and the Existing Parties against each other under
those Finance Documents (the "Discharged Rights") will be cancelled;

(iv)
the Transferee and the Existing Parties will acquire rights against each other
which differ from the Discharged Rights only insofar as they are exercisable by
or against the Transferee instead of the Transferor; and

(v)
the Transferee will become a party to this Agreement as a Lender in relation to
the relevant Facility.

24.4.12
Each of the parties to this Agreement (other than the relevant Transferor and
the relevant Transferee) irrevocably authorizes the Facility Agent to execute on
its behalf any Transfer Certificate which has been duly completed in accordance
with this Clause 24.4 and executed by each of the Transferor and the Transferee.

24.4.13
The Facility Agent will notify the other parties to this Agreement of the
receipt and execution by it on their behalf of any Transfer Certificate as soon
as reasonably practicable following execution.

24.4.14
For the purposes of article 1278 of the French Civil Code, each party to this
Agreement agrees that upon any transfer under this Clause 24.4 (Transfers by
Lenders), the guarantees and Security Interests created under any of Finance
Documents shall be preserved for the benefit of all Finance Parties including
the Transferee.

24.5
Fee

On the date on which any transfer takes effect in accordance with this Clause
24, the Transferee will pay to the Facility Agent for its own account a transfer
fee of EUR 2,500 (VAT not included).
24.6
No continuing liability

Nothing in any Finance Document will oblige a Transferor to, or cause a
Transferor to be liable to:
(i)
accept a re-assignment or re-transfer from a Transferee of any of the rights or
obligations assigned, transferred or novated under this Clause 24; or

(ii)
support any losses incurred by a Transferee by reason of the non-performance by
any Obligor of its obligations under any Finance Document.

24.7
Benefit of agreement

This Agreement will be binding on, and enure for the benefit of, each Party to
it and its or any subsequent successors or assigns.
24.8
Disclosure of information

Each Lender may disclose to a proposed assignee or transferee or any
sub-participant, risk participant or other participant proposing to enter or
having entered into a contract with that Lender regarding the Finance Documents
any information in the possession of that Lender relating to any Group Company
provided that, (i) prior to disclosing any information in accordance with this
Clause 24.8, a Lender will obtain from any potential assignee, transferee (other
than an Affiliate) a confidentiality undertaking, in substantially the same form
as given by each Lender under Clause 23 and (ii) an Affiliate may not disclose
any such information to any third parties on terms other than those applicable
to the relevant Finance Party pursuant to this Agreement.
24.9
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 24.2
(Assignments and transfers by Lenders), each Lender may without consulting with
or obtaining consent from any Obligor, at any time charge, assign or otherwise
create Security Interest in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation:
(i)
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

(ii)
in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

except that no such charge, assignment or Security Interest shall:
(a)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
Interest for the Lender as a party to any of the Finance Documents; or

(b)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

25.
LENDERS' DECISIONS

25.1
Procedures

(i)
Subject to Clauses 25.2 (Exceptions) and 25.3 (Express provisions), any
provision of any Finance Document may be amended or waived (each a
"Modification") with the agreement of the Majority Lenders and the Parent. A
Modification so agreed may be effected by the Facility Agent executing any
documents which may be required for that purpose on behalf of itself and all the
other Finance Parties and the Parent executing those documents on behalf of
itself and all the other Obligors.

(ii)
The Facility Agent will as soon as practicable after any Modification is made in
accordance with Clause 25.1(i) notify the other parties to the Finance
Documents. Any such Modification will take effect from the date on which that
notification is given (or any later date which the Facility Agent may specify in
that notification) and will be binding on all parties to the Finance Documents.

25.2
Exceptions

The following matters will require the unanimous agreement of all of the
Lenders:
(i)
any increase in the Commitment of any Lender;

(ii)
save as otherwise provided in Clause 6.6 (Margin adjustment), any reduction of
the Margin;

(iii)
any extension of any Availability Period, any Maturity Date, any Repayment Date,
the Final Repayment Date or any other date for payment of any amount due, owing
or payable to any Lender under any Finance Document (other than in relation to
any voluntary or partial mandatory prepayment provisions);

(iv)
any amendment, change or waiver to Clause 10.4 (Sale, Change of Control and
Listing);

(v)
any release of security or guarantees other than as a result of or to allow a
transaction permitted under or pursuant to the Finance Documents;

(vi)
any reduction of the amount of any payment of principal, interest, fee, breakage
costs or commission payable by any Obligor under any Finance Document;

(vii)
any provision which expressly requires the consent of all Lenders; or

(viii)
any amendment of the definition of "Majority Lenders" in Clause 1.1
(Definitions) or any amendment of Clause 3.3 (Rights and obligations of Finance
Parties), Clause 20 (PRO RATA PAYMENTS), Clause 24 (CHANGES TO PARTIES) or this
Clause 25.

25.3
Express provisions

Any consent or other matter which, by the express terms of any Finance Document,
is to be given by all the Lenders or the Majority Lenders will not be effective
unless all the Lenders or the Majority Lenders as the case may be have agreed to
it but, subject to the agreement of all the Lenders or the Majority Lenders as
the case may be having been obtained, may be given by the Facility Agent on
behalf of all the Lenders.
25.4
Excluded Commitments

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document within two (2)
Business Days of that request being made (unless the Parent and the Facility
Agent agree to a longer time period in relation to any request):
(i)
its Revolving Commitment(s) shall not be included for the purpose of calculating
the Total Commitments under the Revolving Facility when ascertaining whether any
relevant percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments has been obtained to approve that request; and

(ii)
its status as a Revolving Lender shall be disregarded for the purpose of
ascertaining whether the agreement of the Revolving Lenders has been obtained to
approve that request.

25.5
Replacement of Lenders

25.5.1
Non Consenting Lender

(i)
If Lenders representing at least 90% of the Total Commitments under the
Facilities have consented to an amendment or waiver which requires unanimous
consent, any bank, financial institution or fund nominated by the Parent which
is not a Sponsor Affiliate or a Group Company and is acceptable to the Facility
Agent shall have the right but not the obligation to purchase at par the
participation of any non-consenting Lender (a "Non-Consenting Lender") in the
outstanding Advances, and/or, with the consent of at least 90% of the Lenders
(by commitments) (unless the prepayment is funded by new Permitted Equity
Injection in which case it will not be subject to any approval from the
Lenders), the Parent shall have the right to prepay the participation of a
Non-Consenting Lender in the outstanding Advances, in each case including all
accrued interest and fees, costs (including breakage costs) or expenses and
other amounts payable to that Lender hereunder. In the event such Non-Consenting
Lender is also a Hedging Lender, upon request of such Non-Consenting Lender, the
Parent undertakes to make its best effort to transfer or novate the Hedging
Agreement of such Non-Consenting Lender provided however that such transfer or
novation must not result in the Parent bearing any direct or indirect cost, fee
or any other amount in connection therewith (including any increase of (i) the
interest rate and/or (ii) the costs, under any new Hedging Agreement to be
entered into, as the case may be).

(ii)
The participation of any Non-Consenting Lender shall not be included in the
calculation of Total Commitments if, within ten (10) Business Days of the
Parent’s request, the Non-Consenting Lender has not signed an agreement (which
would be legally binding when signed by the Non-Consenting Lender) to transfer
its commitment and outstanding to another person eligible to become a Lender (to
the extent that a transferee willing to purchase the Non Consenting Lender’s
participation has been found).

(iii)
The reference to this Clause 25.5.1 shall be reminded in each amendment or
waiver request made by the Parent or any of the Borrowers, provided however that
should such Clause not be so reminded, unanimous consent shall continue to be
applicable to any amendment or waiver request and for the avoidance of doubt, no
Event of Default shall occur as a result of such omission.

25.5.2
Non-Cooperative Jurisdiction

If at any time any amount payable to any Lender by a Borrower hereunder is not,
or will not be (when the relevant corporate income tax is calculated) treated as
a deductible charge or expense for French tax purposes for that Borrower by
reason of that amount being (i) paid or accrued to a Lender incorporated,
domiciled, established or acting through a Lending Office situated in a
Non-Cooperative Jurisdiction, or (ii) paid to an account opened in the name of
or for the benefit of that Lender in a financial institution situated in a
Non-Cooperative Jurisdiction, then:
(i)
that Lender shall have the option (but not the obligation) to change the Lending
Office in which it is incorporated, domiciled, established or acting through to
a jurisdiction other than a Non-Cooperative Jurisdiction, or (as the case may
be) to provide for payment to an account in a financial institution located in a
jurisdiction other than a Non-Cooperative Jurisdiction; and

(ii)
in the event the relevant Lender does not choose any of the options mentioned in
the preceding paragraph, then (a) the Parent may prepay that Lender's
participation in all the Advances under the terms and conditions of Clause 10.2
(Right of cancellation and repayment in relation to a single Lender) or (b) the
Parent may, on thirty (30) Business Days' prior notice to the Facility Agent and
that Lender, replace that Lender by causing it to (and that Lender shall)
transfer all of its rights and obligations to a Lender or other person selected
by the Parent and acceptable to the Facility Agent (acting reasonably).

25.6
Disenfranchisement of Defaulting Lenders

25.6.1
For so long as a Defaulting Lender has any Available Commitment under the
Revolving Facility, in ascertaining:

(i)
the Majority Lenders; or

(ii)
whether (a) any given percentage (including, for the avoidance of doubt,
unanimity) of the Total Commitments under the Revolving Facility; or (b) the
agreement of the Revolving Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote of Revolving Lenders under the Finance Documents, that Defaulting
Lender's Commitments under the Revolving Facility will be reduced by the amount
of its Available Commitments under the Revolving Facility and, to the extent
that that reduction results in that Defaulting Lender's Total Commitments being
zero, that Defaulting Lender shall be deemed not to be a Revolving Lender for
the purposes of paragraphs (i) and (ii) above.
25.6.2
For the purposes of this Clause ‎25.6, the Facility Agent may assume that the
following Revolving Lenders are Defaulting Lenders:

(i)
any Revolving Lender which has notified the Facility Agent that it has become a
Defaulting Lender;

(ii)
any Revolving Lender in relation to which it is aware that any of the events or
circumstances referred to in the definition of "Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Revolving Lender
concerned (together with any supporting evidence reasonably requested by the
Facility Agent) or the Facility Agent is otherwise aware that the Revolving
Lender has ceased to be a Defaulting Lender.
25.7
Replacement of a Defaulting Lender

25.7.1
The Parent may, at any time a Revolving Lender has become and continues to be a
Defaulting Lender, by giving five (5) Business Days' prior written notice to the
Facility Agent and such Revolving Lender:

(i)
require such Revolving Lender to (and, to the extent permitted by law, such
Lender shall) transfer pursuant to Clause ‎24.2 (Assignments and transfers by
Lenders) all (and not part only) of the undrawn Revolving Commitment of that
Lender; or

(ii)
require such Revolving Lender to (and, to the extent permitted by law, such
Lender shall) transfer pursuant to Clause ‎24.2 (Assignments and transfers by
Lenders) all (and not part only) of its rights and obligations in respect of the
Revolving Facility,

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent, which confirms its willingness to
assume and does assume all the obligations, or all the relevant obligations, of
the transferring Revolving Lender in accordance with Clause ‎24.2 (Assignments
and transfers by Lenders).
25.7.2
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause ‎25.7 shall be subject to the following conditions:

(i)
the Parent shall have no right to replace the Facility Agent or Security Agent;

(ii)
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Parent to find a Replacement Lender;

(iii)
the transfer must take place no later than sixty (60) days after the notice
referred to in paragraph 25.7.1 above;

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents; and

(v)
the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph 25.7.1 above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

25.7.3
The Defaulting Lender shall perform the checks described in paragraph 25.7.2(v)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph 25.7.1 above and shall notify the Facility Agent and the Parent
when it is satisfied that it has complied with those checks.

26.
INDEMNITIES

26.1
General indemnity and breakage costs

The Parent will indemnify each Finance Party on demand against any loss
(including loss of profit) which it incurs as a result of:
(i)
the occurrence of any Event of Default;

(ii)
any failure by an Obligor to pay any amount due under a Finance Document on its
due date;

(iii)
any Drawing not being made for any reason (other than as a result of a default
by a Finance Party) on the Drawdown Date specified in the relevant Drawdown
Request; or

(iv)
any Advance or overdue amount under a Finance Document being repaid or prepaid
otherwise than on the last day of an Interest Period relating to that Advance or
overdue amount,

in each case upon production of duly documented evidence.
26.2
Currency indemnity

Without prejudice to Clause 26.1 (General indemnity and breakage costs), if:
(i)
any amount payable by any Obligor under or in connection with any Finance
Document is received by any Finance Party (or by an Agent on behalf of any
Finance Party) in a currency (the "Payment Currency") other than that agreed in
the relevant Finance Document (the "Agreed Currency"), whether as a result of
any judgement or order, the enforcement of any judgement or order, the
liquidation of the relevant Obligor or otherwise, and the amount produced by
converting the Payment Currency so received into the Agreed Currency is less
than the relevant amount of the Agreed Currency; or

(ii)
any amount payable by any Obligor under or in connection with any Finance
Document has to be converted from the Agreed Currency into another currency for
the purpose of (i) making or filing a claim or proof against any Obligor, (ii)
obtaining an order or judgement in any court or other tribunal or (iii)
enforcing any order or judgement given or made in relation to any Finance
Document,

then that Obligor will, as an independent obligation, on demand indemnify the
relevant Finance Party for the deficiency and any loss sustained as a result,
upon production of duly documented evidence. Any conversion required will be
made at the prevailing rate of exchange on the date and in the market determined
by the relevant Finance Party as being most appropriate for the conversion. That
Obligor will also pay the costs of the conversion.
26.3
Waiver

The Parent waives any right it may have in any jurisdiction to pay any amount
under any Finance Document in a currency other than that in which it is
expressed to be payable in that Finance Document.
27.
MISCELLANEOUS

27.1
Certificates conclusive

Save as expressly provided otherwise in any Finance Document, a certificate,
determination, notification or opinion of any Finance Party stipulated for in
any Finance Document or as to any rate of interest or any other amount payable
under any Finance Document will be conclusive and binding on each Obligor,
except in the case of manifest error.
27.2
No implied waivers

No failure or delay by any Finance Party in exercising any right, power or
privilege under any Finance Document will operate as a waiver of that right,
power or privilege, nor will any single or partial exercise of any right, power
or privilege preclude any other or further exercise of that right, power or
privilege, or the exercise of any other right, power or privilege.
The rights and remedies provided in the Finance Documents are cumulative and not
exclusive of any rights and remedies provided by law and all those rights and
remedies will, except where expressly provided otherwise in any Finance
Document, be available to the Finance Parties severally and any Finance Party
shall be entitled to commence proceedings in connection with those rights and
remedies in its own name.
A waiver given or other consent granted by any Finance Party under any Finance
Document will be effective only if given in writing and then only in the
instance and for the purpose for which it is given.
27.3
Invalidity of any provision

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired in
any way.
27.4
Exclusion of current accounts

The operations resulting from the Agreement are excluded from any current
accounts which the Borrowers have or may have in the books of a Finance Party.
The accounts held by a Finance Party in order to record all the operations
performed pursuant to the Agreement will only be accounting instruments and
shall not create any of the legal effects relative to current accounts ("comptes
courants").
28.
CONFIDENTIALITY OF FUNDING RATES

28.1
Confidentiality and disclosure

28.1.1
The Facility Agent and each Obligor agree to keep each Funding Rate confidential
and not to disclose it to anyone, save to the extent permitted by paragraphs
‎28.1.2 and 28.1.3 below.

28.1.2
The Facility Agent may disclose:

(i)
any Funding Rate to the relevant Borrower; and

(ii)
any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Facility Agent and the relevant Lender.

28.1.3
The Facility Agent may disclose any Funding Rate, and each Obligor may disclose
any Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (i) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Facility Agent or the
relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances;

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Facility Agent or the relevant Obligor, as the
case may be, it is not practicable to do so in the circumstances; and

(iv)
any person with the consent of the relevant Lender.

28.2
Related obligations

28.2.3
The Facility Agent and each Obligor acknowledge that each Funding Rate is or may
be price-sensitive information and that its use may be regulated or prohibited
by applicable legislation including securities law relating to insider dealing
and market abuse and the Facility Agent and each Obligor undertake not to use
any Funding Rate for any unlawful purpose.

28.2.4
The Facility Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender:

(i)
of the circumstances of any disclosure made pursuant to paragraph 28.1.3 (ii)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause ‎43.

28.3
No Event of Default

No Event of Default will occur by reason only of an Obligor's failure to comply
with this Clause ‎28.
29.
GOVERNING LAW AND SUBMISSION TO JURISDICTION

29.1
Governing law

This Agreement (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Agreement) shall be
governed by, and construed in accordance with, French law.
29.2
Submission to jurisdiction

The Tribunal de Commerce de Paris has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out or in connection with this Agreement).
29.3
Election of domicile

For the benefit of each Finance Party, each Obligor (other than the Parent)
irrevocably elects domicile with the Parent for the purposes of the Finance
Documents.





43

--------------------------------------------------------------------------------



SCHEDULE 1
Original Lenders
 
Amount (€)
Lending Office
 
Term Facility
RCF
 
Barclays Bank PLC
 
 
Barclays Bank PLC
BNP Paribas
 
 
BNP Paribas
LCL
 
 
Crédit Lyonnais
CADIF
 
 
CADIF 26 Quai de la Rapé, 75012 Paris
HSBC France
 
 
HSBC France
ING Bank N.V. (acting through its French Branch)
 
 
ING Bank France GLP Execution Immeuble Lumière 40 Avenue des Terroirs de France
TSA n°41264 75564 Paris Cedex 12
Natixis
 
 
Natixis 30, avenue Pierre Mendès-France 75013 Paris
Société Générale
 
 
Société Générale
Total
600 000 000
60 000 000
 





SCHEDULE 2
Security Documents
1.
TO BE GRANTED BY THE PARENT

Each of the following documents executed by the Parent in favour of the Finance
Parties in guarantee of the Obligors’ obligations to the Finance Parties under
the Finance Documents (provided that the Dailly assignment(s) shall secure the
Lenders under the Term Facility only), in the agreed form:
(A)
on the closing Date:

(i)
French law pledge over the financial securities account (nantissement de compte
de titres financiers) it holds in AGZ Holding in which will be credited 65% of
the share capital and voting rights of AGZ Holding;


44

--------------------------------------------------------------------------------



(ii)
a French law pledge over the financial securities account (nantissement de
compte de titres financiers) it holds in Antargaz in which will be credited, at
Closing Date, 1 share of Antargaz;

(iii)
a French law pledge over the financial securities account (nantissement de
compte de titres financiers) it holds in TotalGaz in which will be credited 100%
of the share capital and voting rights of TotalGaz;

(iv)
a French law pledge or Dailly assignment over intragroup loan receivables held
by the Parent;

(v)
a Dailly assignment of the claims held by the Parent against the Vendor pursuant
to the Acquisition Documents; and

(B)
only to the extent the Permitted Merger of AGZ Holding into the Parent is
completed and on said date, a Belgian law pledge over the financial securities
account (nantissement de compte de titres financiers) it holds in Antargaz
Belgium in which will be credited 65% of the share capital and voting rights of
Antargaz Belgium.

2.
TO BE GRANTED BY AGZ HOLDING

Each of the following documents executed by AGZ Holding (acting as Security
Grantor) in favour of the relevant Finance Parties in guarantee of Antargaz’s
obligations to the Finance Parties under the Finance Documents, in the agreed
form
(i)
a French law pledge over the financial securities account (nantissement de
compte de titres financiers) it held in Antargaz in which will be credited 100%
of the share capital and voting rights of Antargaz (less 1 share hold by the
Parent).

(ii)
a French law pledge over intragroup loan receivables held by AGZ Holding.

3.
TO BE GRANTED BY ANTARGAZ

Each of the following documents executed by Antargaz in favour of the relevant
Finance Parties in guarantee of its obligations to the Finance Parties under the
Finance Documents in the agreed form:
(i)
a French law pledge over intragroup loan receivables held by Antargaz; and

(ii)
a French law general assignment (cession) of all Receivables of Antargaz by way
of security (pursuant to the Loi Dailly) (for an amount at least equal to the
lesser of (i) Antargaz's Receivables representing not less than 120% of the
drawn portion of the Total Commitments in relation to the Revolving Facility and
(ii) all Antargaz's Receivables).



4.
TO BE GRANTED BY TOTALGAZ

Each of the following documents executed by TotalGaz in favour of the relevant
Finance Parties in guarantee of its obligations to the Finance Parties under the
Finance Documents in the agreed form:
(i)
a French law pledge over intragroup loan receivables held by TotalGaz; and


45

--------------------------------------------------------------------------------



(ii)
a French law general assignment (cession) of all Receivables of TotalGaz by way
of security (pursuant to the Loi Dailly) (for an amount at least equal to the
lesser of (i) TotalGaz's Receivables representing not less than 120% of the
drawn portion of the Total Commitments in relation to the Revolving Facility and
(ii) all TotalGaz's Receivables).



SCHEDULE 3
Conditions Precedent


Part I - Conditions Precedent on the Signing Date


All the conditions precedent listed below will have to be in form and substance
satisfactory to the Mandated Lead Arrangers, Underwriters and Bookrunners.


1.
Corporate Documents

For each of the Parent, AGZ Holding, Antargaz and TotalGaz, an original or a
certified copy (by the legal representative of the Parent) of (i) its by-laws,
(ii) its certificate of incorporation (extrait K-bis), (iii) a solvency
certificate (recherche négative de procédure collective) and (iv) a security
interest search (état des privilèges et de l’endettement) (each dated no more
than 15 days).
2.
Corporate Resolutions

For UGI France, an original or a certified copy (by the legal representative of
the relevant entity) of all necessary corporate resolutions (if any) approving
the execution, delivery and performance of each of the documents to which it is
a party on the Signing Date.
3.
Authorized signatories and PoA

An updated list of authorized signatories of the Finance Documents and the
Drawing Request, together with their specimen signature and their power of
attorney (if any).
4.
Certificate

A certificate from the Parent confirming that there is no Default or Event of
Default at Signing Date.
5.
Financial Information:

(i)
The Approved Projections of the Group executed by the legal representative of
the Parent;

(ii)
Certified copies of the Original Audited Accounts;

(iii)
Certified copy of AGZ Holding’s current trading over the last month before
Signing Date.

6.
Finance Documents

6.1
The following documents in the agreed form duly executed and delivered by all
parties to them:


46

--------------------------------------------------------------------------------



(i)
the Facilities Agreement;

(ii)
the Effective Global Rate Letter countersigned by the Original Borrower;

(iii)
any Fees Letter to be executed at the Signing Date; and

6.2
Agreed form of the Intercreditor Agreement.

7.
Documents "KYC"

Delivery of satisfactory "Know your customers" checks documents as may be
required by the Finance Parties in order to comply with any anti-money
laundering.
8.
Legal opinions

(i)
An opinion from Freshfields Bruckhaus Deringer as the Group’s counsel relating
to the status, existence, capacity and due authorizations of the Parent in
respect of its execution of the documents to which it is a party at Signing
Date.

(ii)
An opinion from Gide Loyrette Nouel AARPI as the Facility Agent’s counsel
relating to the legality, validity and enforceability of the Finance Documents
executed on the Signing Date.

9.
Cancellation of the existing bridge facility agreement

Evidence that the facility made available to UGI International Enterprises, Inc.
under a senior secured bridge facility agreement dated 17 October 2014 has been
irrevocably and definitely cancelled for the whole amount of the facility.
10.
Acquisition Documents

Certified copies of the Acquisition Documents.
11.
Due diligence reports and Structure Memorandum

Vendor due diligence reports
A copy of each of the following reports in the agreed form:
(i)
KPMG - Financial due diligence report;

(ii)
BCG - Strategy due diligence report;

(iii)
GIDE – Legal & HR red flag due diligence report;

(iv)
FIDAL - Tax due diligence report;

(v)
KPMG – IT due diligence report; and

(vi)
ENVIRON - Environmental due diligence report.

Buyer due diligence reports
A copy of each of the following reports in the agreed form:

47

--------------------------------------------------------------------------------



(i)
STC- Tax due diligence report;

(ii)
PWC- Financial & Pension due diligence report;

(iii)
PWC- Labor due diligence report;

(iv)
WEIL GOTSHAL MANGES- Legal due diligence report; and

(v)
LEFEVRE PA - Environment law due diligence report.

A copy of the Structure Memorandum.
12.
Payment of Fees

Evidence that, upon the Signing Date, all fees and expenses payable under the
Finance Documents at that time are paid in full.
13.
Structure chart

Updated structure chart of UGI France and its Subsidiaries including TotalGaz
and its Subsidiaries showing the holding percentage in each company and executed
by the legal representative of the Parent.
14.
Anti-trust

A memorandum from UGI France specifying the disposals or other remedies
requested from the anti-trust authorities regarding the Acquisition and their
impact on the Approved Projections (the "Anti-Trust Memorandum").
15.
Tax memorandum

A tax memorandum from KPMG detailing the tax reasons pursuant to which it is
preferable from a tax standpoint for the Parent to grant a pledge over the
financial securities account it holds in AGZ Holding only up to 65%.

48

--------------------------------------------------------------------------------



Part II - Conditions Precedent on the Closing Date


All the conditions precedent listed below will have to be in form and substance
satisfactory to the Mandated Lead Arrangers, Underwriters and Bookrunners and
the Senior Mandated Lead Arranger.


Part II-A - In relation to the Certain Funds Advance


1.
Corporate Documents

A certificate from the legal representative of the Parent certifying that the
documents listed in paragraphs 1. and 2. above have not been modified since
delivery of an original or a certified copy (by the legal representative of the
relevant entity) of such documents.
2.
Corporate Resolutions

For each of the Obligors and the Shareholder and, as the case may be, each
company the shares of which shall be pledged under the Finance Documents, an
original or a certified copy (by the legal representative of the relevant
entity) of all necessary corporate resolutions (if any) approving the execution,
delivery and performance of each of the documents to which it is a party on the
Closing Date.
3.
Authorized signatories and PoA

An updated list of authorized signatories of the Finance Documents at Closing
Date and the Drawing Requests, together with their specimen signature and their
power of attorney (if any).
4.
Certificate

A certificate from the Parent confirming that there is no Major Default at
Closing Date.
5.
Finance Documents

The following documents in the agreed form duly executed and delivered by all
parties to them:
(i)
the Intercreditor Agreement;

(ii)
an Accession Deed executed by TotalGaz;

(iii)
a Effective Global Rate Letter countersigned by TotalGaz;

(iv)
the Security Documents to be executed by the Parent;

(v)
the Hedging Agreements.

6.
Anti-trust

(i)
Any document evidencing applicable regulatory or competition clearances and any
other conditions to completion of the Acquisition.

(ii)
A confirmation from UGI France that the disposals and remedies which are
requested from the anti-trust authorities on the Closing Date do not materially
differ from the specifications set out in the Anti-Trust Memorandum.


49

--------------------------------------------------------------------------------



7.
Equity documents

(i)
evidence that the total amount of equity/ quasi equity injected by UGI
International Holdings B.V. is at least equal to EUR 185.000.000 at the Closing
Date;

(ii)
a certified copy of each intercompany loan contemplated under the Structure
Memorandum and in particular the Subordinated Loans.

8.
Acquisition

(i)
All documents materialising the Acquisition and evidence of satisfaction of the
conditions precedent therein (other than as to funding or as otherwise waived by
the vendor);

(ii)
TotalGaz's transfer shares register evidencing the transfer of property of the
TotalGaz shares upon completion of the Acquisition.

9.
Matters related to Security

(i)
All third party consents required by applicable laws and regulations or
statutory provisions (including any shareholders decisions necessary pursuant to
a clause d'agrément set-forth in the by-laws of any member of the Group which
shares are pledged) for the creation of any encumbrance contained in any
Security Document and the following documents to be provided for the perfection
of the securities account pledges under the Security Documents: the statements
of pledge (déclaration de nantissement), the certificates of confirmation of
pledges in relation to both the relevant financial securities accounts and the
related pledged bank accounts, the registre de mouvements de titres showing the
registration of the pledge according to a déclaration de nantissement; and

(ii)
the shareholder register (registre de mouvements de titres) and shareholder's
individual accounts (comptes individuels d'actionnaires) relating to each member
of the Group whose shares or other securities are pledged on the Closing Date
under the Security Documents, showing on each relevant securities account opened
in the names of the relevant pledgors, the registration of the securities
account pledges according to the related déclaration de nantissement.

10.
Payment of Fees

Evidence satisfactory to the Facility Agent that, upon the Closing Date, all
fees payable in accordance with the Fees Letters will be paid in full.
11.
Legal opinions

(i)
An opinion from Freshfields Bruckhaus Deringer as the Group’s counsel relating
to the status, existence, capacity and due authorizations of the Obligors in
respect of their execution of the documents to which they are a party at Closing
Date.

(ii)
An opinion from the Dutch legal advisor of the Shareholder relating to the
status, existence, capacity and due authorizations of the Shareholder in respect
of its execution of the documents to which it is a party at Closing Date, if any
(which shall pronounce on the competence of the French court and on the absence
of contrariety at the dispositions of Dutch law).


50

--------------------------------------------------------------------------------



(iii)
Opinion from Gide Loyrette Nouel AARPI as the Facility Agent’s counsel relating
to the legality, validity and enforceability of the Finance Documents executed
on the Closing Date.

12.
KYC

All documents necessary to comply with the finance parties' KYC requirements.
13.
Structure chart

Group structure chart post-Acquisition showing the holding percentage in each
company and executed by the legal representative of the Parent.
14.
Existing financial indebtedness

List of existing financial indebtedness of the Group not to be refinanced at
Closing Date, executed by the legal representative of the Parent certifying that
said list is true, correct and complete.
15.
Existing security

List of existing Security Interest of the Group at Closing Date (including the
Security Interest granted by the members of the Target Group) executed by the
legal representative of the Parent certifying that said list is true, correct
and complete.
16.
Guarantees

List of existing guarantees of the Group at Closing Date executed by the legal
representative of the Parent certifying that said list is true, correct and
complete.
17.
Material Subsidiaries

List of Material Subsidiaries at Closing Date.
18.
Funds Flow

Delivery of a satisfactory funds flow in the agreed form duly executed by the
legal representative of the Parent and evidencing the payments to be made before
or on the completion of the Closing Date in relation notably to the Acquisition
and the Refinancing.
19.
Reliance Letters

In relation to each Report (except with respect to the strategy vendor due
diligence report prepared by BCG) and on a best effort basis in relation to the
tax vendor due diligence report prepared by Fidal and the environmental vendor
due diligence report prepared by Environ, an original of a reliance letter
providing the Reliance Parties with reliance rights customarily obtained in
euro-market leveraged transactions.

51

--------------------------------------------------------------------------------





Part II-B - In relation to the Advance made to finance the Refinancing
1.
Finance Documents

The following documents in the agreed form duly executed and delivered by all
parties to them:
(i)
an Accession Deed executed by Antargaz;

(ii)
an Accession Deed executed by AGZ Holding;

(iii)
a Effective Global Rate Letter countersigned by Antargaz;

(iv)
the Security Documents to be granted by AGZ Holding and Antargaz, as listed in
Schedule 2 (Security Documents).

2.
Matters related to Security

(i)
All third party consents required by applicable laws and regulations or
statutory provisions (including any shareholders decisions necessary pursuant to
a clause d'agrément set-forth in the by-laws of any member of the Group which
shares are pledged) for the creation of any encumbrance contained in any
Security Document and the following documents to be provided for the perfection
of the securities account pledges under the Security Documents: the statements
of pledge (déclaration de nantissement), the certificates of confirmation of
pledges in relation to both the relevant financial securities accounts and the
related pledged bank accounts, the registre de mouvements de titres showing the
registration of the pledge according to a déclaration de nantissement; and

(ii)
the shareholder register (registre de mouvements de titres) and shareholder's
individual accounts (comptes individuels d'actionnaires) relating to each member
of the Group whose shares or other securities are pledged on the Closing Date
under the Security Documents, showing on each relevant securities account opened
in the names of the relevant pledgors, the registration of the securities
account pledges according to the related déclaration de nantissement.

3.
Existing Indebtedness

Evidence that (i) the Existing Indebtedness will be discharged in full, (ii) all
existing security interests in connection with the Existing Indebtedness have
been or will be released immediately after the Refinancing and (iii) the undrawn
amount of the revolving facilities under the Existing Indebtedness will be
cancelled in full.
4.
Certificate

A certificate from the Parent confirming that there is no Default at Closing
Date.

52

--------------------------------------------------------------------------------



Part III - Conditions Precedent to any Drawing under the Revolving Facility


All the conditions precedent listed below will have to be in form and substance
satisfactory to the Facility Agent.
1.
Finance Document

In relation to the first Drawing under the Revolving Facility to be made by
TotalGaz only, the following documents in the agreed form duly executed and
delivered by all parties to them:
(i)
the Security Documents to be granted by TotalGaz, as listed in Schedule 2
(Security Documents).

2.
Security Documents

Assignment of commercial receivables by each Borrower under the Revolving
Facility (each for an amount at least equal to the lesser of (i) its commercial
receivables representing not less than 120% of the total outstanding Revolving
Advances it made and (ii) all its commercial Receivables).
3.
Default

(i)    No Event of Default or Potential Event of Default has occurred and is
continuing or would occur as a result of the proposed advance being made (in
case of Revolving Advances which are not Rollover Advances).
(ii)    No Event of Default in case of a Rollover Advance.



SCHEDULE 4
Drawdown Request - Advances




To:        [__________] as Facility Agent


Attention:    [__________]


From:        [Parent]


Date:        [__________]




Dear Sirs,


Re: Facilities Agreement dated 30 April 2015 (the "Facilities Agreement")


We request a Drawing of the [Term/ Revolving] Facility as follows:


(a)    Amount:            [__________]
(b)    Currency            EUR
(c)    Drawdown Date:        [__________]
(d)    Interest Period:            [__________]

53

--------------------------------------------------------------------------------



(e)    Payment should be made to:    [__________]
(f)    The Borrower is:        [__________]


We confirm that:
(i)
the representations and warranties made in Clause 16 (Representations and
Warranties) of the Facilities Agreement stipulated as being made or repeated on
the date of this Drawdown Request are true and accurate as if made in relation
to the facts and circumstances existing on that date;

(ii)
each Obligor is in full compliance with its undertakings contained in Clause 17
(Undertakings) of the Facilities Agreement; and

(iii)
no Default has occurred and is continuing or will occur as a result of the
proposed Advance being made.

Terms defined in the Facilities Agreement have the same meanings when used in
this request.




...........................
[Authorised Signatory]
for and on behalf of
[Borrower/Parent]


SCHEDULE 5
Transfer Certificate


To:    Natixis as Facility Agent
for and on behalf of the Obligors and the Finance Parties
(each as defined in the Facilities Agreement referred to below).


This transfer certificate (this "Certificate") relates to a facilities agreement
dated 30 April 2015 between, UGI France, Antargaz, the banks and financial
institutions named in that agreement as lenders and Natixis as Facility Agent
and Security Agent (as from time to time amended, the "Facilities Agreement").
Terms defined in the Facilities Agreement shall, unless otherwise defined in
this Certificate, have the same meanings when used in this Certificate.
1.
TRANSFEROR CONFIRMATION AND REQUEST

[name of Transferor] (the "Transferor") by its execution of this Certificate:
(a)
in consideration for the payment to it by the Transferee of an amount equal to
EUR [=], requests [name of Transferee] (the "Transferee") to accept and procure,
in accordance with Clause 24.4 (Transfers by Lenders), the transfer to the
Transferee of the portion of the Transferor's Commitment and participation in
the Facilities (and in the Advances made by it) as specified in schedule 1 to
this Certificate (the "Transfer Rights") by counter-signing this Certificate and
delivering it to the Facility Agent at its address for notices under the
Facilities Agreement, so as to take effect on the date specified in schedule 2
to this Certificate (the "Transfer Date"); and


54

--------------------------------------------------------------------------------



(b)
confirms that the details which appear in schedule 1 to this Certificate
accurately record the amount of the Transferor's Commitments and the principal
amount of the Transfer Rights at the date of this Certificate.

The Transferee confirms, for the benefit of the Facility Agent and the
Transferor Lender and without liability to the Borrowers, that it is:
(i)
[not a Qualifying Lender]

(ii)
[a Qualifying Lender (other than a Treaty Lender)]

(iii)
[a Treaty Lender]

and that (i) it is not incorporated, domiciled, established or acting through a
Lending Office situated in a Non-Cooperative Jurisdiction and (ii) will not
receive any payment in a Non-Cooperative Jurisdiction
2.
TRANSFEREE REQUEST

The Transferee, by its execution of this Certificate, requests each Obligor and
each Finance Party to accept this Certificate as being delivered under and for
the purposes of Clause 24.4 (Transfers by Lenders), so as to take effect in
accordance with the terms of that clause on the Transfer Date.
The Transferee, by executing this Certificate, irrevocably appoints [=] as
Facility Agent and Security Agent, to act as its agents under and in connection
with the Finance Documents
3.
TRANSFER FEE

The Transferee shall pay to the Facility Agent for the Facility Agent's own
account a transfer fee of EUR 2,500 (VAT not included) as specified in Clause
24.5 (Fee).
4.
TRANSFEREE REPRESENTATIONS

The Transferee:
(a)
confirms that it has received from the Transferor a copy of the Finance
Documents, together with all other documents and information which it has
requested in connection with the Finance Documents;

(b)
confirms that it has not relied, and will not after the date of this Certificate
rely, on the Transferor or any other Finance Party to check or enquire on its
behalf into the legality, validity, effectiveness, adequacy, accuracy or
completeness of any of those documents or that information;

(c)
agrees that it has not relied, and will not after the date of this Certificate
rely, on the Transferor or any other Finance Party to assess or keep under
review on its behalf the financial condition, creditworthiness, condition,
affairs, status or nature of the Parent or any other party to the Facilities
Agreement;

(d)
represents and warrants to the Transferor and each other Finance Party that it
has the power to become a party to the Facilities Agreement as a Lender on the
terms set out in the Facilities Agreement and this Certificate and has taken all
necessary steps to authorise execution and delivery of this Certificate;


55

--------------------------------------------------------------------------------



(e)
acknowledges the limitations on the Transferor's obligations set out in Clause
24.6 (No continuing liability); and

(f)
agrees that if any Transfer Rights are rescheduled or renegotiated, the
Transferee and not the Transferor will be subject to the rescheduled or
renegotiated terms.

5.
TRANSFEREE COVENANTS

The Transferee undertakes with the Transferor and each other party to the
Facilities Agreement that it will perform in accordance with its terms all those
obligations which, by the terms of the Facilities Agreement, will be assumed by
it following delivery of this Certificate to the Facility Agent.
6.
EXCLUSION OF TRANSFEROR'S LIABILITIES

Neither the Transferor nor any other Finance Party makes any representation or
warranty nor assumes any responsibility in relation to the legality, validity,
effectiveness, adequacy or enforceability of the Finance Documents and assumes
no responsibility for the financial condition of the Parent or any other party
to the Finance Documents or for the performance and observance by the Parent or
any other Obligor of any of its obligations under the Finance Documents and all
of those conditions and warranties, whether express or implied by law or
otherwise, are hereby excluded.
7.
SUBSTITUTION AND ASSUMPTION

On execution of this Certificate by the Facility Agent (on behalf of the
Transferor and the Transferee), the Transferee will become a party to the
Facilities Agreement on and with effect from the Transfer Date in substitution
for the Transferor in relation to those rights and obligations which, by the
terms of the Facilities Agreement and this Certificate, are assumed by the
Transferee. A copy of this Certificate shall be notified (at the initiative and
cost of the Transferee) to each Obligor through a French huissier and the
Transferee shall benefit from all of the Transferor's rights under the Security
Documents with respect to the Transfer Rights.
For the purposes of article 1278 of the French Civil Code, the guarantees and
Security Interests created under any of Finance Documents shall be preserved for
the benefit of all Finance Parties including the Transferee.
8.
LAW

This Certificate (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Certificate) shall be
governed by and construed in accordance with French law.
IN WITNESS of which the parties to this Certificate have duly executed this
Certificate on the date which appears at the end of this Certificate.



56

--------------------------------------------------------------------------------



Schedule 1 to Transfer Certificate




Transferor's existing Term Commitment:
EUR [___]
 
 
Transferor's existing Revolving Commitment:
EUR [___]
 
 
Portion of Transferor's existing [Term Commitment Term Advance] to be
transferred:
EUR [___]
 
 
Portion of Transferor's existing Revolving Commitment to be transferred:
EUR [___]
 
 
 
 
[Participation in Revolving Advance(s) to be transferred :
 
 
Revolving Advance 1:


Participation: EUR [___] Interest Period: [__] months, Maturity Date: 200[_]
Revolving Advance 2:


Participation: EUR [___] Interest Period: [__] months, Maturity Date: 200[_]
[Revolving Advance [__] :]
Participation: EUR [___] Interest Period: [__] months, Maturity Date: 200[_]








57

--------------------------------------------------------------------------------



Schedule 2 to Transfer Certificate
Particulars relating to the Transferee




Transfer Date:
 
Lending Office:
 
Contact Name:
 
Account for Payments:
 
Address for Notices:
 
Telephone:
 
Facsimile:
 


Signatories to Transfer Certificate
 
 
 
 
[Transferor]
[Transferee]
By: ....................
By: ....................
Date: [__________]
Date: [__________]
 
 
 
 
[Facility Agent]
 
By: ....................
 
Date: [__________]
 












58

--------------------------------------------------------------------------------





SCHEDULE 6
Auditors certificate


[Headed notepaper of Auditors]


To:    [__________] as Facility Agent


For and on behalf of the Finance Parties (each as defined in the Facilities
Agreement referred to below)




Dear Sirs,


This certificate (this "Certificate") relates to a facilities agreement dated 30
April 2015 between, UGI France, Antargaz, the banks and financial institutions
named in that agreement as lenders and Natixis as Facility Agent and Security
Agent (as from time to time amended, the "Facilities Agreement"). Terms defined
in the Facilities Agreement shall, unless otherwise defined in this Certificate,
have the same meanings when used in this Certificate.


In accordance with Clause (ii) of the Facilities Agreement, we hereby confirm
that as at the date on which the Annual Accounts for the financial year ended
[__________] were prepared, the Parent was in compliance with the financial
covenants contained in Clause 17.17 (Financial Covenant) of the Facilities
Agreement.


We confirm that:
(i)    as at [__________], Total Net Debt was [__________];
(ii)    for the Financial Year ended [__________], EBITDA was [__________].
Therefore, as at [__________], the ratio of Total Net Debt to EBITDA was
[__________].




..................................


[Auditors]
SCHEDULE 7
Form of Effective Global Rate Letter


[Headed note paper of the Facility Agent]




To: [__________]


Date: [=] 2015








Dear Sirs,


Re:    EUR 660,000,000 facilities agreement dated 30 April 2015 (the "Facilities
Agreement").


Unless otherwise defined in this letter, words and expressions defined in the
Facilities Agreement have the same meanings when used in this letter.


Pursuant to the terms of Clause 6.8 (Effective global rate) of the Facilities
Agreement, it was agreed that the effective global rate (taux effectif global)
of the Facilities would be notified to the Parent by delivery of a separate
letter from the Facility Agent (acting for itself and on behalf of the other
Lenders) on or before the date of the Facilities Agreement.


This letter constitutes the separate letter referred to in Clause 6.8 of the
Facilities Agreement and constitutes an integral part of the Facilities
Agreement.


We wish to draw your attention to the fact that, taking into account the nature
of the provisions of the Facilities Agreement, and in particular the variability
of the interest rate and the ability that you have to choose the length of
Interest Periods, it is not possible to determine the exact effective global
rate of the Facilities and we are asking you to acknowledge this fact by signing
this letter.


However, for the purposes of articles L.313-1 to L.313-6 of the French Consumer
Code (Code de la Consommation), we have calculated [(on the basis of a 365-day
year)], by way of example, the effective global rate applicable to the
Facilities on the basis of:


(i)
the making available of the entirety of the Facilities on the date of the
Facilities Agreement;

(ii)
as at [=] 2015, [=] month EURIBOR is [__] per cent. per annum; and

(iii)
the Margin is the maximum applicable.

In application of the foregoing:


(A)
the effective global rate for the Term Facility is [__] per cent. per annum, the
rate for this period being [__] per cent. and the period being of [=] month
duration;

(B)
the effective global rate for the Revolving Facility is [__] per cent. per
annum, the rate for this period being [__] per cent. and the period being of [=]
month duration.



Please acknowledge receipt of this letter by counter-signing it where indicated
below.


Yours faithfully,










The Facility Agent


NATIXIS
(acting for itself and on behalf of the other Lenders)






____________________________________________


Name:




We agree to the above










[the Borrowers]






SCHEDULE 8
Storage and Logistics Companies



59

--------------------------------------------------------------------------------



Name
Type of Company
Registration Number
Butane du Havre
Groupement d'intérêt économique
 
Société Béarnaise des Gaz Liquéfiés
Société anonyme
 
Géogaz Lavera
Société anonyme
 
Société des Gaz Liquéfiés de Normandie
Groupement d'intérêts économiques
 
Société en participation de Queven
Société en participation
 
Compagnie Bordelaise des Gaz Liquides
Société anonyme
 
Rhône Gaz
Société anonyme
 
Société Industrielle des Gaz de Pétrole de l'Ouest
Société à responsabilité limitée
 
GIE Donges
Groupement d'intérêts économiques
 








60

--------------------------------------------------------------------------------





SCHEDULE 9
Transfer Request
From:    [__________] as Lender


To:    UGI France, as Parent


Date:    [=]
    




This Transfer Request relates to the facilities agreement dated [=] 2015
between, among others, UGI France (the "Parent"), Antargaz, the banks and
financial institutions named in that agreement as lenders and Natixis as
Facility Agent and Security Agent (as from time to time amended the "Facilities
Agreement"). Terms defined in the Facilities Agreement shall, unless otherwise
defined in this Certificate, have the same meanings when used in this Transfer
Request.


We hereby inform you that we wish to transfer [all/[=]][describe proposed
transfer] of our rights and obligations under the Facilities Agreement (the
"Proposed Transfer") to [=] [describe proposed transferee].


We hereby request your consent to the Proposed Transfer, in accordance with
Clause 24.2.3 of the Facilities Agreement,


In accordance with Clause 24.2.3 of the Facilities Agreement, please note that
you will deemed to have given your consent to the Proposed Transfer unless you
expressly refuse such consent within five (5) Business Days of the service of
this Transfer Request (determined in accordance with Clause 22.2 (Deemed
Service) of the Facilities Agreement).




Yours faithfully,


[Lender]






____________________________________________


Name:





61

--------------------------------------------------------------------------------



SCHEDULE 10
Form of Accession Deed


To:    [=] as Facility Agent
From:    [=]
Date: [=]
EUR 660,000,000 facilities agreement dated 30 April 2015 (the "Facilities
Agreement")
Terms used herein which are defined in the Facilities Agreement shall have the
same meaning herein as in the Facilities Agreement.
We, [=], a company incorporated in France as a [=] with its registered office
located [=] and with registered number [=] RCS [=] agree to become party to and
to be bound by the terms of the Agreement as [Borrower under the Revolving
Facility and Obligor] / [Security Grantor and Obligor].
Our address for notices for the purposes of Clause 22 (Notices) is:
[    ]
This Facilities Agreement is governed by and construed in accordance with French
law. The Tribunal de Commerce de Paris shall have jurisdiction in relation to
any dispute arising out of this Agreement.


Yours faithfully,


........................................
for and on behalf of
[ ]
as [=]




........................................
for and on behalf of
[ ]
as Facility Agent





SCHEDULE 11
Form of Increase Confirmation

To:
[         ] as Facility Agent, [         ] as Security Agent and [         ] as
Parent, for and on behalf of each Obligor

From:
[the Increase Lender] (the "Increase Lender")




62

--------------------------------------------------------------------------------



Dated:    


EUR 660,000,000 facilities agreement dated 30 April 2015 (the "Facilities
Agreement")
1.
We refer to the Facilities Agreement and to the Intercreditor Agreement (as
defined in the Facilities Agreement). This agreement (the "Agreement") shall
take effect as an Increase Confirmation for the purpose of the Facilities
Agreement and as Accession Agreement for the purposes of the Intercreditor
Agreement (and as defined in the Intercreditor Agreement). Terms defined in the
Facilities Agreement have the same meaning in this Agreement unless given a
different meaning in this Agreement.

2.
We refer to Clause 3.4 (Increase) of the Facilities Agreement.

3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Facilities Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [      ].

5.
On the Increase Date, the Increase Lender becomes:

(a)
party to the relevant Finance Documents (other than the Intercreditor Agreement)
as a Lender; and

(b)
party to the Intercreditor Agreement as a Senior Lender (as defined in the
Intercreditor Agreement).

1.
The Lending Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 22 (Notices) are set out in the
Schedule.

2.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (g) of Clause 3.4 (Increase).

3.
The Increase Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].  

4.
The Increase Lender confirms that it is not a Sponsor Affiliate or a Group
Company.

5.
We refer to Clause 17.2 (Assignments and transfers by Parties other than
Obligors and Debtors) of the Intercreditor Agreement. In consideration of the
Increase Lender being accepted as a Senior Lender for the purposes of the
Intercreditor Agreement (and as defined in the Intercreditor Agreement), the
Increase Lender confirms that, as from the Increase Date, it intends to be party
to the Intercreditor Agreement as a Senior Lender, and undertakes to perform all
the obligations expressed in the Intercreditor Agreement to be assumed by a
Senior Lender and agrees that it


63

--------------------------------------------------------------------------------



shall be bound by all the provisions of the Intercreditor Agreement, as if it
had been an original party to the Intercreditor Agreement.
6.
This Agreement (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Agreement) shall be
governed by, and construed in accordance with, French law.

7.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


64

--------------------------------------------------------------------------------



THE SCHEDULE


Relevant Commitment/rights and obligations to be assumed by the Increase Lender


[insert relevant details]


[Lending office address, fax number and attention details for notices and
account details for payments]


[Increase Lender]
 


By:
 



This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the Facility Agent, and as an Accession Agreement for
the purposes of the Intercreditor Agreement by the Security Agent and the
Increase Date is confirmed as [     ].


Facility Agent


By:



Security Agent
 
By:
 






65

--------------------------------------------------------------------------------



SIGNING PAGES
Made in Paris
On 30 April 2015
In 10 original copies


The Original Borrower
UGI France


/s/ Kirk Oliver
…………………………….
By: Kirk Oliver



66

--------------------------------------------------------------------------------





The Mandated Lead Arrangers, Underwriters and Bookrunners
Barclays Bank PLC, duly represented by the Facility Agent


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Sharon Jones
…………………………….
By: Sharon Jones


BNP Paribas
 


/s/ Drifa Ouahmed-Choulet
…………………………….
By: Drifa Ouahmed-Choulet




/s/ Alexis Collonge
…………………………….
By: Alexis Collonge



Caisse Régionale de Crédit Agricole Mutuel de Paris et d’Ile de France


/s/ Paulo Mendes Martinho
…………………………….
By: Paulo Mendes Martinho and/or




/s/ Agnes Prebet
…………………………….
By: Agnes Prebet




67

--------------------------------------------------------------------------------



Crédit Lyonnais


/s/ Sandrine Kergosien
…………………………….
By: Sandrine Kergosien and/or




/s/ Matthieu Lecomte
…………………………….
By: Matthieu Lecomte


ING Bank N.V. (acting through its French branch)


 
/s/ Damien Guyot
…………………………….
 By: Damien Guyot


/s/ Edouard O’Neill
…………………………….
By: Edouard O’Neill


Natixis


 


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Jonathan Trojman
…………………………….
By: Jonathan Trojman
Société Générale Corporate & Investment Banking (the corporate and investment
banking division of Société Générale)


 


/s/ Alexandre Huet
…………………………….
By: Alexandre Huet


 




68

--------------------------------------------------------------------------------





The Senior Mandated Lead Arrangers
HSBC France, duly represented by the Facility Agent


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Sharon Jones
…………………………….
By: Sharon Jones







The Facility Agent and Security Agent
Natixis


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Sharon Jones
…………………………….
By: Sharon Jones






69

--------------------------------------------------------------------------------





The Original Lenders
Barclays Bank PLC, duly represented by the Facility Agent


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Sharon Jones
…………………………….
By: Sharon Jones


BNP Paribas
 


/s/ Drifa Ouahmed-Choulet
…………………………….
By: Drifa Ouahmed-Choulet




/s/ Alexis Collonge
…………………………….
By: Alexis Collonge



Caisse Régionale de Crédit Agricole Mutuel de Paris et d’Ile de France


/s/ Paulo Mendes Martinho
…………………………….
By: Paulo Mendes Martinho and/or




/s/ Agnes Prebet
…………………………….
By: Agnes Prebet



Crédit Lyonnais


/s/ Sandrine Kergosien
…………………………….
By: Sandrine Kergosien and/or




/s/ Matthieu Lecomte
…………………………….
By: Matthieu Lecomte






70

--------------------------------------------------------------------------------



HSBC France, duly represented by the Facility Agent
 


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Sharon Jones
…………………………….
By: Sharon Jones


ING Bank N.V. (acting through its French branch)
 


/s/ Damien Guyot
…………………………….
By: Damien Guyot




/s/ Edouard O’Neill
…………………………….
By: Edouard O’Neill


Natixis


 


/s/ Philippe Grimprel
…………………………….
By: Philippe Grimprel




/s/ Jonathan Trojman
…………………………….
By: Jonathan Trojman
Société Générale


 


/s/ Alexandre Huet
…………………………….
By: Alexandre Huet


 




71